EXHIBIT 10(O), FORM 10-K

KANSAS CITY LIFE INSURANCE COMPANY

Summary Plan Description

Kansas City Life Insurance Company

Employee Medical Plan

Choice Plus

Effective: January 1, 2011

Group Number: 715040

 

LOGO [g269768page234.jpg]



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

TABLE OF CONTENTS

SECTION 1 – WELCOME

     1   

SECTION 2 – INTRODUCTION

     3   

Eligibility

     3   

Cost of Coverage

     6   

How to Enroll

     6   

When Coverage Begins

     7   

Changing Your Coverage

     7   

Dependent Child Special Open Enrollment Period

     8   

SECTION 3 – HOW THE PLAN WORKS

     10   

Network and Non-Network Benefits

     10   

Eligible Expenses

     11   

Annual Deductible

     11   

Copayment

     12   

Coinsurance

     12   

Out-of-Pocket Maximum

     12   

SECTION 4 – PERSONAL HEALTH SUPPORT

     13   

Requirements for Notifying Personal Health Support

     14   

Special Note Regarding Mental Health and Substance Use Disorder Services

     15   

Special Note Regarding Medicare

     16   

SECTION 5 – PLAN HIGHLIGHTS

     17   

SECTION 6 – ADDITIONAL COVERAGE DETAILS

     26   

Ambulance Services

     26   

Cancer Resource Services (CRS)

     27   

Manipulative Treatment

     27   

Congenital Heart Disease (CHD) Surgeries

     27   

Dental Services—Accident Only

     28   

Diabetes Services

     29   

Durable Medical Equipment (DME)

     30   

Emergency Health Services—Outpatient

     32   

 

I

   TABLE OF CONTENTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

Hearing Aids

     32   

Home Health Care

     33   

Hospice Care

     33   

Hospital – Inpatient Stay

     34   

Kidney Resource Services (KRS)

     35   

Lab, X-Ray and Diagnostics – Outpatient

     35   

Lab, X-Ray and Major Diagnostics – CT, PET Scans, MRI, MRA and Nuclear Medicine
– Outpatient

     36   

Mental Health Services

     36   

Neurobiological Disorders – Mental Health Services for Autism Spectrum Disorders

     37   

Nutritional Counseling

     38   

Obesity Surgery

     39   

Ostomy Supplies

     39   

Pharmaceutical Products – Outpatient

     39   

Physician Fees for Surgical and Medical Services

     40   

Physician’s Office Services – Sickness and Injury

     40   

Pregnancy – Maternity Services

     40   

Preventive Care Services

     42   

Prosthetic Devices

     42   

Reconstructive Procedures

     43   

Rehabilitation Services – Outpatient Therapy and Manipulative Treatment

     44   

Scopic Procedures – Outpatient Diagnostic and Therapeutic

     45   

Skilled Nursing Facility/Inpatient Rehabilitation Facility Services

     45   

Substance Use Disorder Services

     46   

Surgery – Outpatient

     47   

Therapeutic Treatments – Outpatient

     48   

Transplantation Services

     48   

Travel and Lodging

     49   

Urgent Care Center Services

     50   

Vision Examinations

     50   

Wigs

     51   

SECTION 7 – RESOURCES TO HELP YOU STAY HEALTHY

     52   

www.myuhc.com

     52   

 

II

   TABLE OF CONTENTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

Optum® NurseLineSM

     54   

Live Nurse Chat

     55   

Live Events on www.myuhc.com

     55   

Healthy Pregnancy Program

     55   

Treatment Decision Support

     56   

UnitedHealth PremiumSM Program

     56   

SECTION 8 – EXCLUSIONS: WHAT THE MEDICAL PLAN WILL NOT COVER

     58   

Alternative Treatments

     58   

Dental

     58   

Devices, Appliances and Prosthetics

     59   

Drugs

     60   

Experimental or Investigational or Unproven Services

     60   

Foot Care

     61   

Medical Supplies and Equipment

     61   

Mental Health/Substance Use Disorder

     62   

Nutrition

     63   

Personal Care, Comfort or Convenience

     63   

Physical Appearance

     64   

Preexisting Conditions

     65   

Procedures and Treatments

     65   

Providers

     66   

Reproduction

     67   

Services Provided under Another Plan

     68   

Transplants

     68   

Travel

     68   

Types of Care

     69   

Vision and Hearing

     69   

All Other Exclusions

     70   

SECTION 9 – CLAIMS PROCEDURES

     72   

Network Benefits

     72   

Non-Network Benefits

     72   

Prescription Drug Benefit Claims

     72   

 

III

   TABLE OF CONTENTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

If Your Provider Does Not File Your Claim

     72   

Health Statements

     73   

Explanation of Benefits (EOB)

     74   

Claim Denials and Appeals

     74   

Limitation of Action

     80   

SECTION 10 – COORDINATION OF BENEFITS (COB)

     81   

Determining Which Plan is Primary

     81   

When This Plan is Secondary

     82   

When a Covered Person Qualifies for Medicare

     83   

Medicare Cross-Over Program

     83   

Right to Receive and Release Needed Information

     84   

Overpayment and Underpayment of Benefits

     84   

SECTION 11 – SUBROGATION AND REIMBURSEMENT

     86   

Right of Recovery

     86   

Right to Subrogation

     86   

Right to Reimbursement

     87   

Third Parties

     87   

Subrogation and Reimbursement Provisions

     87   

SECTION 12 – WHEN COVERAGE ENDS

     89   

Coverage for a Disabled Child

     90   

Continuing Coverage Through COBRA

     90   

When COBRA Ends

     94   

Uniformed Services Employment and Reemployment Rights Act

     95   

SECTION 13 – OTHER IMPORTANT INFORMATION

     96   

Qualified Medical Child Support Orders (QMCSOs)

     96   

Your Relationship with UnitedHealthcare and Kansas City Life Insurance Company

     96   

Relationship with Providers

     97   

Your Relationship with Providers

     98   

Interpretation of Benefits

     98   

Information and Records

     98   

Incentives to Providers

     99   

 

IV

   TABLE OF CONTENTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

Incentives to You

     100   

Rebates and Other Payments

     100   

Workers’ Compensation Not Affected

     100   

Future of the Plan

     100   

Plan Document

     101   

SECTION 14 – GLOSSARY

     102   

SECTION 15 – PRESCRIPTION DRUGS

     117   

Prescription Drug Coverage Highlights

     117   

Identification Card (ID Card) – Network Pharmacy

     118   

Benefit Levels

     118   

Retail

     119   

Mail Order

     119   

Designated Pharmacy

     120   

Assigning Prescription Drugs to the PDL

     120   

Notification Requirements

     121   

Prescription Drug Benefit Claims

     122   

Limitation on Selection of Pharmacies

     122   

Supply Limits

     122   

If a Brand-name Drug Becomes Available as a Generic

     122   

Prescription Drugs that are Chemically Equivalent

     122   

Special Programs

     123   

Rebates and Other Discounts

     123   

Coupons, Incentives and Other Communications

     123   

Exclusions – What the Prescription Drug Plan Will Not Cover

     123   

Glossary – Prescription Drugs

     125   

SECTION 16 – IMPORTANT ADMINISTRATIVE INFORMATION: ERISA

     128   

ATTACHMENT I – HEALTH CARE REFORM NOTICES

     132   

Patient Protection and Affordable Care Act (“PPACA”)

     132   

ADDENDUM – PARENTSTEPS®

     133   

Introduction

     133   

What is ParentSteps?

     133   

 

V

   TABLE OF CONTENTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

Registering for ParentSteps

     133   

Selecting a Contracted Provider

     134   

Visiting Your Selected Health Care Professional

     134   

Obtaining a Discount

     134   

Speaking with a Nurse

     134   

Additional ParentSteps Information

     134   

 

VI

   TABLE OF CONTENTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 1 – WELCOME

Quick Reference Box

 

•

 

Member services, claim inquiries, Personal Health Support and Mental
Health/Substance Use Disorder Administrator: (888) 567-4659;

 

 

•

 

Claims submittal address: UnitedHealthcare—Claims, P.O. Box 30555, Salt Lake
City, Utah 84130-0555; and

 

 

•

 

Online assistance: www.myuhc.com.

Kansas City Life Insurance Company is pleased to provide you with this Summary
Plan Description (SPD), which describes the health Benefits available to you and
your covered family members under the Kansas City Life Employee Medical Plan. It
includes summaries of:

 

 

•

 

who is eligible;

 

 

•

 

services that are covered, called Covered Health Services;

 

 

•

 

services that are not covered, called Exclusions;

 

 

•

 

how Benefits are paid; and

 

 

•

 

your rights and responsibilities under the Plan.

This SPD is designed to meet your information needs and the disclosure
requirements of the Employee Retirement Income Security Act of 1974 (ERISA). It
supersedes any previous printed or electronic SPD for this Plan.

Kansas City Life Insurance Company intends to continue this Plan, but reserves
the right, in its sole discretion, to modify, change, revise, amend or terminate
the Plan at any time, for any reason, and without prior notice. This SPD is not
to be construed as a contract of or for employment. If there should be an
inconsistency between the contents of this summary and the contents of the Plan,
your rights shall be determined under the Plan and not under this summary.

UnitedHealthcare is a private healthcare claims administrator.
UnitedHealthcare’s goal is to give you the tools you need to make wise
healthcare decisions. UnitedHealthcare also helps your employer to administer
claims. Although UnitedHealthcare will assist you in many ways, it does not
guarantee any Benefits. Kansas City Life Insurance Company is solely responsible
for paying Benefits described in this SPD.

Please read this SPD thoroughly to learn how the Kansas City Life Employee
Medical Plan works. If you have questions contact your local Human Resources
department or call the number on the back of your ID card.

 

1

   SECTION 1 - WELCOME



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

How To Use This SPD

 

 

•

 

Read the entire SPD, and share it with your family. Then keep it in a safe place
for future reference.

 

 

•

 

Many of the sections of this SPD are related to other sections. You may not have
all the information you need by reading just one section.

 

 

•

 

You can request printed copies of your SPD by contacting Human Resources.

 

 

•

 

Capitalized words in the SPD have special meanings and are defined in
Section 14, Glossary.

 

 

•

 

If eligible for coverage, the words “you” and “your” refer to Covered Persons as
defined in Section 14, Glossary.

 

 

•

 

Kansas City Life Insurance Company is also referred to as Company.

 

 

•

 

If there is a conflict between this SPD and any benefit summaries (other than
Summaries of Material Modifications) provided to you, this SPD will control.

 

2

   SECTION 1 - WELCOME



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 2 – INTRODUCTION

What this section includes:

 

•

 

Who’s eligible for coverage under the Plan;

 

 

•

 

The factors that impact your cost for coverage;

 

 

•

 

Instructions and timeframes for enrolling yourself and your eligible Dependents;

 

 

•

 

When coverage begins; and

 

 

•

 

When you can make coverage changes under the Plan.

Eligibility

You are eligible to enroll in the Plan if you are regularly scheduled to work
full-time.

You are also eligible to enroll in the Plan if you satisfy retiree eligibility
requirements.

Your eligible Dependents may also participate in the Plan. An eligible Dependent
is considered to be:

 

 

•

 

your Spouse, as defined in Section 14, Glossary;

 

 

•

 

your or your Spouse’s child who is under age 26, and who is not eligible to
enroll in an eligible employer-sponsored health plan (as defined by law),
including a natural child, stepchild, a legally adopted child, a child placed
for adoption or a child for whom you or your Spouse are the legal guardian; or

 

 

•

 

An unmarried, disabled child provided the child has been covered under a
previous medical Plan and the child became disabled prior to the limiting age of
this Plan. Proof of prior coverage and disability will be required.

To be eligible for coverage under the Plan, a Dependent must reside within the
United States.

Note: Your Dependents may not enroll in the Plan unless you are also enrolled.
If you and your Spouse are both covered under the Kansas City Life Employee
Medical Plan, you may each be enrolled as a Participant or be covered as a
Dependent of the other person, but not both. In addition, if you and your Spouse
are both covered under the Kansas City Life Employee Medical Plan, only one
parent may enroll your child as a Dependent.

A Dependent also includes a child for whom health care coverage is required
through a Qualified Medical Child Support Order or other court or administrative
order, as described in Section 13, Other Important Information.

 

3

   SECTION 2 - INTRODUCTION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

RETIREE ELIGIBILITY

Retired employees who satisfy eligibility requirements may continue coverage by
paying the applicable premium for Medical Benefits. Retired employees,
dependents and surviving spouses who are eligible for Medicare are not eligible
to continue coverage under this Plan for the Prescription Drug Program. This
includes:

Eligible Kansas City Life Insurance Company Retirees, the definition of which is
described below.

While the employer expects retiree coverage to continue, the employer reserves
the right to modify or discontinue retiree coverage at any time.

Retiree Coverage – Medical

Retirees and surviving spouses currently eligible for this medical Plan coverage
must participate in the medical Plan on an on-going basis to be eligible for the
Plan in the future. A retiree’s spouse must be enrolled in the Plan at the time
of retirement to be eligible for retiree coverage, providing they meet the Plan
criteria for participation, except as specified herein. Once a retired
employee’s spouse is dropped from the Plan, the spouse may not enroll in the
Plan again at a future date. Per the provisions of the Patient Protection and
Affordable Care Act (PPACA), child dependents may be added or dropped if a
change in family status occurs. If the retiree or surviving spouse declines
medical coverage, the retiree or surviving spouse will not be eligible to
participate in the medical Plan in the future.

A dependent covered by the medical Plan who may become a surviving spouse of a
deceased retiree may continue to participate in the Plan as long as the
surviving spouse participates on an on-going basis. Surviving spouses who
decline coverage in the medical Plan will not be eligible to enroll in the
future. If the surviving spouse does not elect to continue coverage, or if there
is no spouse, all dependents will be offered coverage under the provisions of
COBRA.

Active Employees Who Become Eligible to Retire in the Future – Medical

Employees Hired On or After 1/1/2005 Who Become Eligible To Retire In The Future
– Employees hired or rehired on or after 1/1/2005 are not eligible to
participate in the medical Plan when they retire. Employees who change from
full-time to part-time employment on or after 1/1/2005 but were hired prior to
1/1/2005 are also ineligible for retiree medical Plan coverage, even if the
employee is a full-time employee at the time of retirement.

Employees Hired On or After 1/1/2000 but prior to 1/1/2005 Who Become Eligible
To Retire In The Future – Active employees hired on or after 1/1/2000 but prior
to 1/1/2005 who become eligible to retire in the future must have a minimum of
one hundred twenty (120) months of service and continuously participate in the
medical Plan during the last sixty (60) months of employment immediately prior
to retirement to be eligible for retiree medical Plan coverage. Your Spouse must
be enrolled in the Plan at the time of your retirement to be eligible for
retiree medical Plan coverage. Once a retired employee’s spouse is dropped from
the Plan, the spouse may not enroll in the Plan again at a future date. Per the
provisions of

 

4

   SECTION 2 - INTRODUCTION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

the Patient Protection and Affordable Care Act (PPACA), child dependents may be
added or dropped if a change in family status occurs. Employees Hired Prior to
1/1/2000 Who Become Eligible To Retire In The Future – Active employees hired
prior to 1/1/2000 who become eligible to retire in the future must continuously
participate in the medical Plan during the last sixty (60) months of employment
immediately prior to retirement to be eligible for retiree medical Plan
coverage. Your Spouse must be enrolled in the Plan at the time of your
retirement to be eligible for retiree medical Plan coverage. Once a retired
employee’s spouse is dropped from the Plan, the spouse may not enroll in the
Plan again at a future date. Per the provisions of the Patient Protection and
Affordable Care Act (PPACA), child dependents may be added or dropped if a
change in family status occurs.

SURVIVING SPOUSE ELIGIBLITY

Surviving Spouses of Active Employees – Medical

Surviving Spouses of Active Employees Hired On or After 1/1/2005 – In the event
of the death of an active employee who is hired on or after 1/1/2005, the
surviving spouse will be offered medical Plan coverage under the provisions of
COBRA. A Spouse of employee who changed from full-time to part-time employment
on or after 1/1/2005 but were hired prior to 1/1/2005 are also ineligible for
retiree medical Plan coverage, even if the employee is full-time at the time of
death.Surviving Spouses of Employees Hired On or After 1/1/2000 but Prior to
1/1/2005 – In the event of the death of an active employee hired on or after
1/1/2000, the surviving spouse may continue medical Plan coverage provided the
employee had a minimum of one hundred and twenty (120) months of service and
continuously participated in the Plan(s) during the sixty (60) consecutive
months immediately preceding the death of the employee. In no event can the
surviving spouse obtain coverage unless the spouse was covered as a dependent at
the time of the employee’s death, except as a specified herein. If other
dependents were covered at the time of the employee’s death and the surviving
spouse qualifies and elects to continue coverage, the other dependents may
continue to participate in the Plan.

Surviving Spouses of Employees Hired Prior to 1/1/2000 – In the event of the
death of an active employee hired prior to 1/1/2000, the surviving spouse may
continue his or her medical Plan coverage provided the employee continuously
participated in the Plan(s) sixty (60) consecutive months immediately preceding
the death of the employee. In no event can the surviving spouse obtain coverage
unless the spouse was covered as a dependent at the tune if the employee’s
death, except as specified herein. If other dependents were covered at the time
of the employee’s death and the surviving spouse qualifies and elects to
continue coverage, the other dependents may continue to participate in the Plan.

If the surviving spouse does not meet the above criteria, but is a dependent
covered by the medical Plan when the death of the employee occurs, the surviving
spouse will be offered coverage under the provisions of COBRA. If the surviving
spouse does not qualify or elect to continue coverage, or if there is no spouse,
all dependents will be offered coverage under the provisions of COBRA.

 

5

   SECTION 2 - INTRODUCTION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

When Both Spouses Are Covered by This Plan as the Result of Current or Past
Employment with the Employer

If, within a family, both spouses have or have had an employee/employer
relationship with the employer, and are covered under this Plan as an employee,
dependent or, retiree, and meet the eligibility criteria for retiree medical
coverage, such spouse may elect to change his or her coverage options or those
of his or her dependents who are currently covered under the Plan in the event
that coverage for the other spouse terminates or one of the spouses experiences
a status change, i.e., active to retiree. In this instance, the change of
coverage options must be made within thirty (30) days of the status change or
termination of one spouse’s coverage.

Cost of Coverage

You and Kansas City Life Insurance Company share in the cost of the Plan. Your
contribution amount depends on the Plan you select and the family members you
choose to enroll.

Employee (non-retiree) contributions are deducted from your paychecks on a
before-tax basis. Before-tax dollars come out of your pay before federal income
and Social Security taxes are withheld—and in most states, before state and
local taxes are withheld. This gives your contributions a special tax advantage
and lowers the actual cost to you.

Your contributions are subject to review and Kansas City Life Insurance Company
reserves the right to change your contribution amount from time to time.

You can obtain current contribution rates by contacting Human Resources.

How to Enroll

To enroll, notify Human Resources within 31 days of the date you first become
eligible for medical Plan coverage. If you do not enroll within 31 days, you
will need to wait until the next annual Open Enrollment to make your benefit
elections.

Each year during annual Open Enrollment, you have the opportunity to review and
change your medical election. Any changes you make during Open Enrollment will
become effective the following January 1.

Important

If you wish to change your benefit election following your marriage, birth of a
child, adoption of a child, placement for adoption of a child or other family
status change, you must contact Human Resources within 31 days of the event.
Otherwise, you will need to wait until the next annual Open Enrollment to change
your elections.

 

6

   SECTION 2 - INTRODUCTION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

When Coverage Begins

Once Human Resources receives your properly completed enrollment, coverage will
begin on the first day of the month following your date of hire. Coverage for
Late Enrollees will begin on the date identified by Kansas City Life Insurance
Company after Kansas City Life Insurance Company receives the completed
enrollment form and any required contribution for coverage. Coverage for your
Dependents will start on the date your coverage begins, provided you have
enrolled them in a timely manner.

Coverage for a Spouse or Dependent stepchild that you acquire via marriage
becomes effective the first of the month following the date Human Resources
receives the enrollment form you completed to add your newly acquired dependents
provided you notify Human Resources within 31 days of the date of your marriage.
Coverage for Dependent children acquired through birth, adoption, or placement
for adoption is effective the date of the family status change, provided you
notify Human Resources within 31 days of the birth, adoption, or placement.

Changing Your Coverage

You may make coverage changes during the year only if you experience a change in
family status. The change in coverage must be consistent with the change in
status (e.g., you cover your Spouse following your marriage, your child
following an adoption, etc.). The following are considered family status changes
for purposes of the Plan:

 

•

 

your marriage, divorce, legal separation or annulment;

 

•

 

the birth, adoption, placement for adoption or legal guardianship of a child;

 

•

 

a change in your Dependent’s employment or involuntary loss of health coverage
(other than coverage under the Medicare or Medicaid programs) under another
employer’s Plan;

 

•

 

loss of coverage due to the exhaustion of another employer’s COBRA benefits,
provided you were paying for premiums on a timely basis;

 

•

 

the death of a Dependent;

 

•

 

your Dependent child no longer qualifying as an eligible Dependent or becomes
eligible for his or her own employer’s Plan;

 

•

 

a change in your or your Spouse’s position or work schedule that impacts
eligibility for health coverage;

 

•

 

contributions were no longer paid by the employer (This is true even if you or
your eligible Dependent continues to receive coverage under the prior Plan and
to pay the amounts previously paid by the employer);

 

•

 

you or your eligible Dependent who were enrolled in an HMO no longer live or
work in that HMO’s service area and no other benefit option is available to you
or your eligible Dependent;

 

7

   SECTION 2 - INTRODUCTION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

benefits are no longer offered by the Plan to a class of individuals that
include you or your eligible Dependent;

 

•

 

A significant change in the medical benefits or health insurance coverage of the
participant or the participant’s spouse under the spouse’s employer’s health
Plan;

 

•

 

termination of your or your Dependent’s Medicaid or Children’s Health Insurance
Program (CHIP) coverage as a result of loss of eligibility (you must contact
Human Resources within 60 days of termination);

 

•

 

you or your Dependent become eligible for a premium assistance subsidy under
Medicaid or CHIP (you must contact Human Resources within 60 days of
determination of subsidy eligibility);

 

•

 

a strike or lockout involving you or your Spouse; or

 

•

 

a court or administrative order.

Unless otherwise noted above, if you wish to change your elections, you must
notify Human Resources within 31 days of the change in family status. Otherwise,
you will need to wait until the next annual Open Enrollment.

While some of these changes in status are similar to qualifying events under
COBRA, you, or your eligible Dependent, do not need to elect COBRA continuation
coverage to take advantage of the special enrollment rights listed above. These
will also be available to you or your eligible Dependent if COBRA is elected.

Note: Any child under age 26 who is placed with you for adoption will be
eligible for coverage on the date the child is placed with you, even if the
legal adoption is not yet final. If you do not legally adopt the child, all
medical Plan coverage for the child will end when the placement ends. No
provision will be made for continuing coverage (such as COBRA coverage) for the
child.

Change in Family Status - Example

Jane is married and has two children who qualify as Dependents. At annual Open
Enrollment, she elects not to participate in Kansas City Life Insurance
Company’s medical Plan, because her husband, Tom, has family coverage under his
employer’s medical Plan. In June, Tom loses his job as part of a downsizing. As
a result, Tom loses his eligibility for medical coverage. Due to this family
status change, Jane can elect family medical coverage under Kansas City Life
Insurance Company’s medical Plan outside of annual Open Enrollment.

Dependent Child Special Open Enrollment Period

On or before the first day of the plan year beginning on or after September 23,
2010, the Plan will provide a 30 day dependent child special open enrollment
period for Dependent children who have not yet reached the limiting age. During
this dependent child special open enrollment period, Participants who are adding
a Dependent child and who have a choice of coverage options will be allowed to
change options.

 

8

   SECTION 2 - INTRODUCTION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Coverage begins on the first day of the plan year beginning on or after
September 23, 2010, if Human Resources receives your properly completed
enrollment form and any required contribution for coverage within 31 days of the
date the Dependent becomes eligible to enroll under this dependent child special
open enrollment period.

 

9

   SECTION 2 - INTRODUCTION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 3 - HOW THE PLAN WORKS

What this section includes:

 

•

 

Network and Non-Network Benefits;

 

•

 

Eligible Expenses;

 

•

 

Annual Deductible;

 

•

 

Copayment;

 

•

 

Out-of-Pocket Maximum; and

 

•

 

Coinsurance.

Network and Non-Network Benefits

As a participant in this Plan, you have the freedom to choose the Physician or
health care professional you prefer each time you need to receive Covered Health
Services. The choices you make affect the amounts you pay, as well as the level
of Benefits you receive and any benefit limitations that may apply.

You are eligible for the Network level of Benefits under this Plan when you
receive Covered Health Services from Physicians and other health care
professionals who have contracted with UnitedHealthcare to provide those
services. For facility services, these are Benefits for Covered Health Services
that are provided at a Network facility. Emergency Health Services, including
the services of either a Network or non-Network Emergency room Physician, are
always paid as Network Benefits. Covered Health Services provided in a Network
facility by a non-Network consulting Physician, anesthesiologist, pathologist
and radiologist will be paid as Non-Network Benefits.

Certain Physicians and providers have been identified as a Designated Facility
or Physician. Designated Network Benefits apply to Covered Health Services that
are provided by a Network Physician or other provider that is identified as a
Designated Facility or Physician. Designated Network Benefits are available only
for specific Covered Health Services as identified in Section 5, Plan
Highlights.

Generally, when you receive Covered Health Services from a Network provider, you
pay less than you would if you receive the same care from a non-Network
provider. Therefore, in most instances, your out-of-pocket expenses will be less
if you use a Network provider.

If you choose to seek care outside the Network, the Plan generally pays Benefits
at a lower level. You are required to pay the amount that exceeds the Eligible
Expense. The amount in excess of the Eligible Expense could be significant, and
this amount does not apply to the Out-of-Pocket Maximum. You may want to ask the
non-Network provider about their billed charges before you receive care.
Emergency services received at a non-Network Hospital are covered at the Network
level.

 

10

   SECTION 4 - PERSONAL HEALTH SUPPORT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Looking for a Network Provider?

In addition to other helpful information, www.myuhc.com, UnitedHealthcare’s
consumer website, contains a directory of health care professionals and
facilities in UnitedHealthcare’s Network. While Network status may change from
time to time, www.myuhc.com has the most current source of Network information.
Use www.myuhc.com to search for Physicians available in your Plan.

Network Providers

UnitedHealthcare or its affiliates arrange for health care providers to
participate in a Network. At your request, UnitedHealthcare will send you a
directory of Network providers free of charge. Keep in mind, a provider’s
Network status may change. To verify a provider’s status or request a provider
directory, you can call UnitedHealthcare at the toll-free number on your ID card
or log onto www.myuhc.com.

Network providers are independent practitioners and are not employees of Kansas
City Life Insurance Company or UnitedHealthcare.

Possible Limitations on Provider Use

If UnitedHealthcare determines that you are using health care services in a
harmful or abusive manner, you may be required to select a Network Physician to
coordinate all of your future Covered Health Services. If you don’t make a
selection within 31 days of the date you are notified, UnitedHealthcare will
select a Network Physician for you. In the event that you do not use the Network
Physician to coordinate all of your care, any Covered Health Services you
receive will be paid at the non-Network level.

Eligible Expenses

Eligible Expenses are charges for Covered Health Services that are provided
while the Plan is in effect, determined according to the definition in
Section 14, Glossary. For certain Covered Health Services, the Plan will not pay
these expenses until you have met your Annual Deductible. Kansas City Life
Insurance Company has delegated to UnitedHealthcare the initial discretion and
authority to decide whether a treatment or supply is a Covered Health Service
and how the Eligible Expenses will be determined and otherwise covered under the
Plan.

Don’t Forget Your ID Card

Remember to show your UnitedHealthcare ID card every time you receive health
care services from a provider. If you do not show your ID card, a provider has
no way of knowing that you are enrolled under the Plan.

Annual Deductible

The Annual Deductible is the amount of Eligible Expenses you must pay each
calendar year for Covered Health Services before you are eligible to begin
receiving Benefits. There are separate Network and non-Network Annual
Deductibles for this Plan. The amounts you pay toward your Annual Deductible
accumulate over the course of the calendar year.

 

11

   SECTION 4 - PERSONAL HEALTH SUPPORT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Amounts paid toward the Annual Deductible for Covered Health Services that are
subject to a visit or day limit will also be calculated against that maximum
benefit limit. As a result, the limited benefit will be reduced by the number of
days or visits you used toward meeting the Annual Deductible.

Copayment

A Copayment (Copay) is the amount you pay each time you receive certain Covered
Health Services. The Copay is a flat dollar amount and is paid at the time of
service or when billed by the provider. Copays do not count toward the
Out-of-Pocket-Maximum. Copays do not count toward the Annual Deductible. If the
Eligible Expense is less than the Copay, you are only responsible for paying the
Eligible Expense and not the Copay.

Coinsurance

Coinsurance is the percentage of Eligible Expenses that you are responsible for
paying. Coinsurance is a fixed percentage that applies to certain Covered Health
Services after you meet the Annual Deductible.

Coinsurance – Example

Let’s assume that you receive Plan Benefits for outpatient surgery from a
Network provider. Since the Plan pays 80% after you meet the Annual Deductible,
you are responsible for paying the other 20%. This 20% is your Coinsurance.

Out-of-Pocket Maximum

The annual Out-of-Pocket Maximum is the most you pay each calendar year for
Covered Health Services. There is a separate Out-of-Pocket Maximum for Network
and Non-Network Benefits. If your eligible out-of-pocket expenses in a calendar
year exceed the annual maximum, the Plan pays 100% of Eligible Expenses for
Covered Health Services through the end of the calendar year.

The following table identifies what does and does not apply toward your
Out-of-Pocket Maximum:

 

Plan Features

   Applies to the  Out-
of-Pocket
Maximum?

Copays

   No

Payments toward the Annual Deductible

   Yes

Coinsurance Payments

   Yes

Charges for non-Covered Health Services

   No

The amounts of any reductions in Benefits you incur by not notifying Personal
Health Support

   No

Charges that exceed Eligible Expenses

   No

 

12

   SECTION 4 - PERSONAL HEALTH SUPPORT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 4 – PERSONAL HEALTH SUPPORT

What this section includes:

 

•

 

An overview of the Personal Health Support program; and

 

•

 

Covered Health Services for which you need to contact Personal Health Support.

UnitedHealthcare provides a program called Personal Health Support designed to
encourage personalized, efficient care for you and your covered Dependents.

Personal Health Support Nurses center their efforts on prevention, education,
and closing any gaps in your care. The goal of the program is to ensure you
receive the most appropriate and cost-effective services available. A Personal
Health Support Nurse is notified when you or your provider calls the toll-free
number on your ID card regarding an upcoming treatment or service.

If you are living with a chronic condition or dealing with complex health care
needs, UnitedHealthcare may assign to you a primary nurse, referred to as a
Personal Health Support Nurse to guide you through your treatment. This assigned
nurse will answer questions, explain options, identify your needs, and may refer
you to specialized care programs. The Personal Health Support Nurse will provide
you with their telephone number so you can call them with questions about your
conditions, or your overall health and well-being.

Personal Health Support Nurses will provide a variety of different services to
help you and your covered family members receive appropriate medical care.
Program components and notification requirements are subject to change without
notice. As of the publication of this SPD, the Personal Health Support program
includes:

 

•

 

Admission counseling – For upcoming inpatient Hospital admissions for certain
conditions, a Treatment Decision Support Nurse may call you to help answer your
questions and to make sure you have the information and support you need for a
successful recovery.

 

•

 

Inpatient care advocacy – If you are hospitalized, a nurse will work with your
Physician to make sure you are getting the care you need and that your
Physician’s treatment Plan is being carried out effectively.

 

•

 

Readmission Management – This program serves as a bridge between the Hospital
and your home if you are at high risk of being readmitted. After leaving the
Hospital, if you have a certain chronic or complex condition, you may receive a
phone call from a Personal Health Support Nurse to confirm that medications,
needed equipment, or follow-up services are in place. The Personal Health
Support Nurse will also share important health care information, reiterate and
reinforce discharge instructions, and support a safe transition home.

 

•

 

Risk Management – Designed for participants with certain chronic or complex
conditions, this program addresses such health care needs as access to medical

 

13

   SECTION 4 - PERSONAL HEALTH SUPPORT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

specialists, medication information, and coordination of equipment and supplies.
Participants may receive a phone call from a Personal Health Support Nurse to
discuss and share important health care information related to the participant’s
specific chronic or complex condition.

If you do not receive a call from a Personal Health Support Nurse but feel you
could benefit from any of these programs, please call the toll-free number on
your ID card.

Requirements for Notifying Personal Health Support

There are some Network Benefits for which you are responsible for notifying
Personal Health Support. However, Network providers are generally responsible
for notifying Personal Health Support before they provide these services to you.

When you choose to receive certain Covered Health Services from non-Network
providers, you are responsible for notifying Personal Health Support before you
receive these Covered Health Services. In many cases, your Non-Network Benefits
will be reduced if Personal Health Support is not notified.

The services that require Personal Health Support notification are:

 

•

 

ambulance – non-emergent air and ground;

 

•

 

Congenital Heart Disease services;

 

•

 

dental services – accident only;

 

•

 

Durable Medical Equipment for items that will cost more than $1,000 to purchase
or rent;

 

•

 

home health care;

 

•

 

hospice care – inpatient;

 

•

 

Hospital Inpatient Stay, including Emergency admission;

 

•

 

maternity care that exceeds the delivery timeframes as described in Section 6,
Additional Coverage Details;

 

•

 

obesity surgery;

 

•

 

outpatient therapeutics – dialysis;

 

•

 

Reconstructive Procedures;

 

•

 

Skilled Nursing Facility/Inpatient Rehabilitation Facility Services; and

 

•

 

transplantation services.

For notification timeframes, and reductions in Benefits that apply if you do not
notify Personal Health Support, see Section 6, Additional Coverage Details.

Contacting Personal Health Support is easy.

Simply call the toll-free number on your ID card.

 

14

   SECTION 4 - PERSONAL HEALTH SUPPORT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Special Note Regarding Mental Health and Substance Use Disorder Services

You must provide pre-service notification as described below. You are not
required to provide pre-service notification when you seek these services from
Network providers. Network providers are responsible for notifying the Mental
Health/Substance Use Disorder Administrator before they provide these services
to you.

When Benefits are provided for any of the services listed below, the following
services require notification:

 

•

 

Mental Health Services – inpatient services (including Partial
Hospitalization/Day Treatment and services at a Residential Treatment Facility);
intensive outpatient program treatment; outpatient electro-convulsive treatment;
psychological testing; extended outpatient treatment visits beyond 45 – 50
minutes in duration, with or without medication management;

 

•

 

Neurobiological Disorders – Mental Health Services for Autism Spectrum Disorders
– inpatient services (including Partial Hospitalization/Day treatment and
services at a Residential Treatment Facility); intensive outpatient program
treatment; outpatient electro-convulsive treatment; psychological testing;
extended outpatient treatment visits beyond 45 – 50 minutes in duration, with or
without medication management;

 

•

 

Substance Use Disorder Services – inpatient services (including Partial
Hospitalization/Day Treatment and services at a Residential Treatment Facility);
intensive outpatient program treatment; outpatient electro-convulsive treatment;
psychological testing; extended outpatient treatment visits beyond 45 – 50
minutes in duration, with or without medication management.

For a scheduled admission, you must notify the Mental Health/Substance Use
Disorder Administrator prior to the admission, or as soon as reasonably possible
for non-scheduled admissions (including Emergency admissions). If you fail to
notify the Mental Health/Substance Use Disorder Administrator as required,
Benefits will be reduced to 50% of Eligible Expenses.

In addition, you must notify the Mental Health/Substance Use Disorder
Administrator before the following services are received. If you fail to notify
the Mental Health/Substance Use Disorder Administrator as required, Benefits
will be reduced to 50% of Eligible Expenses. Services requiring prior
notification are:

 

•

 

intensive outpatient program treatment;

 

•

 

outpatient electro-convulsive treatment;

 

•

 

psychological testing; and

 

•

 

extended outpatient treatment visits beyond 45 – 50 minutes in duration, with or
without medication management.

 

15

   SECTION 4 - PERSONAL HEALTH SUPPORT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Special Note Regarding Medicare

If you are enrolled in Medicare and Medicare pays benefits before the Plan, you
are not required to notify Personal Health Support before receiving Covered
Health Services. Since Medicare pays benefits first, the Plan will pay Benefits
second as described in Section 10, Coordination of Benefits (COB).

 

16

   SECTION 4 - PERSONAL HEALTH SUPPORT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 5 - PLAN HIGHLIGHTS

The table below provides an overview of Copays that apply when you receive
certain Covered Health Services, and outlines the Plan’s Annual Deductible and
Out-of-Pocket Maximum.

 

$00000000 $00000000

Plan Features

   Network      Non-Network  

Copays1

  

•      Emergency Health Services (copay waived if admitted)

   $ 200       $ 200   

•      Urgent Care Center Services

   $ 20       $ 40   

Annual Deductible2

     

•      Individual

   $ 400       $ 600   

•      Family (not to exceed $400 per Covered Person for Network Benefits or not
to exceed $600 per Covered Person for Non-Network Benefits)

   $ 800       $ 1,200   

Annual Out-of-Pocket Maximum2

     

•      Individual

   $ 1,000       $ 2,700   

•      Family (not to exceed $1,000 per Covered Person for Network Benefits or
not to exceed $2,700 per Covered Person for Non-Network Benefits)

   $ 2,000       $ 5,400   

Lifetime Maximum Benefit3

 

There is no dollar limit to the amount the Plan will pay for essential Benefits
during the entire period you are enrolled in this Plan.

     Unlimited   

 

1 

In addition to these Copays, you may be responsible for meeting the Annual
Deductible for the Covered Health Services described in the chart on the
following pages. With the exception of Emergency Health Services and Urgent Care
Center Services, a Copay does not apply when you visit a non-Network provider.

 

2 

Copays do not apply toward the Annual Deductible and Out-of-Pocket Maximum. The
Annual Deductible applies toward the Out-of-Pocket Maximum for all Covered
Health Services.

 

17

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

3 

Generally the following are considered to be essential benefits under the
Patient Protection and Affordable Care Act: Ambulatory patient services;
emergency services, hospitalization; maternity and newborn care, mental health
and substance use disorder services (including behavioral health treatment);
prescription drugs; rehabilitative and habilitative services and devices;
laboratory services; preventive and wellness services and chronic disease
management; and pediatric services, including oral and vision care.

This table provides an overview of the Plan’s coverage levels. For detailed
descriptions of your Benefits, refer to Section 6, Additional Coverage Details.

 

Covered Health Services1

  

Percentage of Eligible Expenses

Payable by the Plan:

  

Network

  

Non-Network

Ambulance Services

     

•      Emergency Ambulance

   80% after you meet the Annual Deductible   

80% after you meet

the Network

Annual Deductible

•      Non-Emergency Ambulance

   80% after you meet the Annual Deductible   

80% after you meet

the Network

Annual Deductible

Cancer Resource Services (CRS)2

     

•      Hospital Inpatient Stay

   80% after you meet the Annual Deductible   

60% after you meet the Annual

Deductible

Congenital Heart Disease (CHD) Surgeries

   80% after you meet the Annual Deductible   

60% after you meet the Annual

Deductible

Dental Services – Accident Only

 

Up to $3,000 per calendar year. Benefits are further limited to a maximum of
$900 per tooth.

  

 

80% after you meet the Annual Deductible

  

80% after you meet the Network

Annual Deductible

Diabetes Services

  

Diabetes Self-Management and Training/ Diabetic Eye Examinations/Foot Care

   Depending upon where the Covered Health Service is provided, Benefits for
diabetes self-management and training/diabetic eye examinations/foot care will
be paid the same as those stated under each Covered Health Service category in
this section.

Diabetes Self-Management Items

   Benefits for diabetes equipment will be the same as those stated under
Durable Medical

 

18

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Covered Health Services1

  

Percentage of Eligible Expenses

Payable by the Plan:

  

Network

  

Non-Network

•    diabetes equipment

 

•    diabetes supplies

   Equipment in this section.

 

19

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Covered Health Services1

  

Percentage of Eligible Expenses Payable by the Plan:

  

Network

  

Non-Network

Durable Medical Equipment (DME)

See Section 6, Additional Coverage Details, for limits.

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Emergency Health Services - Outpatient

Copay is waived if admitted.

  

80% after you pay a

$200 Copay and after

you meet the Annual

Deductible

  

80% after you pay a

$200 Copay and

after you meet the

Annual Deductible

Hearing Aids

Up to $5,000 per calendar year

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Home Health Care

Up to 60 visits per calendar year

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Hospice Care

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Hospital - Inpatient Stay

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Kidney Resource Services (KRS)

(These Benefits are for Covered Health Services provided through KRS only)

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Lab, X-Ray and Diagnostics - Outpatient

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Lab, X-Ray and Major Diagnostics – CT, PET, MRI, MRA and Nuclear Medicine -
Outpatient

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Mental Health Services

     

•    Hospital - Inpatient Stay

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    Physician’s Office Services

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

 

20

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Covered Health Services1

  

Percentage of Eligible Expenses Payable by the Plan:

  

Network

  

Non-Network

Neurobiological Disorders - Mental Health Services for Autism Spectrum Disorders

     

•    Hospital - Inpatient Stay

  

80% after you meet the Annual

Deductible

  

60% after you meet the Annual

Deductible

•    Physician’s Office Services

  

80% after you meet the Annual

Deductible

  

60% after you meet the Annual

Deductible

Nutritional Counseling

Up to three visits per condition per lifetime

  

80% after you meet the Annual

Deductible

   Not Covered

Obesity Surgery

     

•    Physician’s Office Services

  

80% after you meet the Annual

Deductible

   Not Covered


•    Physician Fees for Surgical and Medical Services

  

80% after you meet the Annual

Deductible

   Not Covered


•    Hospital - Inpatient Stay

  

80% after you meet the Annual

Deductible

   Not Covered


See Section 6, Additional Coverage Details for limits

     

Ostomy Supplies

  

80% after you meet the Annual

Deductible

  

60% after you meet the Annual

Deductible

Pharmaceutical Products - Outpatient

  

80% after you meet the Annual

Deductible

  

60% after you meet the Annual

Deductible

Physician Fees for Surgical and Medical Services

  

80% after you meet the Annual

Deductible

  

60% after you meet the Annual

Deductible

 

21

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Covered Health Services1

  

Percentage of Eligible Expenses Payable by the Plan:

  

Network

  

Non-Network

Physician Fees for Surgical and Medical Services ~ Continued

     

•    UnitedHealth Premium Program

These Benefits are for Covered Health Services provided by a Network Physician
designated in the UnitedHealth Premium Program for:

  

80% after you meet

the Annual

Deductible

  

Not Applicable to

Non-Network

•       all specialties except family medicine, internal medicine,
obstetrics/gynecology, and pediatrics for which we provide designation.

     

You can determine the specific services for which benefits are available by
going to myuhc.com or by calling the telephone number on your ID card.

     

Physician’s Office Services - Sickness and Injury

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    UnitedHealth Premium Program

These Benefits are for Covered Health Services provided by a Network Physician
designated in the UnitedHealth Premium Program for:

  

80% after you meet

the Annual

Deductible

  

Not Applicable to

Non-Network

•       all specialties except family medicine, internal medicine,
obstetrics/gynecology, and pediatrics for which we provide designation.

     

You can determine the specific services for which benefits are available by
going to myuhc.com or by calling the telephone number on your ID card.

           

Pregnancy – Maternity Services Benefits for Dependent Children are not covered.

     

•    Physician’s Office Services

  

80% after you meet the Annual

Deductible

  

60% after you meet the Annual

Deductible

 

22

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Covered Health Services1

  

Percentage of Eligible Expenses Payable by the Plan:

  

Network

  

Non-Network

•    Hospital - Inpatient Stay

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    Physician Fees for Surgical and Medical Services

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Preventive Care Services

 

A Deductible will not apply for a newborn child whose length of stay in the
Hospital is the same as the mother’s length of stay.

     

Prosthetic Devices

 

•    Physician Office Services, Lab, X-ray or Other Preventive Tests

   100%    Not Covered

Reconstructive Procedures

 

Up to $5,000 per calendar year this is a combined limit with Durable Medical
Equipment.

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    Physician’s Office Services

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    Hospital—Inpatient Stay

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    Physician Fees for Surgical and Medical Services

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    Prosthetic Devices

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    Surgery - Outpatient

See Section 6, Additional Coverage Details

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

 

23

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Covered Health Services1

  

Percentage of Eligible Expenses Payable by the Plan:

  

Network

  

Non-Network

Rehabilitation Services - Outpatient Therapy and Manipulative Treatment

See Section 6, Additional Coverage Details, for visit limit

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Scopic Procedures - Outpatient Diagnostic and Therapeutic

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Skilled Nursing Facility/Inpatient Rehabilitation Facility Services

Up to 60 days per calendar year

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Substance Use Disorder Services

     

•    Hospital - Inpatient Stay

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

•    Physician’s Office Services

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Surgery - Outpatient

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Therapeutic Treatments - Outpatient

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Transplantation Services

  

80% after you meet

the Annual

Deductible

  

60% after you meet

the Annual

Deductible

Benefits are limited

to $30,000 per

transplant

 

24

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Covered Health Services1

  

Percentage of Eligible Expenses Payable by the Plan:

  

Network

  

Non-Network

Travel and Lodging

(If services rendered by a Designated Facility; $10,000 maximum per Lifetime)

   For patient and companion(s) of patient undergoing cancer, Congenital Heart
Disease treatment or transplant procedures

Urgent Care Center Services

(Copay is per visit)

  

80% after you pay a

$20 Copay and after

you meet the

Annual Deductible

  

60% after you pay a

$40 Copay and after

you meet the

Annual Deductible

Vision Examinations

Up to 1 exam per every 2 calendar years.

  

80% after you meet the Annual

Deductible

   Not Covered

Wigs

1 per Lifetime

  

80% after you meet the Annual

Deductible

  

60% after you meet

the Annual

Deductible

 

1 

You must notify Personal Health Support, as described in Section 4, Personal
Health Support to receive full Benefits before receiving certain Covered Health
Services from a non-Network provider. In general, if you visit a Network
provider, that provider is responsible for notifying Personal Health Support
before you receive certain Covered Health Services. See Section 6, Additional
Coverage Details for further information.

 

2 

These Benefits are for Covered Health Services provided through CRS at a
Designated Facility. For oncology services not provided through CRS, the Plan
pays Benefits as described under Physician’s Office Services – Sickness and
Injury, Physician Fees for Surgical and Medical Services, Hospital – Inpatient
Stay, Surgery - Outpatient, Scopic Procedures – Outpatient Diagnostic and
Therapeutic Lab, X-Ray and Diagnostics – Outpatient, and Lab, X-Ray and Major
Diagnostics – CT, PET, MRI, MRA and Nuclear Medicine – Outpatient.

 

25

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 6—ADDITIONAL COVERAGE DETAILS

What this section includes:

 

 

•

 

Covered Health Services for which the Plan pays Benefits; and

 

 

•

 

Covered Health Services that require you to notify Personal Health Support
before you receive them, and any reduction in Benefits that may apply if you do
not call Personal Health Support.

This section supplements the second table in Section 5, Plan Highlights.

While the table provides you with benefit limitations along with Copayment,
Coinsurance and Annual Deductible information for each Covered Health Service,
this section includes descriptions of the Benefits. These descriptions include
any additional limitations that may apply, as well as Covered Health Services
for which you must call Personal Health Support. The Covered Health Services in
this section appear in the same order as they do in the table for easy
reference. Services that are not covered are described in Section 8, Exclusions.

Ambulance Services

The Plan covers Emergency ambulance services and transportation provided by a
licensed ambulance service to the nearest Hospital that offers Emergency Health
Services. See Section 14, Glossary for the definition of Emergency.

Ambulance service by air is covered in an Emergency if ground transportation is
impossible, or would put your life or health in serious jeopardy. If special
circumstances exist, UnitedHealthcare may pay Benefits for Emergency air
transportation to a Hospital that is not the closest facility to provide
Emergency Health Services.

When transportation is initiated by Unitedhealthcare from a non network Hospital
to a network Hospital when the member was admitted in an emergency life
threatening situation and is later stablized, the ambulance fee will be waived.

The Plan also covers transportation provided by a licensed professional
ambulance, (either ground or air ambulance, as UnitedHealthcare determines
appropriate) between facilities when the transport is:

 

 

•

 

from a non-Network Hospital to a Network Hospital;

 

 

•

 

to a Hospital that provides a higher level of care that was not available at the
original Hospital;

 

 

•

 

to a more cost-effective acute care facility; or

 

 

•

 

from an acute facility to a sub-acute setting.

Please remember that you must notify Personal Health Support for non-Emergency
ambulance services as soon as possible prior to transport. If Personal Health
Support is not notified, Benefits will be reduced to 50% of Eligible Expenses.

 

26

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Cancer Resource Services (CRS)

The Plan pays Benefits for oncology services provided by Designated Facilities
participating in the Cancer Resource Services (CRS) program. Designated Facility
is defined in Section 14, Glossary.

For oncology services and supplies to be considered Covered Health Services,
they must be provided to treat a condition that has a primary or suspected
diagnosis relating to cancer. If you or a covered Dependent has cancer, you may:

 

 

•

 

be referred to CRS by a Personal Health Support Nurse;

 

 

•

 

call CRS toll-free at (866) 936-6002; or

 

 

•

 

visit www.urncrs.com.

To receive Benefits for a cancer-related treatment, you are not required to
visit a Designated Facility. If you receive oncology services from a facility
that is not a Designated Facility, the Plan pays Benefits as described under:

 

 

•

 

Physician’s Office Services - Sickness and Injury;

 

 

•

 

Physician Fees for Surgical and Medical Services;

 

 

•

 

Scopic Procedures - Outpatient Diagnostic and Therapeutic;

 

 

•

 

Therapeutic Treatments - Outpatient;

 

 

•

 

Hospital - Inpatient Stay; and

 

 

•

 

Surgery - Outpatient.

Note: The services described under Travel and Lodging are Covered Health
Services only in connection with cancer-related services received at a
Designated Facility.

To receive Benefits under the CRS program, you must contact CRS prior to
obtaining Covered Health Services. The Plan will only pay Benefits under the CRS
program if CRS provides the proper notification to the Designated Facility
provider performing the services (even if you self refer to a provider in that
Network).

Congenital Heart Disease (CHD) Surgeries

The Plan pays Benefits for Congenital Heart Disease (CHD) services ordered by a
Physician and received at a CHD Resource Services program. Benefits are
available for the following CHD services:

 

 

•

 

outpatient diagnostic testing;

 

 

•

 

evaluation;

 

 

•

 

surgical interventions;

 

 

•

 

interventional cardiac catheterizations (insertion of a tubular device in the
heart);

 

27

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

fetal echocardiograms (examination, measurement and diagnosis of the heart using
ultrasound technology); and

 

 

•

 

approved fetal interventions.

CHD services other than those listed above are excluded from coverage, unless
determined by United Resource Networks or Personal Health Support to be proven
procedures for the involved diagnoses. Contact United Resource Networks at
(888) 936-7246 or Personal Health Support at the toll-free number on your ID
card for information about CHD services.

If you receive Congenital Heart Disease services from a facility that is not a
Designated Facility, the Plan pays Benefits as described under:

 

 

•

 

Physician’s Office Services - Sickness and Injury;

 

 

•

 

Physician Fees for Surgical and Medical Services;

 

 

•

 

Scopic Procedures - Outpatient Diagnostic and Therapeutic;

 

 

•

 

Therapeutic Treatments - Outpatient;

 

 

•

 

Hospital - Inpatient Stay; and

 

 

•

 

Surgery - Outpatient.

Please remember for Non-Network Benefits, you must notify United Resource
Networks or Personal Health Support as soon as CHD is suspected or diagnosed. If
United Resource Networks or Personal Health Support is not notified, Benefits
for Covered Health Services will be reduced to 50% of Eligible Expenses.

Note: The services described under Travel and Lodging are Covered Health
Services only in connection with CHD services received at a Congenital Heart
Disease Resource Services program.

Dental Services - Accident Only

Dental services are covered by the Plan when all of the following are true:

 

 

•

 

treatment is necessary because of accidental damage;

 

 

•

 

dental damage does not occur as a result of normal activities of daily living or
extraordinary use of the teeth;

 

 

•

 

dental services are received from a Doctor of Dental Surgery or a Doctor of
Medical Dentistry; and

 

 

•

 

the dental damage is severe enough that initial contact with a Physician or
dentist occurs within 72 hours of the accident. (You may request an extension of
this time period provided that you do so within 60 days of the Injury and if
extenuating circumstances exist due to the severity of the Injury.)

The following services are also covered by the Plan:

 

28

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

dental services related to medical transplant procedures;

 

 

•

 

initiation of immunosuppressives (medication used to reduce inflammation and
suppress the immune system); and

 

 

•

 

direct treatment of cancer or cleft palate.

Dental services for final treatment to repair the damage caused by accidental
Injury must be started within three months of the accident unless extenuating
circumstances exist (such as prolonged hospitalization or the presence of
fixation wires from fracture care) and completed within 12 months of the
accident.

The Plan pays for treatment of accidental Injury only for:

 

 

•

 

emergency examination;

 

 

•

 

necessary diagnostic x-rays;

 

 

•

 

endodontic (root canal) treatment;

 

 

•

 

temporary splinting of teeth;

 

 

•

 

prefabricated post and core;

 

 

•

 

simple minimal restorative procedures (fillings);

 

 

•

 

extractions;

 

 

•

 

post-traumatic crowns if such are the only clinically acceptable treatment; and

 

 

•

 

replacement of lost teeth due to the Injury by implant, dentures or bridges.

Any combination of Network and Non-Network Benefits are limited to $3,000 per
year. Benefits are further limited to a maximum of $900 per tooth

Please remember that youmust notify Personal Health Support as soon as possible,
but at least five business days before follow-up (post-Emergency) treatment
begins. You do not have to provide notification before the initial Emergency
treatment. If you don’t notify Personal Health Support, Benefits will be reduced
to 50% of Eligible Expenses.

Diabetes Services

The Plan pays Benefits for the Covered Health Services identified below.

 

Covered Diabetes Services

Diabetes Self-Management and Training/Diabetic Eye Examinations/Foot Care

  

Benefits include outpatient self-management training for the treatment of
diabetes, education and medical nutrition therapy services. These services must
be ordered by a Physician and provided by appropriately licensed or registered
healthcare professionals.

 

Benefits under this section also include medical eye examinations (dilated
retinal examinations) and preventive foot care for Covered Persons with
diabetes.

 

29

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Diabetic Self-Management

Items

  

Insulin pumps and supplies for the management and treatment of diabetes, based
upon the medical needs of the Covered Person including, but not limited to:

•    blood glucose monitors;

•    insulin syringes with needles;

•    blood glucose and urine test strips;

•    ketone test strips and tablets; and

•    lancets and lancet devices.

Insulin pumps are subject to all the conditions of coverage stated under Durable
Medical Equipment in this section.

  

Benefits for diabetes equipment that meet the definition of Durable Medical
Equipment are subject to the limit stated under Durable Medical Equipment in
this section.

Please remember for Non-Network Benefits, you must notify Personal Health
Support before obtaining any Durable Medical Equipment for the management and
treatment of diabetes if the purchase, rental, repair or replacement of DME will
cost more than $1,000. You must purchase or rent the DME from the vendor
Personal Health Support identifies. If Personal Health Support is not notified,
Benefits will be reduced to 50% of Eligible Expenses.

Durable Medical Equipment (DME)

The Plan pays for Durable Medical Equipment (DME) that is:

 

 

•

 

ordered or provided by a Physician for outpatient use;

 

 

•

 

used for medical purposes;

 

 

•

 

not consumable or disposable;

 

 

•

 

not of use to a person in the absence of a Sickness, Injury or disability;

 

 

•

 

durable enough to withstand repeated use; and

 

 

•

 

appropriate for use in the home.

If more than one piece of DME can meet your functional needs, you will receive
Benefits only for the most Cost-Effective piece of equipment. Benefits are
provided for a single unit of DME (example: one insulin pump) and for repairs of
that unit. If you rent or purchase a piece of Durable Medical Equipment that
exceeds this guideline, you may be responsible for

 

30

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

any cost difference between the piece you rent or purchase and the piece
UnitedHealthcare has determined is the most Cost-Effective.

Examples of DME include but are not limited to:

 

 

•

 

equipment to administer oxygen;

 

 

•

 

equipment to assist mobility, such as a standard wheelchairs;

 

 

•

 

Hospital beds;

 

 

•

 

delivery pumps for tube feedings;

 

 

•

 

burn garments;

 

 

•

 

insulin pumps and all related necessary supplies as described under Diabetes
Services in this section;

 

 

•

 

external cochlear devices and systems. Surgery to place a cochlear implant is
also covered by the Plan. Cochlear implantation can either be an inpatient or
outpatient procedure. See Hospital - Inpatient Stay, Rehabilitation Services -
Outpatient Therapy and Surgery - Outpatient in this section;

 

 

•

 

braces that stabilize an injured body part, including necessary adjustments to
shoes to accommodate braces. Braces that stabilize an injured body part and
braces to treat curvature of the spine are considered Durable Medical Equipment
and are a Covered Health Service. Braces that straighten or change the shape of
a body part are orthotic devices and are excluded from coverage. Dental braces
are also excluded from coverage.; and

 

 

•

 

equipment for the treatment of chronic or acute respiratory failure or
conditions.

The Plan also covers tubings, nasal cannulas, connectors and masks used in
connection with DME.

Benefits also include speech aid devices and tracheo-esophageal voice devices
required for treatment of severe speech impediment or lack of speech directly
attributed to Sickness or Injury. Benefits for the purchase of speech aid
devices and tracheo-esophageal voice devices are available only after completing
a required three-month rental period. Benefits are limited as stated below.

Note: DME is different from prosthetic devices – see Prosthetic Devices in this
section.

Any combination of Network Benefits and Non-Network Benefits for the purchase,
repair and replacement of DME and Prosthetic Devices is limited to $5,000 per
calendar year.

Benefits for speech aid devices and tracheo-esophageal voice devices are limited
to the purchase of one device during the entire period of time a Covered Person
is enrolled under the Plan. Speech aid and tracheo-esophageal voice devices are
not included in the annual limits stated above.

 

31

   SECTION 5 - PLAN HIGHLIGHTS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Benefits are provided for the repair/replacement of a type of Durable Medical
Equipment once every three calendar years.

At UnitedHealthcare’s discretion, replacements are covered for damage beyond
repair with normal wear and tear, when repair costs exceed new purchase price,
or when a change in the Covered Person’s medical condition occurs sooner than
the three year timeframe. Repairs, including the replacement of essential
accessories, such as hoses, tubes, mouth pieces, etc., for necessary DME are
only covered when required to make the item/device serviceable and the estimated
repair expense does not exceed the cost of purchasing or renting another
item/device. Requests for repairs may be made at anytime and are not subject to
the three year timeline for replacement.

Please remember for Non-Network Benefits, you must notify Personal Health
Support if the purchase, rental, repair or replacement of DME will cost more
than $1,000. You must purchase or rent the DME from the vendor Personal Health
Support identifies. If Personal Health Support is not notified, Benefits will be
reduced to 50% of Eligible Expenses.

Emergency Health Services – Outpatient

The Plan’s Emergency services Benefit pays for outpatient treatment at a
Hospital or Alternate Facility when required to stabilize a patient or initiate
treatment.

If you are admitted as an inpatient to a Network Hospital directly from the
Emergency room, you will not have to pay the Copay for Emergency Health
Services. The Benefits for an Inpatient Stay in a Network Hospital will apply
instead.

Network Benefits will be paid for an Emergency admission to a non-Network
Hospital as long as Personal Health Support is notified within one business day
of the admission or on the same day of admission if reasonably possible after
you are admitted to a non-Network Hospital. If you continue your stay in a
non-Network Hospital after the date your Physician determines that it is
medically appropriate to transfer you to a Network Hospital, Non-Network
Benefits will apply.

Benefits under this section are not available for services to treat a condition
that does not meet the definition of an Emergency.

Please remember for Non-Network Benefits, you must notify Personal Health
Support within one business day of the admission or on the same day of admission
if reasonably possible if you are admitted to a Hospital as a result of an
Emergency. If Personal Health Support is not notified, Benefits for the
Inpatient Hospital Stay will be reduced to 50% of Eligible Expenses.

Hearing Aids

The Plan pays Benefits for hearing aids required for the correction of a hearing
impairment (a reduction in the ability to perceive sound which may range from
slight to complete deafness). Hearing aids are electronic amplifying devices
designed to bring sound more effectively into the ear. A hearing aid consists of
a microphone, amplifier and receiver.

 

32

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Benefits are available for a hearing aid that is purchased as a result of a
written recommendation by a Physician. Benefits are provided for the hearing aid
and for charges for associated fitting and testing.

Benefits do not include bone anchored hearing aids. Bone anchored hearing aids
are a Covered Health Service for which Benefits are available under the
applicable medical/surgical Covered Health Services categories in this section
only for Covered Persons who have either of the following:

 

•

 

craniofacial anomalies whose abnormal or absent ear canals preclude the use of a
wearable hearing aid; or

 

•

 

hearing loss of sufficient severity that it would not be adequately remedied by
a wearable hearing aid.

Any combination of Network Benefits and Non-Network Benefits is limited to
$5,000 per calendar year. Benefits are limited to a single purchase (including
repair/replacement) every three calendar years.

Home Health Care

Covered Health Services are services that a Home Health Agency provides if you
need care in your home due to the nature of your condition. Services must be:

 

•

 

ordered by a Physician;

 

•

 

provided by or supervised by a registered nurse in your home, or provided by
either a home health aide or licensed practical nurse and supervised by a
registered nurse;

 

•

 

not considered Custodial Care, as defined in Section 14, Glossary; and

 

•

 

provided on a part-time, intermittent schedule when Skilled Care is required.
Refer to Section 14, Glossary for the definition of Skilled Care.

Personal Health Support will decide if Skilled Care is needed by reviewing both
the skilled nature of the service and the need for Physician-directed medical
management. A service will not be determined to be “skilled” simply because
there is not an available caregiver.

Any combination of Network Benefits and Non-Network Benefits is limited to 60
visits per calendar year. One visit equals four hours of Skilled Care services.
This visit limit does not include any service which is billed only for the
administration of intravenous infusion.

Please remember for Non-Network Benefits, you must notify Personal Health
Support five business days before receiving services or as soon as reasonably
possible. If Personal Health Support is not notified, Benefits will be reduced
to 50% of Eligible Expenses.

Hospice Care

Hospice care is an integrated program recommended by a Physician which provides
comfort and support services for the terminally ill. Hospice care can be
provided on an inpatient or outpatient basis and includes physical,
psychological, social and spiritual care for the

 

33

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

terminally ill person, and short-term grief counseling for immediate family
members while the Covered Person is receiving hospice care. Benefits are
available only when hospice care is received from a licensed hospice agency,
which can include a Hospital.

Please remember for Non-Network Benefits, you must notify Personal Health
Support five business days before receiving services. If Personal Health Support
is not notified, Benefits will be reduced to 50% of Eligible Expenses.

Hospital – Inpatient Stay

Hospital Benefits are available for:

 

•

 

non-Physician services and supplies received during an Inpatient Stay;

 

•

 

room and board in a Semi-private Room (a room with two or more beds); and

 

•

 

Emergency room Physicians.

The Plan will pay the difference in cost between a Semi-private Room and a
private room only if a private room is necessary according to generally accepted
medical practice.

Benefits for an Inpatient Stay in a Hospital are available only when the
Inpatient Stay is necessary to prevent, diagnose or treat a Sickness or Injury.
Benefits for other Hospital-based Physician services, including consulting
Physicians, anesthesiologists, pathologists and radiologists, are described in
this section under Physician Fees for Surgical and Medical Services.

Benefits for Emergency admissions and admissions of less than 24 hours are
described under Emergency Health Services and Surgery – Outpatient, Scopic
Procedures – Diagnostic and Therapeutic Services, and Therapeutic Treatments –
Outpatient, respectively.

Please remember for Non-Network Benefits, you must notify Personal Health
Support as follows:

 

•

 

for elective admissions: five business days before admission or as soon as
reasonably possible;

 

•

 

for Emergency admissions (also termed non-elective admissions): within two
business days, or as soon as is reasonably possible.

If Personal Health Support is not notified, Benefits will be reduced to 50% of
Eligible Expenses.

What is Coinsurance?

Coinsurance is the amount you pay for a Covered Health Service, not including
the Copay and/or the Deductible.

For example, if the Plan pays 80% of Eligible Expenses for care received from a
Network provider, your Coinsurance is 20%.

 

34

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Kidney Resource Services (KRS)

The Plan pays Benefits for Comprehensive Kidney Solution (CKS) that covers both
chronic kidney disease and End Stage Renal Disease (ESRD) disease provided by
Designated Facilities participating in the Kidney Resource Services (KRS)
program. Designated Facility is defined in Section 14, Glossary.

In order to receive Benefits under this program, KRS must provide the proper
notification to the Network provider performing the services. This is true even
if you self refer to a Network provider participating in the program.
Notification is required:

 

•

 

prior to vascular access placement for dialysis; and

 

•

 

prior to any ESRD services.

You or a covered Dependent may:

 

•

 

be referred to KRS by Personal Health Support; or

 

•

 

call KRS toll-free at (888) 936-7246 and select the KRS prompt.

To receive Benefits related to ESRD and chronic kidney disease, you are not
required to visit a Designated Facility. If you receive services from a facility
that is not a Designated Facility, the Plan pays Benefits as described under:

 

•

 

Physician’s Office Services – Sickness and Injury;

 

•

 

Physician Fees for Surgical and Medical Services;

 

•

 

Scopic Procedures – Outpatient Diagnostic and Therapeutic;

 

•

 

Therapeutic Treatments – Outpatient;

 

•

 

Hospital – Inpatient Stay; and

 

•

 

Surgery – Outpatient.

To receive Benefits under the KRS program, you must contact KRS prior to
obtaining Covered Health Services. The Plan will only pay Benefits under the KRS
program if KRS provides the proper notification to the Designated Facility
provider performing the services (even if you self refer to a provider in that
Network).

Lab, X-Ray and Diagnostics – Outpatient

Services for Sickness and Injury-related diagnostic purposes, received on an
outpatient basis at a Hospital or Alternate Facility or in a Physician’s office
include, but are not limited to:

 

•

 

lab and radiology/x-ray; and

 

•

 

mammography.

Benefits under this section include the facility charge and the charge for
supplies and equipment.

 

35

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

When these services are performed in a Physician’s office, Benefits are
described under Physician’s Office Services – Sickness and Injury in this
section.

Benefits for other Physician services, including anesthesiologists, pathologists
and radiologists, are described in this section under Physician Fees for
Surgical and Medical Services. Lab, X-ray and diagnostic services for preventive
care are described under Preventive Care Services in this section.

Lab, X-Ray and Major Diagnostics – CT, PET Scans, MRI, MRA and Nuclear Medicine
– Outpatient

Services for CT scans, PET scans, MRI, MRA, nuclear medicine, and major
diagnostic services received on an outpatient basis at a Hospital or Alternate
Facility or in a Physician’s office.

Benefits under this section include the facility charge and the charge for
supplies and equipment.

When these services are performed in a Physician’s office, Benefits are
described under Physician’s Office Services – Sickness and Injury in this
section. Benefits for other Physician services, including anesthesiologists,
pathologists and radiologists, are described in this section under Physician
Fees for Surgical and Medical Services.

Mental Health Services

Mental Health Services include those received on an inpatient basis in a
Hospital or Alternate Facility, and those received on an outpatient basis in a
provider’s office or at an Alternate Facility.

Benefits include the following services provided on either an outpatient or
inpatient basis:

 

•

 

diagnostic evaluations and assessment;

 

•

 

treatment planning;

 

•

 

referral services;

 

•

 

medication management;

 

•

 

individual, family, therapeutic group and provider-based case management
services; and

 

•

 

crisis intervention.

Benefits include the following services provided on an inpatient basis:

 

•

 

Partial Hospitalization/Day Treatment; and

 

•

 

services at a Residential Treatment Facility.

Benefits include the following services on an outpatient basis:

 

•

 

Intensive Outpatient Treatment.

 

36

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

The Mental Health/Substance Use Disorder Administrator determines coverage for
all levels of care. If an Inpatient Stay is required, it is covered on a
Semi-private Room basis.

You are encouraged to contact the Mental Health/Substance Use Disorder
Administrator for referrals to providers and coordination of care.

Special Mental Health Programs and Services

Special programs and services that are contracted under the Mental
Health/Substance Use Disorder Administrator may become available to you as part
of your Mental Health Services benefit. The Mental Health Services Benefits and
financial requirements assigned to these programs or services are based on the
designation of the program or service to inpatient, Partial Hospitalization/Day
Treatment, Intensive Outpatient Treatment, outpatient or a Transitional Care
category of benefit use. Special programs or services provide access to services
that are beneficial for the treatment of your Mental Illness which may not
otherwise be covered under this Plan. You must be referred to such programs
through the Mental Health/Substance Use Disorder Administrator, who is
responsible for coordinating your care or through other pathways as described in
the program introductions. Any decision to participate in such program or
service is at the discretion of the Covered Person and is not mandatory.

Please remember for Non-Network Benefits, you must notify the MH/SUD
Administrator to receive these Benefits. Please call the phone number that
appears on your ID card. Without notification, Benefits will be reduced to 50%
of Eligible Expenses.

Neurobiological Disorders – Mental Health Services for Autism Spectrum Disorders

The Plan pays Benefits for psychiatric services for Autism Spectrum Disorders
that are both of the following:

 

•

 

provided by or under the direction of an experienced psychiatrist and/or an
experienced licensed psychiatric provider; and

 

•

 

focused on treating maladaptive/stereotypic behaviors that are posing danger to
self, others or property and impairment in daily functioning.

These Benefits describe only the psychiatric component of treatment for Autism
Spectrum Disorders. Medical treatment of Autism Spectrum Disorders is a Covered
Health Service for which Benefits are available under the applicable medical
Covered Health Services categories as described in this section.

Benefits include the following services provided on either an outpatient or
inpatient basis:

 

•

 

diagnostic evaluations and assessment;

 

•

 

treatment planning;

 

•

 

referral services;

 

•

 

medication management;

 

•

 

individual, family, therapeutic group and provided-based case management
services; and

 

37

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

crisis intervention.

Benefits include the following services provided on an inpatient basis:

 

•

 

Partial Hospitalization/Day Treatment; and

 

•

 

services at a Residential Treatment Facility.

Benefits include the following services provided on an outpatient basis:

 

•

 

Intensive Outpatient Treatment.

The Mental Health/Substance Use Disorder Administrator determines coverage for
all levels of care. If an Inpatient Stay is required, it is covered on a
Semi-private Room basis.

You are encouraged to contact the Mental Health/Substance Use Disorder
Administrator for referrals to providers and coordination of care.

Please remember for Non-Network Benefits, you must notify the MH/SUD
Administrator to receive these Benefits. Please call phone number that appears
on your ID card. Without notification, Benefits will be reduced to 50% of
Eligible Expenses.

Nutritional Counseling

The Plan will pay for Covered Health Services for medical education services
provided in a Physician’s office by an appropriately licensed or healthcare
professional when:

 

•

 

education is required for a disease in which patient self-management is an
important component of treatment; and

 

•

 

there exists a knowledge deficit regarding the disease which requires the
intervention of a trained health professional.

Some examples of such medical conditions include:

 

•

 

coronary artery disease;

 

•

 

congestive heart failure;

 

•

 

severe obstructive airway disease;

 

•

 

gout (a form of arthritis);

 

•

 

renal failure;

 

•

 

phenylketonuria (a genetic disorder diagnosed at infancy); and

 

•

 

hyperlipidemia (excess of fatty substances in the blood).

Benefits are limited to three individual sessions in your lifetime for each
medical condition. This limit applies to non-preventive nutritional counseling
services only.

 

38

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

When nutritional counseling services are billed as a preventive care service,
these services will be paid as described under Preventive Care Services in this
section.

Obesity Surgery

The Plan covers surgical treatment of obesity provided by or under the direction
of a Physician provided either of the following is true:

 

•

 

you have a minimum Body Mass Index (BMI) of 40; or

 

•

 

you have a minimum BMI of 35 with complicating co-morbidities (such as sleep
apnea or diabetes) directly related to, or exacerbated by obesity.

Benefits are available for obesity surgery services that meet the definition of
a Covered Health Service, as defined in Section 14, Glossary and are not
Experimental or Investigational or Unproven Services.

You will have access to a certain Network of Designated Facilities and
Physicians participating in the Bariatric Resource Services (BRS) program, as
defined in Section, Glossary, for obesity surgery services.

For obesity surgery services to be considered Covered Health Services under the
BRS program, you must contact Bariatric Resource Services and speak with a nurse
consultant prior to receiving services. You can contact Bariatric Resource
Services by calling toll-free at 888-936-7246.

Please remember for Network Benefits, you must notify Personal Health Support as
soon as the possibility of obesity surgery arises. If Personal Health Support is
not notified, Benefits will be reduced to 50% of Eligible Expenses.

Ostomy Supplies

Benefits for ostomy supplies are limited to:

 

 

•

 

pouches, face plates and belts;

 

•

 

irrigation sleeves, bags and catheters; and

 

•

 

skin barriers.

Pharmaceutical Products – Outpatient

The Plan pays for Pharmaceutical Products that are administered on an outpatient
basis in a Hospital, Alternate Facility, Physician’s office, or in a Covered
Person’s home. Examples of what would be included under this category are
antibiotic injections in the Physician’s office or inhaled medication in an
Urgent Care Center for treatment of an asthma attack.

Benefits under this section are provided only for Pharmaceutical Products which,
due to their characteristics (as determined by UnitedHealthcare), must typically
be administered or directly supervised by a qualified provider or
licensed/certified health professional. Benefits under this section do not
include medications that are typically available by prescription order or refill
at a pharmacy.

 

39

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Physician Fees for Surgical and Medical Services

The Plan pays Physician fees for surgical procedures and other medical care
received from a Physician in a Hospital, Skilled Nursing Facility, Inpatient
Rehabilitation Facility, Alternate Facility, or for Physician house calls.

When these services are performed in a Physician’s office, Benefits are
described under Physician’s Office Services – Sickness and Injury in this
section.

Physician’s Office Services – Sickness and Injury

Benefits are paid by the Plan for Covered Health Services received in a Primary
Physician’s office for the evaluation and treatment of a Sickness or Injury.
Benefits are provided under this section regardless of whether the Physician’s
office is free-standing, located in a clinic or located in a Hospital. Benefits
under this section include allergy injections and hearing exams in case of
Injury or Sickness.

Benefits for preventive services are described under Preventive Care in this
section.

When a test is performed or a sample is drawn in the Physician’s office and then
sent outside the Physician’s office for analysis or testing, Benefits for lab,
radiology/x-rays and other diagnostic services that are performed outside the
Physician’s office are described in Lab, X-ray and Diagnostics – Outpatient.

Please Note

Your Physician does not have a copy of your SPD, and is not responsible for
knowing or communicating your Benefits.

Pregnancy – Maternity Services

Benefits for Pregnancy will be paid at the same level as Benefits for any other
condition, Sickness or Injury. This includes all maternity-related medical
services for prenatal care, postnatal care, delivery, and any related
complications. Pregnancy Maternity Services for dependent children are not
covered.

The Plan will pay Benefits for an Inpatient Stay of at least:

 

•

 

48 hours for the mother and newborn child following a vaginal delivery; or

 

•

 

96 hours for the mother and newborn child following a cesarean section delivery.

These are federally mandated requirements under the Newborns’ and Mothers’
Health Protection Act of 1996 which apply to this Plan. The Hospital or other
provider is not required to get authorization for the time periods stated above.
Authorizations are required for longer lengths of stay. If the mother agrees,
the attending Physician may discharge the mother and/or the newborn child
earlier than these minimum timeframes.

 

40

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Both before and during a Pregnancy, Benefits include the services of a genetic
counselor when provided or referred by a Physician. These Benefits are available
to all Covered Persons in the immediate family. Covered Health Services include
related tests and treatment.

Benefits for Dependent Children

Pregnancy Benefits for Dependent children are limited to Covered Health Services
for Complications of Pregnancy. For a complete definition of Complications of
Pregnancy, see Section 14, Glossary.

Benefits are payable for Covered Health Services for the treatment of
Complications of Pregnancy given to a Dependent child while covered under this
Plan. Benefits for Complications of Pregnancy are paid in the same way as
Benefits for any other Sickness.

Benefits for Complications of Pregnancy which result in the delivery of a child
are payable for at least:

 

•

 

48 hours of inpatient care for the mother and newborn child following a normal
vaginal delivery; or

 

•

 

96 hours of inpatient care for the mother and newborn child following a cesarean
section.

These are federally mandated requirements under the Newborns’ and Mothers’
Health Protection Act of 1996 which apply to this Plan. The Hospital or other
provider is not required to get authorization for the time periods stated above.
Authorizations are required for longer lengths of stay. If the mother agrees,
the attending Physician may discharge the mother and/or the newborn child
earlier than these minimum timeframes.

The following are not considered Complications of Pregnancy:

 

•

 

false labor;

 

•

 

occasional spotting;

 

•

 

rest prescribed by a Physician;

 

•

 

morning sickness; or

 

•

 

other conditions that may be connected with a difficult Pregnancy but are not a
classifiably distinct complication.

Please remember for Non-Network Benefits, you must notify Personal Health
Support as soon as reasonably possible if the Inpatient Stay for the mother
and/or the newborn will be longer than the timeframes indicated above. If
Personal Health Support is not notified, Benefits for the extended stay will be
reduced to 50% of Eligible Expenses.

Healthy moms and babies

The Plan provides a special prenatal program to help during Pregnancy.
Participation is voluntary and free of charge. See Section 7, Resources to Help
you Stay Healthy, for details.

 

41

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Preventive Care Services

The Plan pays Benefits for Preventive care services provided on an outpatient
basis at a Physician’s office, an Alternate Facility or a Hospital encompass
medical services that have been demonstrated by clinical evidence to be safe and
effective in either the early detection of disease or in the prevention of
disease, have been proven to have a beneficial effect on health outcomes and
include the following as required under applicable law:

 

•

 

evidence-based items or services that have in effect a rating of “A” or “B” in
the current recommendations of the United States Preventive Services Task Force;

 

•

 

immunizations that have in effect a recommendation from the Advisory Committee
on Immunization Practices of the Centers for Disease Control and Prevention;

 

•

 

with respect to infants, children and adolescents, evidence-informed preventive
care and screenings provided for in the comprehensive guidelines supported by
the Health Resources and Services Administration; and

 

•

 

with respect to women, such additional preventive care and screenings as
provided for in comprehensive guidelines supported by the Health Resources and
Services Administration

For questions about your preventive care Benefits under this Plan call the
number on the back of your ID card.

Prosthetic Devices

Benefits are paid by the Plan for prosthetic devices and appliances that replace
a limb or body part, or help an impaired limb or body part work. Examples
include, but are not limited to:

 

•

 

artificial arms, legs, feet and hands;

 

•

 

artificial face, eyes, ears and noses; and

 

•

 

breast prosthesis following mastectomy as required by the Women’s Health and
Cancer Rights Act of 1998, including mastectomy bras and lymphedema stockings
for the arm.

Benefits under this section are provided only for external prosthetic devices
and do not include any device that is fully implanted into the body other than
breast prostheses.

 

42

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

If more than one prosthetic device can meet your functional needs, Benefits are
available only for the most Cost-Effective prosthetic device. The device must be
ordered or provided either by a Physician, or under a Physician’s direction. If
you purchase a prosthetic device that exceeds these minimum specifications, the
Plan may pay only the amount that would have paid for the prosthetic that meets
the minimum specifications, and you may be responsible for paying any difference
in cost.

Any combination of Network Benefits and Non-Network Benefits for the purchase,
repair and replacement of prosthetic devices and DME is limited to $5,000 per
calendar year.

Benefits are provided for the replacement of a type of prosthetic device once
every three calendar years.

Once this limit is reached, Benefits continue to be available for items required
by the Women’s Health and Cancer Rights Act of 1998.

Note: Prosthetic devices are different from DME – see Durable Medical Equipment
(DME) in this section.

Reconstructive Procedures

Reconstructive Procedures are services performed when the primary purpose of the
procedure is either to treat a medical condition or to improve or restore
physiologic function for an organ or body part. Reconstructive procedures
include surgery or other procedures which are associated with an Injury,
Sickness or Congenital Anomaly. The primary result of the procedure is not a
changed or improved physical appearance.

Improving or restoring physiologic function means that the organ or body part is
made to work better. An example of a Reconstructive Procedure is surgery on the
inside of the nose so that a person’s breathing can be improved or restored.

Benefits for Reconstructive Procedures include breast reconstruction following a
mastectomy and reconstruction of the non-affected breast to achieve symmetry.
Replacement of an existing breast implant is covered by the Plan if the initial
breast implant followed mastectomy. Other services required by the Women’s
Health and Cancer Rights Act of 1998, including breast prostheses and treatment
of complications, are provided in the same manner and at the same level as those
for any other Covered Health Service. You can contact UnitedHealthcare at the
telephone number on your ID card for more information about Benefits for
mastectomy-related services.

There may be times when the primary purpose of a procedure is to make a body
part work better. However, in other situations, the purpose of the same
procedure is to improve the appearance of a body part. Cosmetic procedures are
excluded from coverage. Procedures that correct an anatomical Congenital Anomaly
without improving or restoring physiologic function are considered Cosmetic
Procedures. A good example is upper eyelid surgery. At times, this procedure
will be done to improve vision, which is considered a Reconstructive Procedure.
In other cases, improvement in appearance is the primary intended purpose, which
is considered a Cosmetic Procedure. This Plan does not provide Benefits for
Cosmetic Procedures, as defined in Section 14, Glossary.

 

43

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

The fact that a Covered Person may suffer psychological consequences or socially
avoidant behavior as a result of an Injury, Sickness or Congenital Anomaly does
not classify surgery (or other procedures done to relieve such consequences or
behavior) as a reconstructive procedure.

Please remember that you must notify Personal Health Support five business days
before undergoing a Reconstructive Procedure. When you provide notification,
Personal Health Support can determine whether the service is considered
reconstructive or cosmetic. Cosmetic Procedures are always excluded from
coverage. If you don’t notify Personal Health Support, Benefits will be reduced
to 50% of Eligible Expenses.

Rehabilitation Services – Outpatient Therapy and Manipulative Treatment

The Plan provides short-term outpatient rehabilitation services for the
following types of therapy:

 

•

 

physical therapy;

 

•

 

occupational therapy;

 

•

 

Manipulative treatment;

 

•

 

speech therapy;

 

•

 

post-cochlear implant aural therapy;

 

•

 

pulmonary rehabilitation; and

 

•

 

cardiac rehabilitation.

For all rehabilitation services, a licensed therapy provider, under the
direction of a Physician, must perform the services.

The Plan will pay Benefits for speech therapy only when the speech impediment or
dysfunction results from Injury, Sickness, stroke, cancer, autism spectrum
disorders or a Congenital Anomaly, or is needed following the placement of a
cochlear implant.

Any combination of Network and Non-Network Benefits are limited to:

 

•

 

unlimited per calendar year for Network physical therapy, with Clinical Support
oversight;

 

•

 

20 visits per calendar year for Non-Network physical therapy;

 

•

 

20 visits per calendar year for occupational therapy;

 

•

 

20 visits per calendar year for Manipulative Treatment;

 

•

 

20 visits per calendar year for speech therapy;

 

•

 

30 visits per calendar year for post-cochlear implant aural therapy;

 

•

 

20 visits per calendar year for pulmonary rehabilitation therapy; and

 

44

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

36 visits per calendar year for cardiac rehabilitation therapy.

Please remember for Non-Network Benefits, you must notify Personal Health
Support five business days before receiving Manipulative Treatment or as soon as
reasonably possible. If Personal Health Support is not notified, Benefits will
be reduced to 50% of Eligible Expenses.

Scopic Procedures – Outpatient Diagnostic and Therapeutic

The Plan pays for diagnostic and therapeutic scopic procedures and related
services received on an outpatient basis at a Hospital or Alternate Facility.

Diagnostic scopic procedures are those for visualization, biopsy and polyp
removal. Examples of diagnostic scopic procedures include colonoscopy,
sigmoidoscopy, and endoscopy.

Benefits under this section include the facility charge and the charge for
supplies and equipment.

When these services are performed in a Physician’s office, Benefits are
described under Physician’s Office Services – Sickness and Injury in this
section. Benefits for other Physician services, including anesthesiologists,
pathologists and radiologists, are described in this section under Physician
Fees for Surgical and Medical Services.

Please note that Benefits under this section do not include surgical scopic
procedures, which are for the purpose of performing surgery. Benefits for
surgical scopic procedures are described under Surgery – Outpatient. Examples of
surgical scopic procedures include arthroscopy, laparoscopy, bronchoscopy,
hysteroscopy.

Skilled Nursing Facility/Inpatient Rehabilitation Facility Services

Facility services for an Inpatient Stay in a Skilled Nursing Facility or
Inpatient Rehabilitation Facility are covered by the Plan. Benefits include:

 

•

 

non-Physician services and supplies received during the Inpatient Stay; and

 

•

 

room and board in a Semi-private Room (a room with two or more beds).

Benefits are available when skilled nursing and/or Inpatient Rehabilitation
Facility services are needed on a daily basis. Benefits are also available in a
Skilled Nursing Facility or Inpatient Rehabilitation Facility for treatment of a
Sickness or Injury that would have otherwise required an Inpatient Stay in a
Hospital.

Benefits for other Physician services, including anesthesiologists, consulting
Physicians, pathologists and radiologists, are described in this section under
Physician Fees for Surgical and Medical Services.

UnitedHealthcare will determine if Benefits are available by reviewing both the
skilled nature of the service and the need for Physician-directed medical
management. A service will not be determined to be “skilled” simply because
there is not an available caregiver.

 

45

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Benefits are available only if:

 

•

 

the initial confinement in a Skilled Nursing Facility or Inpatient
Rehabilitation Facility was or will be a cost-effective alternative to an
Inpatient Stay in a Hospital; and

 

•

 

you will receive skilled care services that are not primarily Custodial Care.

Skilled care is skilled nursing, skilled teaching, and skilled rehabilitation
services when:

 

•

 

it is delivered or supervised by licensed technical or professional medical
personnel in order to obtain the specified medical outcome, and provide for the
safety of the patient;

 

•

 

it is ordered by a Physician;

 

•

 

it is not delivered for the purpose of assisting with activities of daily
living, including but not limited to dressing, feeding, bathing or transferring
from a bed to a chair; and

 

•

 

it requires clinical training in order to be delivered safely and effectively.

You are expected to improve to a predictable level of recovery. Benefits can be
denied or shortened for Covered Persons who are not progressing in goal-directed
rehabilitation services or if discharge rehabilitation goals have previously
been met.

Note: The Plan does not pay Benefits for Custodial Care or Domiciliary Care,
even if ordered by a Physician, as defined in Section 14, Glossary.

Any combination of Network Benefits and Non-Network Benefits is limited to 60
days per calendar year.

Please remember for Non-Network Benefits, you must notify Personal Health
Support as follows:

 

•

 

for elective admissions: five business days before admission;

 

•

 

for Emergency admissions (also termed non-elective admissions): within two
business days, or as soon as is reasonably possible.

If Personal Health Support is not notified, Benefits will be reduced to 50% of
Eligible Expenses.

Substance Use Disorder Services

Substance Use Disorder Services include those received on an inpatient basis in
a Hospital or an Alternate Facility and those received on an outpatient basis in
a provider’s office or at an Alternate Facility.

Benefits include the following services provided on either an inpatient or
outpatient basis:

 

•

 

diagnostic evaluations and assessment;

 

•

 

treatment planning;

 

•

 

referral services;

 

46

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

medication management;

 

•

 

individual, family, therapeutic group and provider-based case management;

 

•

 

crisis intervention; and

 

•

 

detoxification (sub-acute/non-medical).

Benefits include the following services provided on an inpatient basis:

 

•

 

Partial Hospitalization/Day Treatment; and

 

•

 

services at a Residential Treatment Facility.

Benefits include the following services provided on an outpatient basis:

 

•

 

Intensive Outpatient Treatment.

The Mental Health/Substance Use Disorder Administrator determines coverage for
all levels of care. If an Inpatient Stay is required, it is covered on a
Semi-private Room basis.

You are encouraged to contact the Mental Health/Substance Use Disorder
Administrator for referrals to providers and coordination of care.

Special Substance Use Disorder Programs and Services

Special programs and services that are contracted under the Mental
Health/Substance Use Disorder Administrator may become available to you as part
of your Substance Use Disorder Services benefit. The Substance Use Disorder
Benefits and financial requirements assigned to these programs or services are
based on the designation of the program or service to inpatient, Partial
Hospitalization/Day Treatment, Intensive Outpatient Treatment, outpatient or a
Transitional Care category of benefit use. Special programs or services provide
access to services that are beneficial for the treatment of your substance use
disorder which may not otherwise be covered under this Plan. You must be
referred to such programs through the Mental Health/Substance Use Disorder
Administrator, who is responsible for coordinating your care or through other
pathways as described in the program introductions. Any decision to participate
in such program or service is at the discretion of the Covered Person and is not
mandatory.

Please remember for Non-Network Benefits, you must notify the MH/SUD
Administrator to receive these Benefits. Please call phone number that appears
on your ID card. Without notification, Benefits will be reduced to50% of
Eligible Expenses.

Surgery – Outpatient

The Plan pays for surgery and related services received on an outpatient basis
at a Hospital or Alternate Facility.

Benefits under this section include:

 

•

 

the facility charge and the charge for supplies and equipment; and

 

47

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLU S PLAN

 

 

 

•

 

certain surgical scopic procedures (examples of surgical scopic procedures
include arthroscopy, laparoscopy, bronchoscopy, hysteroscopy).

Benefits for other Physician services, including anesthesiologists, consulting
Physicians, pathologists and radiologists, are described in this section under
Physician Fees for Surgical and Medical Services. When these services are
performed in a Physician’s office, Benefits are described under Physician’s
Office Services – Sickness and Injury in this section.

Therapeutic Treatments – Outpatient

The Plan pays Benefits for therapeutic treatments received on an outpatient
basis at a Hospital or Alternate Facility, including but not limited to dialysis
(both hemodialysis and peritoneal dialysis), intravenous chemotherapy or other
intravenous infusion therapy and radiation oncology.

Covered Health Services include medical education services that are provided on
an outpatient basis at a Hospital or Alternate Facility by appropriately
licensed or registered healthcare professionals when:

 

 

•

 

education is required for a disease in which patient self-management is an
important component of treatment; and

 

 

•

 

there exists a knowledge deficit regarding the disease which requires the
intervention of a trained health professional.

Benefits under this section include:

 

 

•

 

the facility charge and the charge for related supplies and equipment; and

 

 

•

 

Physician services for anesthesiologists, pathologists and radiologists.
Benefits for other Physician services are described in this section under
Physician Fees for Surgical and Medical Services.

When these services are performed in a Physician’s office, Benefits are
described under Physician’s Office Services.

Please remember for Non-Network Benefits, you must notify Personal Health
Support five business days before scheduled services are received or, for
non-scheduled services, within one business day or as soon as reasonably
possible. If Personal Health Support is not notified, Benefits will be reduced
to 50% of Eligible Expenses.

Transplantation Services

Inpatient facility services (including evaluation for transplant, organ
procurement and donor searches) for transplantation procedures must be ordered
by a provider. Benefits are available to the donor and the recipient when the
recipient is covered under this Plan. The transplant must meet the definition of
a Covered Health Service and cannot be Experimental or Investigational, or
Unproven. Examples of transplants for which Benefits are available include but
are not limited to:

 

48

  

SECTION 6 -ADDITION COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

heart;

 

 

•

 

heart/lung;

 

 

•

 

lung;

 

 

•

 

kidney;

 

 

•

 

kidney/pancreas;

 

 

•

 

liver;

 

 

•

 

liver/kidney;

 

 

•

 

liver/intestinal;

 

 

•

 

pancreas;

 

 

•

 

intestinal; and

 

 

•

 

bone marrow (either from you or from a compatible donor) and peripheral stem
cell transplants, with or without high dose chemotherapy. Not all bone marrow
transplants meet the definition of a Covered Health Service

Benefits are also available for cornea transplants. You are not required to
notify United Resource Networks or Personal Health Support of a cornea
transplant nor is the cornea transplant required to be performed at a Designated
Facility.

Donor costs that are directly related to organ removal are Covered Health
Services for which Benefits are payable through the organ recipient’s coverage
under the Plan.

The Plan has specific guidelines regarding Benefits for transplant services.
Contact United Resource Networks at (888) 936-7246 or Personal Health Support at
the telephone number on your ID card for information about these guidelines.

Note: The services described under Travel and Lodging are Covered Health
Services only in connection with transplant services received at a Designated
Facility.

Please remember for Non-Network Benefits, you must notify United Resource
Networks or Personal Health Support as soon as the possibility of a transplant
arises (and before the time a pre-transplantation evaluation is performed at a
transplant center). If United Resource Networks or Personal Health Support is
not notified, Benefits will be reduced to 50% of Eligible Expenses.

Travel and Lodging

United Resource Networks will assist the patient and family with travel and
lodging arrangements related to:

•

 

Congenital Heart Disease (CHD);

 

•

 

transplantation services; and

 

•

 

cancer-related treatments.

 

49

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

For travel and lodging services to be covered, the patient must be receiving
services at a Designated Facility.

The Plan covers expenses for travel, lodging and meals for the patient, provided
he or she is not covered by Medicare, and a companion as follows:

 

•

 

transportation of the patient and one companion who is traveling on the same
day(s) to and/or from the site of the cancer-related treatment, the CHD service,
or the transplant for the purposes of an evaluation, the procedure or necessary
post-discharge follow-up;

 

•

 

Eligible Expenses for lodging and meals for the patient (while not a Hospital
inpatient) and one companion. Benefits are paid at a per diem (per day) rate of
up to $100 per day for the patient plus one companion; or

 

•

 

if the patient is an enrolled Dependent minor child, the transportation expenses
of two companions will be covered and lodging and meal expenses will be
reimbursed at a per diem rate up to $100 per day.

Travel and lodging expenses are only available if the recipient lives more than
50 miles from the Designated Facility (for CRS and transplantation) or the CHD
facility. UnitedHealthcare must receive valid receipts for such charges before
you will be reimbursed. Examples of travel expenses may include:

 

•

 

airfare at coach rate;

 

•

 

taxi or ground transportation; or

 

•

 

mileage reimbursement at the IRS rate for the most direct route between the
patient’s home and the Designated Facility.

A combined overall maximum Benefit of $10,000 per Covered Person applies for all
travel, lodging and meal expenses reimbursed under this Plan in connection with
all cancer treatments and transplant procedures and CHD treatments during the
entire period that person is covered under this Plan.

Support in the event of serious illness

If you or a covered family member has cancer or needs an organ or bone marrow
transplant, UnitedHealthcare can put you in touch with quality treatment centers
around the country.

Urgent Care Center Services

The Plan provides Benefits for services, including professional services,
received at an Urgent Care Center, as defined in Section 14, Glossary. When
Urgent Care services are provided in a Physician’s office, the Plan pays
Benefits as described under Physician’s Office Services—Sickness and Injury
earlier in this section.

Vision Examinations

The Plan pays Benefits for:

 

50

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

vision screenings, which could be performed as part of an annual physical
examination in a provider’s office (vision screenings do not include refractive
examinations to detect vision impairment); and

 

•

 

one routine vision exam, including refraction, to detect vision impairment by a
provider in the provider’s office every other calendar year.

Wigs

The Plan pays Benefits for wigs and other scalp hair prosthesis only for the
reason of hair loss resulting from treatment of a malignancy, burns or surgery
in which case the Plan pays for one wig per Covered Person per Lifetime.

 

51

   SECTION 6 - ADDITIONAL COVERAGE DETAILS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 7 – RESOURCES TO HELP YOU STAY HEALTHY

What this section includes:

Health and well-being resources available to you:

 

•

 

www.myuhc.com;

 

•

 

Optum® NurseLineSM;

 

•

 

Live Nurse Chat;

 

•

 

Treatment Decision Support;

 

•

 

Healthy Pregnancy Program; and

 

•

 

UnitedHealth PremiumSM Program on www.myuhc.com.

Kansas City Life Insurance Company believes in giving you the tools you need to
be an educated health care consumer. To that end, Kansas City Life Insurance
Company has made available several convenient educational and support services,
accessible by phone and the Internet, which can help you to:

 

•

 

take care of yourself and your family members;

 

•

 

manage a chronic health condition; and

 

•

 

navigate the complexities of the health care system.

NOTE:

Information obtained through the services identified in this section is based on
current medical literature and on Physician review. It is not intended to
replace the advice of a doctor. The information is intended to help you make
better health care decisions and take a greater responsibility for your own
health. UnitedHealthcare and Kansas City Life Insurance Company are not
responsible for the results of your decisions from the use of the information,
including, but not limited to, your choosing to seek or not to seek professional
medical care, or your choosing or not choosing specific treatment based on the
text.

www.myuhc.com

UnitedHealthcare’s member website, www.myuhc.com, provides information at your
fingertips anywhere and anytime you have access to the Internet. www.myuhc.com
opens the door to a wealth of health information and convenient self-service
tools to meet your needs.

Health Information

With www.myuhc.com you can:

 

 

•

 

research a health condition and treatment options to get ready for a discussion
with your Physician;

 

 

•

 

search for Network providers available in your Plan through the online provider
directory;

 

52

   SECTION 7 - RESOURCES TO HELP YOU STAY HEALTHY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

•

 

access all of the content and wellness topics from NurseLine including Live
Nurse Chat 24 hours a day, seven days a week;

 

•

 

complete a health risk assessment to identify health habits you can improve,
learn about healthy lifestyle techniques and access health improvement
resources;

 

•

 

use the treatment cost estimator to obtain an estimate of the costs of various
procedures in your area; and

 

•

 

use the Hospital comparison tool to compare Hospitals in your area on various
patient safety and quality measures.

Self-Service Tools

Visit www.myuhc.com and:

 

•

 

make real-time inquiries into the status and history of your claims;

 

•

 

view eligibility and Plan Benefit information, including Copays and Annual
Deductibles;

 

•

 

view and print all of your Explanation of Benefits (EOBs) online; and

 

•

 

order a new or replacement ID card, print a temporary ID card, or check on an ID
card request.

Registering on www.myuhc.com

If you have not already registered as a www.myuhc.com subscriber, simply go to
www.myuhc.com and click on “Register Now.” Have your UnitedHealthcare ID card
handy. The enrollment process is quick and easy.

Health Assessment

You are invited to learn more about your health and wellness at www.myuhc.com
and are encouraged to participate in the online health assessment. The health
assessment is an interactive questionnaire designed to help you identify your
healthy habits as well as potential health risks.

Your health assessment is kept confidential. Completing the assessment will not
impact your Benefits or eligibility for Benefits in any way.

To find the health assessment, log in to www.myuhc.com. After logging in, access
your personalized Health & Wellness page and click the Health Assessment link.
If you need any assistance with the online assessment, please call the number on
the back of your ID card.

Health Improvement Plan

You can start a Health Improvement Plan at any time. This Plan is created just
for you and includes information and interactive tools, plus online health
coaching recommendations based on your profile.

Online coaching is available for:

 

•

 

nutrition;

 

53

   SECTION 7 - RESOURCES TO HELP YOU STAY HEALTHY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

exercise,

 

•

 

weight management;

 

•

 

stress;

 

•

 

smoking cessation;

 

•

 

bariatric surgery;

 

•

 

diabetes; and

 

•

 

heart health.

To help keep you on track with your Health Improvement Plan and online coaching,
you’ll also receive personalized messages and reminders – Kansas City Life
Insurance Company’s way of helping you meet your health and wellness goals.

Optum® NurseLineSM

Optum NurseLine is a toll-free telephone service that puts you in immediate
contact with an experienced registered nurse any time, 24 hours a day, seven
days a week. Nurses can provide health information for routine or urgent health
concerns. When you call, a registered nurse may refer you to any additional
resources that Kansas City Life Insurance Company has available to help you
improve your health and well-being or manage a chronic condition. Call any time
when you want to learn more about:

•

 

a recent diagnosis;

 

•

 

a minor Sickness or Injury;

 

•

 

men’s, women’s, and children’s wellness;

 

•

 

how to take prescription drugs safely;

 

•

 

self-care tips and treatment options;

 

•

 

healthy living habits; or

 

•

 

any other health related topic.

NurseLine gives you another convenient way to access health information. By
calling the same toll-free number, you can listen to one of the Health
Information Library’s over 1,100 recorded messages. There are also 590 messages
available in Spanish.

NurseLine is available to you at no cost. To use this convenient service, simply
call the toll-free number on the back of your ID card.

Note: If you have a medical emergency, call 911 instead of calling NurseLine.

Your child is running a fever and it’s 1:00 AM. What do you do?

Call NurseLine toll-free at the number on your ID card, any time, 24 hours a
day, seven days a week. You can count on NurseLine to help answer your health
questions.

 

54

   SECTION 7 - RESOURCES TO HELP YOU STAY HEALTHY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Live Nurse Chat

With NurseLine, you also have access to nurses online. To use this service, log
onto www.myuhc.com and click “Live Nurse Chat” in the top menu bar. You’ll
instantly be connected with a registered nurse who can answer your general
health questions any time, 24 hours a day, seven days a week. You can also
request an e-mailed transcript of the conversation to use as a reference.

Note: If you have a medical emergency, call 911 instead of logging onto
myuhc.com.

Live Events on www.myuhc.com

Periodically, www.myuhc.com hosts live events with leading health care
professionals. After viewing a presentation, you can chat online with the
experts. Topics include:

•

 

weight control;

 

•

 

parenting;

 

•

 

heart disease;

 

•

 

relationships; and

 

•

 

depression.

For details, or to participate in a live event, log onto www.myuhc.com.

Want to learn more about a condition or treatment?

Log on to www.myuhc.com and research health topics that are of interest to you.
Learn about a specific condition, what the symptoms are, how it is diagnosed,
how common it is, and what to ask your Physician.

Healthy Pregnancy Program

If you are pregnant and enrolled in the medical Plan, you can get valuable
educational information and advice by calling the toll-free number on your ID
card. This program offers:

 

•

 

maternity nurses on duty 24 hours a day;

 

•

 

a free copy of The Healthy Pregnancy Guide;

 

•

 

a phone call from a maternity nurse halfway through your Pregnancy, to see how
things are going;

 

•

 

a phone call from a nurse approximately four weeks postpartum to give you
information on infant care, feeding, nutrition, immunizations and more; and

 

 

•

 

a copy of an available publication, for example, Healthy Baby Book, which
focuses on the first two years of life.

Participation is completely voluntary and without extra charge. To take full
advantage of the program, you are encouraged to enroll within the first 12 weeks
of Pregnancy. You can

 

55

   SECTION 7 - RESOURCES TO HELP YOU STAY HEALTHY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

enroll any time, up to your 34th week. To enroll, call the toll-free number on
the back of your ID card.

As a program participant, you can call any time, 24 hours a day, seven days a
week, with any questions or concerns you might have.

Treatment Decision Support

In order to help you make informed decisions about your health care,
UnitedHealthcare has a program called Treatment Decision Support. This program
targets specific conditions as well as the treatments and procedures for those
conditions.

This program offers:

 

•

 

access to accurate, objective and relevant health care information;

 

•

 

coaching by a nurse through decisions in your treatment and care;

 

•

 

expectations of treatment; and

 

•

 

information on high quality providers and programs.

Conditions for which this program is available include:

 

•

 

back pain;

 

•

 

knee & hip replacement;

 

•

 

prostate disease;

 

•

 

prostate cancer;

 

•

 

benign uterine conditions;

 

•

 

breast cancer;

 

•

 

coronary disease; and

 

•

 

bariatric surgery.

Participation is completely voluntary and without extra charge. If you think you
may be eligible to participate or would like additional information regarding
the program, please contact the number on the back of your ID card.

UnitedHealth PremiumSM Program

UnitedHealthcare designates Network Physicians and facilities as UnitedHealth
Premium Program Physicians or facilities for certain medical conditions.
Physicians and facilities are evaluated on two levels—quality and efficiency of
care. The UnitedHealth Premium Program was designed to:

 

•

 

help you make informed decisions on where to receive care;

 

•

 

provide you with decision support resources; and

 

56

   SECTION 7 - RESOURCES TO HELP YOU STAY HEALTHY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

give you access to Physicians and facilities across areas of medicine that have
met UnitedHealthcare’s quality and efficiency criteria.

For details on the UnitedHealth Premium Program including how to locate a
UnitedHealth Premium Physician or facility, log onto www.myuhc.com or call the
toll-free number on your ID card.

Tobacco Cessation Program

UnitedHealthcare provides a tobacco cessation program to help smokers withdraw
from nicotine dependence. By participating in this program, you will more than
double your chance of successfully quitting tobacco.

This six (6) month program offers:

 

•

 

home fulfillment of up to 8 weeks of over-the-counter nicotine replacement
therapy, patches or gum;

 

•

 

toll free telephone access to a dedicated tobacco cessation coach (you will
receive up to eight (8) scheduled coaching sessions and may place unlimited
calls for support when you have a question);

 

•

 

help to identify and avoid common reasons why quit attempts fail, including
weight gain and stress management; and

 

•

 

educational articles, quizzes and progress tracking tools designed to provide
support through this program.

Participation is completely voluntary and without extra charge. If you think you
may be eligible to participate or would like additional information regarding
the program, please call the number on the back of your ID card.

 

57

   SECTION 7 - RESOURCES TO HELP YOU STAY HEALTHY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 8 – EXCLUSIONS: WHAT THE MEDICAL PLAN WILL NOT COVER

What this section includes:

 

•

 

Services, supplies and treatments that are not Covered Health Services, except
as may be specifically provided for in Section 6, Additional Coverage Details.

The Plan does not pay Benefits for the following services, treatments or
supplies even if they are recommended or prescribed by a provider or are the
only available treatment for your condition.

When Benefits are limited within any of the Covered Health Services categories
described in Section 6, Additional Coverage Details, those limits are stated in
the corresponding Covered Health Service category in Section 5, Plan Highlights.
Limits may also apply to some Covered Health Services that fall under more than
one Covered Health Service category. When this occurs, those limits are also
stated in Section 5, Plan Highlights. Please review all limits carefully, as the
Plan will not pay Benefits for any of the services, treatments, items or
supplies that exceed these benefit limits.

Please note that in listing services or examples, when the SPD says “this
includes,” or “including but not limiting to”, it is not UnitedHealthcare’s
intent to limit the description to that specific list. When the Plan does intend
to limit a list of services or examples, the SPD specifically states that the
list “is limited to.”

Alternative Treatments

 

1.

acupressure;

 

2.

acupuncture;

 

3.

aromatherapy;

 

4.

hypnotism;

 

5.

massage therapy;

 

6.

rolfing (holistic tissue massage); and

 

7.

art therapy, music therapy, dance therapy, horseback therapy and other forms of
alternative treatment as defined by the National Center for Complimentary and
Alternative Medicine (NCCAM) of the National Institutes of Health. This
exclusion does not apply to Manipulative Treatment and osteopathic care for
which Benefits are provided as described in Section 6, Additional Coverage
Details.

Dental

 

1.

dental care, except as identified under Dental Services—Accident Only in
Section 6, Additional Coverage Details;

 

58

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Dental care that is required to treat the effects of a medical condition, but
that is not necessary to directly treat the medical condition, is excluded.
Examples include treatment of dental caries resulting from dry mouth after
radiation treatment or as a result of medication.

Endodontics, periodontal surgery and restorative treatment are excluded.

 

2.

diagnosis or treatment of or related to the teeth, jawbones or gums. Examples
include:

 

 

•

 

extractions (including wisdom teeth);

 

 

•

 

restoration and replacement of teeth;

 

 

•

 

medical or surgical treatments of dental conditions; and

 

 

•

 

services to improve dental clinical outcomes;

This exclusion does not apply to accident-related dental services for which
Benefits are provided as described under Dental Services – Accident Only in
Section 6, Additional Coverage Details.

 

3.

dental implants , bone grafts, and other implant-related procedures;

This exclusion does not apply to accident-related dental services for which
Benefits are provided as described under Dental Services – Accident Only in
Section 6, Additional Coverage Details.

 

4.

dental braces (orthodontics);

 

5.

dental X-rays, supplies and appliances and all associated expenses, including
hospitalizations and anesthesia; and

This exclusion does not apply to dental care (oral examination, X-rays,
extractions and non-surgical elimination of oral infection) required for the
direct treatment of a medical condition for which Benefits are available under
the Plan, as identified in Section 6, Additional Coverage Details.

 

6.

treatment of congenitally missing (when the cells responsible for the formation
of the tooth are absent from birth), malpositioned or supernumerary (extra)
teeth, even if part of a Congenital Anomaly such as cleft lip or cleft palate.

Devices, Appliances and Prosthetics

 

1.

devices used specifically as safety items or to affect performance in
sports-related activities;

 

2.

orthotic appliances and devices, except when all of the following are met:

 

 

•

 

prescribed by a Physician for a medical purpose; and

 

 

•

 

custom manufactured or custom fitted to an individual Covered Person.

Examples of excluded orthotic appliances and devices include but are not limited
to, foot orthotics, cranial bands, or any braces that can be obtained without a
Physician’s order. This exclusion does not include diabetic footwear which may
be covered for a Covered Person with diabetic foot disease.

 

59

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

3.

the following items are excluded, even if prescribed by a Physician:

 

 

•

 

blood pressure cuff/monitor;

 

 

•

 

enuresis alarm;

 

 

•

 

non-wearable external defibrillator;

 

 

•

 

trusses; and

 

 

•

 

ultrasonic nebulizers;

 

4.

the repair and replacement of prosthetic devices when damaged due to misuse,
malicious breakage or gross neglect;

 

5.

the replacement of lost or stolen prosthetic devices;

 

6.

devices and computers to assist in communication and speech except for speech
generating devices and tracheo-esophageal voice devices for which Benefits are
provided as described under Durable Medical Equipment in Section 6, Additional
Coverage Details; and

 

7.

oral appliances for snoring.

Drugs

The exclusions listed below apply to the medical portion of the Plan only.
Prescription Drug coverage is excluded under the medical plan because it is a
separate benefit. Coverage may be available under the Prescription Drug portion
of the Plan. See Section 15, Prescription Drugs, for coverage details and
exclusions.

 

1.

prescription drugs for outpatient use that are filled by a prescription order or
refill;

 

2.

self-injectable medications (This exclusion does not apply to medications which,
due to their characteristics, as determined by UnitedHealthcare, must typically
be administered or directly supervised by a qualified provider or
licensed/certified health professional in an outpatient setting);

 

3.

growth hormone therapy;

 

4.

non-injectable medications given in a Physician’s office except as required in
an Emergency and consumed in the Physician’s office; and

 

5.

over the counter drugs and treatments.

Experimental or Investigational or Unproven Services

 

1.

Experimental or Investigational Services or Unproven Services, unless the Plan
has agreed to cover them as defined in Section 14, Glossary.

This exclusion applies even if Experimental or Investigational Services or
Unproven Services, treatments, devices or pharmacological regimens are the only
available treatment options for your condition.

 

60

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Foot Care

 

1.

routine foot care, except when needed for severe systemic disease or preventive
foot care for Covered Persons with diabetes for which Benefits are provided as
described under Diabetes Services in Section 6, Additional Coverage Details.
Routine foot care services that are not covered include:

 

 

•

 

cutting or removal of corns and calluses except as deemed medically necessary by
attending Physician ;

 

 

•

 

nail trimming or cutting; and

 

 

•

 

debriding (removal of dead skin or underlying tissue);

 

2.

hygienic and preventive maintenance foot care. Examples include:

 

 

•

 

cleaning and soaking the feet;

 

 

•

 

applying skin creams in order to maintain skin tone; and

 

 

•

 

other services that are performed when there is not a localized Sickness, Injury
or symptom involving the foot;

This exclusion does not apply to preventive foot care for Covered Persons who
are at risk of neurological or vascular disease arising from diseases such as
diabetes.

 

3.

treatment of flat feet;

 

4.

shoe inserts;

 

5.

arch supports;

 

6.

shoes (standard or custom), lifts and wedges; and

 

7.

shoe orthotics.

Medical Supplies and Equipment

 

1.

prescribed or non-prescribed medical and disposable supplies. Examples include
elastic stockings, ace bandages, diabetic strips, and syringes;

This exclusion does not apply to:

 

 

•

 

Disposable supplies necessary for the effective use of Durable Medical Equipment
for which Benefits are provided as described under Durable Medical Equipment in
this SPD.

 

 

•

 

Diabetic supplies for which Benefits are provided as described under Diabetes
Services in the SPD.

 

 

•

 

Ostomy bags and related supplies for which Benefits are provided as described
under Ostomy Supplies in this SPD and

 

 

•

 

Urinary catheters and Ostomy bags and related supplies.

 

61

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

2.

tubings, nasal cannulas, connectors and masks except when used with Durable
Medical Equipment;

 

3.

the repair and replacement of Durable Medical Equipment when damaged due to
misuse, malicious breakage or gross neglect as described under Durable Medical
Equipment in this SPD;

 

4.

the replacement of lost or stolen Durable Medical Equipment as described under
Durable Medical Equipment in this SPD; and

 

5.

deodorants, filters, lubricants, tape, appliance clears, adhesive, adhesive
remover or other items that are not specifically identified in Section 6,
Additional Coverage Details.

Mental Health/Substance Use Disorder

Exclusions listed directly below apply to services described under Mental Health
Services, Neurobiological Disorders—Mental Health Services for Autism Spectrum
Disorders and/or Substance Use Disorder Services in Section 6, Additional
Coverage Details.

 

•

 

services performed in connection with conditions not classified in the current
edition of the Diagnostic and Statistical Manual of the American Psychiatric
Association;

 

•

 

services or supplies for the diagnosis or treatment of Mental Illness,
alcoholism or substance use disorders that, in the reasonable judgment of the
Mental Health/Substance Use Disorder Administrator, are any of the following:

 

 

•

 

not consistent with generally accepted standards of medical practice for the
treatment of such conditions;

 

 

•

 

not consistent with services backed by credible research soundly demonstrating
that the services or supplies will have a measurable and beneficial health
outcome, and therefore considered experimental;

 

 

•

 

not consistent with the Mental Health/Substance Use Disorder Administrator’s
level of care guidelines or best practices as modified from time to time; or

 

 

•

 

not clinically appropriate for the patient’s Mental Illness, Substance Use
Disorder or condition based on generally accepted standards of medical practice
and benchmarks.

 

•

 

Mental Health Services as treatments for V-code conditions as listed within the
current edition of the Diagnostic and Statistical Manual of the American
Psychiatric Association;

 

•

 

Mental Health Services as treatment for a primary diagnosis of insomnia other
sleep disorders, sexual dysfunction disorders, feeding disorders, neurological
disorders and other disorders with a known physical basis;

 

•

 

treatments for the primary diagnoses of learning disabilities, conduct and
impulse control disorders, personality disorders and paraphilias (sexual
behavior that is considered deviant or abnormal);

 

•

 

educational/behavioral services that are focused on primarily building skills
and capabilities in communication, social interaction and learning;

 

62

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

•

 

tuition for or services that are school-based for children and adolescents under
the Individuals with Disabilities Education Act;

 

•

 

learning, motor skills and primary communication disorders as defined in the
current edition of the Diagnostic and Statistical Manual of the American
Psychiatric Association;

 

•

 

mental retardation as a primary diagnosis defined in the current edition of the
Diagnostic and Statistical Manual of the American Psychiatric Association;

 

•

 

methadone treatment as maintenance, L.A.A.M. (1-Alpha-Acetyl-Methadol),
Cyclazocine, or their equivalents for drug addiction;

 

•

 

intensive behavioral therapies such as applied behavioral analysis for Autism
Spectrum Disorders; and

 

•

 

any treatments or other specialized services designed for Autism Spectrum
Disorder that are not backed by credible research demonstrating that the
services or supplies have a measurable and beneficial health outcome and
therefore considered Experimental or Investigational or Unproven Services.

Nutrition

 

1.

nutritional or cosmetic therapy using high dose or mega quantities of vitamins,
minerals or elements, and other nutrition based therapy;

 

2.

nutritional counseling for either individuals or groups, except as defined under
Nutritional Counseling in Section 6, Additional Coverage Details;

 

3.

food of any kind. Foods that are not covered include:

 

 

•

 

enteral feedings and other nutritional and electrolyte formulas, including
infant formula and donor breast milk, even if they are the only source of
nutrition or even if they are specifically created to treat inborn errors of
metabolism such as phenylketonuria (PKU) – infant formula available over the
counter is always excluded;

 

 

•

 

foods to control weight, treat obesity (including liquid diets), lower
cholesterol or control diabetes;

 

 

•

 

oral vitamins and minerals;

 

 

•

 

meals you can order from a menu, for an additional charge, during an Inpatient
Stay; and

 

 

•

 

other dietary and electrolyte supplements; and

 

4.

health education classes unless offered by UnitedHealthcare or its affiliates,
including but not limited to asthma, smoking cessation, and weight control
classes.

Personal Care, Comfort or Convenience

 

1.

television;

 

2.

telephone;

 

3.

beauty/barber service;

 

63

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

4.

guest service;

 

5.

supplies, equipment and similar incidentals for personal comfort. Examples
include:

 

 

•

 

air conditioners;

 

 

•

 

air purifiers and filters;

 

 

•

 

batteries and battery chargers;

 

 

•

 

dehumidifiers and humidifiers;

 

 

•

 

ergonomically correct chairs;

 

 

•

 

non-Hospital beds, comfort beds, motorized beds and mattresses;

 

 

•

 

breast pumps;

 

 

•

 

car seats;

 

 

•

 

chairs, bath chairs, feeding chairs, toddler chairs, chair lifts, recliners;

 

 

•

 

electric scooters;

 

 

•

 

exercise equipment and treadmills;

 

 

•

 

hot tubs, Jacuzzis, saunas and whirlpools;

 

 

•

 

medical alert systems;

 

 

•

 

music devices;

 

 

•

 

personal computers;

 

 

•

 

pillows;

 

 

•

 

power-operated vehicles;

 

 

•

 

radios;

 

 

•

 

strollers;

 

 

•

 

safety equipment;

 

 

•

 

vehicle modifications such as van lifts;

 

 

•

 

video players; and

 

 

•

 

home modifications to accommodate a health need (including, but not limited to,
ramps, swimming pools, elevators, handrails, and stair glides).

Physical Appearance

 

1.

Cosmetic Procedures, as defined in Section 14, Glossary, are excluded from
coverage. Examples include:

 

 

•

 

liposuction or removal of fat deposits considered undesirable, including fat
accumulation under the male breast and nipple;

 

 

•

 

pharmacological regimens;

 

 

•

 

nutritional procedures or treatments;

 

 

•

 

tattoo or scar removal or revision procedures (such as salabrasion, chemosurgery
and other such skin abrasion procedures);

 

 

•

 

hair removal or replacement by any means;

 

 

•

 

treatments for skin wrinkles or any treatment to improve the appearance of the
skin;

 

 

•

 

treatment for spider veins;

 

 

•

 

skin abrasion procedures performed as a treatment for acne;

 

 

•

 

treatments for hair loss;

 

 

•

 

varicose vein treatment of the lower extremities, when it is considered
cosmetic; and

 

 

•

 

replacement of an existing intact breast implant if the earlier breast implant
was performed as a Cosmetic Procedure.

 

64

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

2.

breast reduction surgery that is determined to be a Cosmetic Procedure.

This exclusion does not apply to breast reduction surgery which the Claims
Administrator determines is requested to treat a physiologic functional
impairment or to coverage required by the Women’s Health and Cancer Right’s Act
of 1998 for which Benefits are described under Reconstructive Procedures in
Section 6, Additional Coverage Details;

 

3.

physical conditioning programs such as athletic training, bodybuilding,
exercise, fitness, flexibility, health club memberships and programs, spa
treatments, and diversion or general motivation;

 

4.

weight loss programs whether or not they are under medical supervision or for
medical reasons, even if for morbid obesity;

 

5.

wigs regardless of the reason for the hair loss except for hair loss resulting
from treatment of a malignancy, burns, or surgery, in which case the Plan pays
for one wig per covered person per Lifetime; and

 

6.

treatment of benign gynecomastia (abnormal breast enlargement in males).

Preexisting Conditions

 

 

•

 

Benefits for the treatment of a Preexisting Condition are excluded until the
following:

- the date you have had Continuous Creditable Coverage for 12 months.

Preexisting Condition is defined in Section 14, Glossary.

This exclusion does not apply to Covered Persons under age 19.

Procedures and Treatments

 

1.

biofeedback;

 

2.

medical and surgical treatment of snoring, except when provided as a part of
treatment for documented obstructive sleep apnea (a sleep disorder in which a
person regularly stops breathing for 10 seconds or longer);

 

3.

rehabilitation services and Manipulative Treatment to improve general physical
condition that are provided to reduce potential risk factors, where significant
therapeutic improvement is not expected, including but not limited to routine,
long-term or maintenance/preventive treatment;

 

4.

speech therapy to treat stuttering, stammering, or other articulation disorders;

 

5.

speech therapy, except when required for treatment of a speech impediment or
speech dysfunction that results from Injury, stroke, cancer, a Congenital
Anomaly or Autism Spectrum Disorders as identified under Rehabilitation Services
– Outpatient Therapy in Section 6, Additional Coverage Details;

 

65

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

3.

a procedure or surgery to remove fatty tissue such as panniculectomy,
abdominoplasty, thighplasty, brachioplasty, or mastopexy;

 

4.

excision or elimination of hanging skin on any part of the body (examples
include plastic surgery procedures called abdominoplasty or abdominal
panniculectomy and brachioplasty);

 

5.

psychosurgery (lobotomy);

 

6.

treatment of tobacco dependency;

 

7.

chelation therapy, except to treat heavy metal poisoning;

 

8.

Manipulative Treatment to treat a condition unrelated to spinal manipulation and
ancillary physiologic treatment rendered to restore/improve motion, reduce pain
and improve function, alignment of the vertebral column, such as asthma or
allergies;

 

9.

physiological modalities and procedures that result in similar or redundant
therapeutic effects when performed on the same body region during the same visit
or office encounter;

 

10.

sex transformation operations and related services;

 

11.

the following treatments for obesity:

 

 

-

non-surgical treatment, even if for morbid obesity; and

 

-

surgical treatment of obesity unless there is a diagnosis of morbid obesity as
described under Obesity Surgery in Section 6, Additional Coverage Details;

 

12.

medical and surgical treatment of hyperhidrosis (excessive sweating);

 

13.

services for the evaluation and treatment of temporomandibular joint syndrome
(TMJ), when the services are considered medical or dental in nature, including
oral appliances, surface electromyography; Doppler analysis; vibration analysis;
computerized mandibular scan or jaw tracking; craniosacral therapy;
orthodontics; occlusal adjustment; dental restorations;

 

14.

diagnosis or treatment of the jawbones, including orthognathic surgery
(procedure to correct underbite or overbite), jaw alignment and treatment for
the temporomandibular joint, except as treatment of obstructive sleep apnea; and

 

15.

upper and lower jawbone surgery except as required for direct treatment of acute
traumatic Injury, dislocation, tumor or cancer.

Providers

Services:

 

1.

performed by a provider who is a family member by birth or marriage, including
your Spouse, brother, sister, parent or child;

 

66

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

2.

a provider may perform on himself or herself;

 

3.

performed by a provider with your same legal residence;

 

4.

ordered or delivered by a Christian Science practitioner;

 

5.

performed by an unlicensed provider or a provider who is operating outside of
the scope of his/her license;

 

6.

foreign language and sign language interpreters;

 

7.

provided at a diagnostic facility (Hospital or free-standing) without a written
order from a provider;

 

8.

which are self-directed to a free-standing or Hospital-based diagnostic
facility; and

 

9.

ordered by a provider affiliated with a diagnostic facility (Hospital or
free-standing), when that provider is not actively involved in your medical
care:

 

 

•

 

prior to ordering the service; or

 

 

•

 

after the service is received.

This exclusion does not apply to mammography testing.

Reproduction

 

1.

health services and associated expenses for infertility treatments, including
assisted reproductive technology, regardless of the reason for the treatment

This exclusion does not apply to services required to treat or correct
underlying causes of infertility.

 

2.

storage and retrieval of all reproductive materials (examples include eggs,
sperm, testicular tissue and ovarian tissue);

 

3.

surrogate parenting, donor eggs, donor sperm and host uterus;

 

4.

the reversal of voluntary sterilization;

 

5.

artificial reproductive treatments done for genetic or eugenic (selective
breeding) purposes;

 

6.

prenatal, labor and delivery coverage for enrolled Dependent children even those
that have Complications of Pregnancy as defined in Section 14, Glossary;

 

7.

fetal surgery, unless as described under Congenital Heart Disease (CHD)
Surgeries in Section 6, Additional Coverage Details;

 

8.

fetal reduction surgery;

 

9.

elective surgical, non-surgical or drug induced Pregnancy termination;

 

67

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

This exclusion does not apply to treatment of a molar Pregnancy, ectopic
Pregnancy, or missed abortion (commonly known as a miscarriage).

 

10.

services provided by a doula (labor aide); and

 

11.

parenting, pre-natal or birthing classes.

Services Provided under Another Plan

Services for which coverage is available:

 

1.

under another Plan, except for Eligible Expenses payable as described in
Section 10, Coordination of Benefits (COB);

 

2.

under workers’ compensation, no-fault automobile coverage or similar legislation
if you could elect it, or could have it elected for you;

 

3.

while on active military duty; and

 

4.

for treatment of military service-related disabilities when you are legally
entitled to other coverage, and facilities are reasonably accessible.

Transplants

 

1.

health services for organ and tissue transplants except as identified under
Transplantation Services in Section 6, Additional Coverage Details unless
UnitedHealthcare determines the transplant to be appropriate according to
UnitedHealthcare’s transplant guidelines;

 

2.

mechanical or animal organ transplants, except services related to the implant
or removal of a circulatory assist device (a device that supports the heart
while the patient waits for a suitable donor heart to become available); and

 

3.

donor costs for organ or tissue transplantation to another person (these costs
may be payable through the recipient’s benefit Plan), except expenses incurred
by the donor who is not ordinarily covered under this Plan according to
Eligibility requirements will be covered expenses to the extent that such
expenses are not payable by any other form of health coverage, including any
governmental Plan or individual policy of health coverage, and provided the
recipient is covered under this Plan. The donor’s expense shall be applied to
the recipient’s maximum benefit. In no event will benefits be payable in excess
of the maximum benefit still available to the recipient.

Travel

 

1.

health services provided in a foreign country, unless required as Emergency
Health Services;

In the event a covered person incurs a covered expense in a foreign country, the
covered person shall be responsible for providing the following to the claims
processor before payment of any benefits due are payable:

 

 

1.

The claim form, provider invoice and any other documentation required to process
the claim must be submitted in the English language.

 

68

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

2.

The changes for services must be converted into dollars on the date the service
was provided.

 

 

3.

A current conversion chart validating the conversion from the foreign country’s
currency into dollars.

 

 

4.

All non emergency foreign claims are subject to the Out of Network benefit
levels.

 

2.

travel or transportation expenses, even if ordered by a Physician, except as
identified under Travel and Lodging in Section 6, Additional Coverage Details.
Additional travel expenses related to Covered Health Services received from a
Designated Facility or Designated Physician may be reimbursed at the Plan’s
discretion.

Types of Care

 

1.

Custodial Care as defined in Section 14, Glossary;

 

2.

Domiciliary Care, as defined in Section 14, Glossary;

 

3.

multi-disciplinary pain management programs provided on an inpatient basis;

 

4.

private duty nursing;

 

5.

respite care;

 

6.

rest cures;

 

7.

services of personal care attendants; and

 

8.

work hardening (individualized treatment programs designed to return a person to
work or to prepare a person for specific work).

Vision and Hearing

 

1

implantable lenses used only to correct a refractive error (such as Intacs
corneal implants);

 

2.

purchase cost and associated fitting charges for eyeglasses or contact lenses;

 

3.

bone anchored hearing aids except when either of the following applies:

 

 

-

for Covered Persons with craniofacial anomalies whose abnormal or absent ear
canals preclude the use of a wearable hearing aid; or

 

-

for Covered Persons with hearing loss of sufficient severity that it would not
be adequately remedied by a wearable hearing aid;

The Plan will not pay for more than one bone anchored hearing aid per Covered
Person who meets the above coverage criteria during the entire period of time
the Covered

 

69

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Person is enrolled in this Plan. In addition, repairs and/or replacement for a
bone anchored hearing aid for Covered Persons who meet the above coverage are
not covered, other than for malfunctions.

 

4.

eye exercise or vision therapy; and

 

5.

surgery and other related treatment that is intended to correct nearsightedness,
farsightedness, presbyopia and astigmatism including, but not limited to,
procedures such as laser and other refractive eye surgery and radial keratotomy.

All Other Exclusions

 

1.

autopsies and other coroner services and transportation services for a corpse;

 

2.

charges for:

 

 

-

missed appointments;

 

 

-

room or facility reservations;

 

 

-

completion of claim forms; or

 

 

-

record processing;

 

3.

charges prohibited by federal anti-kickback or self-referral statutes;

 

4.

diagnostic tests that are:

 

 

-

delivered in other than a Physician’s office or health care facility; and

 

 

-

self-administered home diagnostic tests, including but not limited to HIV and
Pregnancy tests;

 

5.

expenses for health services and supplies:

 

 

-

that do not meet the definition of a Covered Health Service in Section 14,
Glossary;

 

 

-

that are received as a result of war or any act of war, whether declared or
undeclared, while part of any armed service force of any country. This exclusion
does not apply to Covered Persons who are civilians injured or otherwise
affected by war, any act of war or terrorism in a non-war zone.;

 

 

-

that are received after the date your coverage under this Plan ends, including
health services for medical conditions which began before the date your coverage
under the Plan ends;

 

 

-

for which you have no legal responsibility to pay, or for which a charge would
not ordinarily be made in the absence of coverage under this Benefit Plan; or

 

 

-

that exceed Eligible Expenses or any specified limitation in this SPD.

 

 

-

foreign language and sign language services;

 

6.

long term (more than 30 days) storage of blood, umbilical cord or other
material. Examples include cryopreservation of tissue, blood and blood products;
and

 

7.

physical, psychiatric or psychological exams, testing, vaccinations,
immunizations or treatments when:

 

70

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

-

required solely for purposes of career, education, sports or camp, travel,
employment, insurance, marriage or adoption; or as a result of incarceration;

 

 

-

conducted for purposes of medical research;

 

 

-

related to judicial or administrative proceedings or orders; or

 

 

-

required to obtain or maintain a license of any type.

 

71

   SECTION 8 - EXCLUSIONS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 9 – CLAIMS PROCEDURES

What this section includes:

 

•

 

How Network and non-Network claims work; and

 

•

 

What to do if your claim is denied, in whole or in part.

Network Benefits

In general, if you receive Covered Health Services from a Network provider,
UnitedHealthcare will pay the Physician or facility directly. If a Network
provider bills you for any Covered Health Service other than your Copay or
Coinsurance, please contact the provider or call UnitedHealthcare at the phone
number on your ID card for assistance.

Keep in mind, you are responsible for meeting the Annual Deductible and paying
any Copay or Coinsurance owed to a Network provider at the time of service, or
when you receive a bill from the provider.

Non-Network Benefits

If you receive a bill for Covered Health Services from a non-Network provider,
you (or the provider if they prefer) must send the bill to UnitedHealthcare for
processing. To make sure the claim is processed promptly and accurately, a
completed claim form must be attached and mailed to UnitedHealthcare at the
address on the back of your ID card.

Prescription Drug Benefit Claims

If you wish to receive reimbursement for a prescription, you may submit a
post-service claim as described in this section if:

 

•

 

you are asked to pay the full cost of the Prescription Drug when you fill it and
you believe that the Plan should have paid for it; or

 

•

 

you pay a Copay and you believe that the amount of the Copay was incorrect.

If a pharmacy (retail or mail order) fails to fill a prescription that you have
presented and you believe that it is a Covered Health Service, you may submit a
pre-service request for Benefits as described in this section.

If Your Provider Does Not File Your Claim

You can obtain a claim form by visiting www.myuhc.com, calling the toll-free
number on your ID card or contacting Human Resources. If you do not have a claim
form, simply attach a brief letter of explanation to the bill, and verify that
the bill contains the information listed below. If any of these items are
missing from the bill, you can include them in your letter:

 

 

•

 

your name and address;

 

 

•

 

the patient’s name, age and relationship to the Participant;

 

72

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

the number as shown on your ID card;

 

 

•

 

the name, address and tax identification number of the provider of the
service(s);

 

 

•

 

a diagnosis from the Physician;

 

 

•

 

the date of service;

 

 

•

 

an itemized bill from the provider that includes:

 

 

-

the Current Procedural Terminology (CPT) codes;

 

 

-

a description of, and the charge for, each service;

 

 

-

the date the Sickness or Injury began; and

 

 

-

a statement indicating either that you are, or you are not, enrolled for
coverage under any other health insurance Plan or program. If you are enrolled
for other coverage you must include the name and address of the other
carrier(s).

Failure to provide all the information listed above may delay any reimbursement
that may be due you.

The above information should be filed with us at the address on your ID card.
When filing a claim for Outpatient Prescription Drug Benefits, your claims
should be submitted to:

Medco Health Solutions, Inc.

P.O. Box 14711

Lexington, KY 40512

After UnitedHealthcare has processed your claim, you will receive payment for
Benefits that the Plan allows. It is your responsibility to pay the non-Network
provider the charges you incurred, including any difference between what you
were billed and what the Plan paid.

UnitedHealthcare will pay Benefits to you unless:

 

 

•

 

the provider notifies UnitedHealthcare that you have provided signed
authorization to assign Benefits directly to that provider; or

 

 

•

 

you make a written request for the non-Network provider to be paid directly at
the time you submit your claim.

UnitedHealthcare will only pay Benefits to you or, with written authorization by
you, your provider, and not to a third party, even if your provider has assigned
Benefits to that third party.

Health Statements

Each month in which UnitedHealthcare processes at least one claim for you or a
covered Dependent, you will receive a Health Statement in the mail. Health
Statements make it easy for you to manage your family’s medical costs by
providing claims information in easy-to-understand terms.

If you would rather track claims for yourself and your covered Dependents
online, you may do so at www.myuhc.com. You may also elect to discontinue
receipt of paper Health Statements by making the appropriate selection on this
site.

 

73

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Explanation of Benefits (EOB)

You may request that UnitedHealthcare send you a paper copy of an Explanation of
Benefits (EOB) after processing the claim. The EOB will let you know if there is
any portion of the claim you need to pay. If any claims are denied in whole or
in part, the EOB will include the reason for the denial or partial payment. If
you would like paper copies of the EOBs, you may call the toll-free number on
your ID card to request them. You can also view and print all of your EOBs
online at www.myuhc.com. See Section 14, Glossary for the definition of
Explanation of Benefits.

Important—Timely Filing of Claims

All Network claim forms must be submitted within 12 months after the date of
service. Otherwise, the Plan will not pay any Benefits for that Eligible
Expense, or Benefits will be reduced, as determined by Kansas City Life
Insurance Company. This 12-month requirement does not apply if you are legally
incapacitated. All Non-Network Claims must be filed no later than March 31st
following the close of the Plan year. If your claim relates to an Inpatient
Stay, the date of service is the date your Inpatient Stay ends.

Claim Denials and Appeals

If Your Claim is Denied

If a claim for Benefits is denied in part or in whole, you may call
UnitedHealthcare at the number on your ID card before requesting a formal
appeal. If UnitedHealthcare cannot resolve the issue to your satisfaction over
the phone, you have the right to file a formal appeal as described below.

How to Appeal a Denied Claim

If you wish to appeal a denied pre-service request for Benefits or post-service
claim as described below, you or your authorized representative must submit your
appeal in writing within 180 days of receiving the denial. This written
communication should include:

 

 

•

 

the patient’s name and ID number as shown on the ID card;

 

 

•

 

the provider’s name;

 

 

•

 

the date of medical service;

 

 

•

 

the reason you disagree with the denial; and

 

 

•

 

any documentation or other written information to support your request.

You or your enrolled Dependent may send a written request for an appeal to:

UnitedHealthcare–Appeals

P.O. Box 30432

Salt Lake City, UT 84130-0432

For Urgent Care requests for Benefits that have been denied, you or your
provider can call UnitedHealthcare at the toll-free number on your ID card to
request an appeal.

 

74

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Types of claims

The timing of the claims appeal process is based on the type of claim you are
appealing. If you wish to appeal a claim, it helps to understand whether it is
an:

 

 

•

 

urgent care request for Benefits;

 

 

•

 

pre-service request for Benefits;

 

 

•

 

post-service claim; or

 

 

•

 

concurrent claim.

Review of an Appeal

UnitedHealthcare will conduct a full and fair review of your appeal. The appeal
may be reviewed by:

 

 

•

 

an appropriate individual(s) who did not make the initial benefit determination;
and

 

 

•

 

a health care professional with appropriate expertise who was not consulted
during the initial benefit determination process.

Once the review is complete, if UnitedHealthcare upholds the denial, you will
receive a written explanation of the reasons and facts relating to the denial.

Filing a Second Appeal

Your Plan offers two levels of appeal. If you are not satisfied with the first
level appeal decision, you have the right to request a second level appeal from
Kansas City Life Insurance Company within 60 days from receipt of the first
level appeal determination. Kansas City Life Insurance Company must notify you
of the appeal determination within 15 days after receiving the completed appeal
for a pre-service denial and 30 days after receiving the completed post-service
appeal.

Note: Upon written request and free of charge, any Covered Persons may examine
documents relevant to their claim and/or appeals and submit opinions and
comments. Kansas City Life Insurance Company will review all claims in
accordance with the rules established by the U.S. Department of Labor. Kansas
City Life Insurance Company’s decision will be final.

External Review Program

If, after exhausting your internal appeals, you are not satisfied with the final
determination, you may choose to participate in the external review program.
This program only applies if the adverse benefit determination is based on:

 

 

•

 

clinical reasons;

 

 

•

 

the exclusions for Experimental or Investigational Services or Unproven
Services; or

 

 

•

 

as otherwise required by applicable law.

 

75

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

This external review program offers an independent review process to review the
denial of a requested service or procedure or the denial of payment for a
service or procedure. The process is available at no charge to you after
exhausting the appeals process identified above and you receive a decision that
is unfavorable, or if Kansas City Life Insurance Company fails to respond to
your appeal within the time lines stated below.

You may request an independent review of the adverse benefit determination.
Neither you nor Kansas City Life Insurance Company will have an opportunity to
meet with the reviewer or otherwise participate in the reviewer’s decision.

All requests for an independent review must be made within four (4) months of
the date you receive the adverse benefit determination. You, your treating
Physician or an authorized designated representative may request an independent
review by contacting the toll-free number on your ID card or by sending a
written request to the address on your ID card.

The independent review will be performed by an independent Physician, or by a
Physician who is qualified to decide whether the requested service or procedure
is a Covered Health Service under the Plan. The Independent Review Organization
(IRO) has been contracted by UnitedHealthcare and has no material affiliation or
interest with UnitedHealthcare or Kansas City Life Insurance Company.
UnitedHealthcare will choose the IRO based on a rotating list of approved IROs.

In certain cases, the independent review may be performed by a panel of
Physicians, as deemed appropriate by the IRO.

Within applicable timeframes of UnitedHealthcare’s receipt of a request for
independent review, the request will be forwarded to the IRO, together with:

 

 

•

 

all relevant medical records;

 

 

•

 

all other documents relied upon by Kansas City Life Insurance Company in making
a decision on the case; and

 

 

•

 

all other information or evidence that you or your Physician has already
submitted to Kansas City Life Insurance Company.

If there is any information or evidence you or your Physician wish to submit in
support of the request that was not previously provided, you may include this
information with the request for an independent review, and UnitedHealthcare
will include it with the documents forwarded to the IRO. A decision will be made
within applicable timeframes. If the reviewer needs additional information to
make a decision, this time period may be extended. The independent review
process will be expedited if you meet the criteria for an expedited external
review as defined by applicable law.

The reviewer’s decision will be in writing and will include the clinical basis
for the determination. The IRO will provide you and Kansas City Life Insurance
Company with the reviewer’s decision, a description of the qualifications of the
reviewer and any other information deemed appropriate by the organization and/or
as required by applicable law.

 

76

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

If the final independent decision is to approve payment or referral, the Plan
will accept the decision and provide Benefits for such service or procedure in
accordance with the terms and conditions of the Plan. If the final independent
review decision is that payment or referral will not be made, the Plan will not
be obligated to provide Benefits for the service or procedure.

You may contact UnitedHealthcare at the toll-free number on your ID card for
more information regarding your external appeal rights and the independent
review process.

Timing of Appeals Determinations

Separate schedules apply to the timing of claims appeals, depending on the type
of claim. There are three types of claims:

 

 

•

 

Urgent Care request for Benefits – a request for Benefits provided in connection
with Urgent Care services, as defined in Section 14, Glossary;

 

 

•

 

Pre-Service request for Benefits – a request for Benefits which the Plan must
approve or in which you must notify UnitedHealthcare before non-Urgent Care is
provided; and

 

 

•

 

Post-Service – a claim for reimbursement of the cost of non-Urgent Care that has
already been provided.

The tables below describe the time frames which you and UnitedHealthcare are
required to follow.

 

Urgent Care Request for Benefits*

Type of Request for Benefits or Appeal

  

Timing

If your request for Benefits is incomplete, UnitedHealthcare must notify you
within:

   24 hours

You must then provide completed request for Benefits information to
UnitedHealthcare within:

   48 hours after receiving notice

If UnitedHealthcare denies your initial request for Benefits, they must notify
you of the denial:

•    if the initial request for Benefits is complete, within:

   72 hours

•    after receiving the completed request for Benefits (if the initial request
for Benefits is incomplete), within:

   48 hours

You must appeal the request for Benefits denial no later than:

   180 days after receiving the denial

UnitedHealthcare must notify you of the appeal decision within:

   72 hours after receiving the appeal

*You do not need to submit Urgent Care appeals in writing. You should call
UnitedHealthcare as soon as possible to appeal an Urgent Care request for
Benefits.

 

77

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

Pre-Service Request for Benefits

Type of Request for Benefits or Appeal

  

Timing

If your request for Benefits is filed improperly, UnitedHealthcare must notify
you within:

   5 days

If your request for Benefits is incomplete, UnitedHealthcare must notify you
within:

   15 days

You must then provide completed request for Benefits information to
UnitedHealthcare within:

   45 days after receiving an extension notice*

If UnitedHealthcare denies your initial request for Benefits, they must notify
you of the denial:

  

•    if the initial request for Benefits is complete, within:

   15 days

•    after receiving the completed request for Benefits (if the initial request
for Benefits is incomplete), within:

   15 days

You must appeal the request for Benefits denial no later than:

   180 days after receiving the denial

UnitedHealthcare must notify you of the first level appeal decision within:

   15 days after receiving the first level appeal

You must appeal the first level appeal (file a second level appeal) within:

   60 days after receiving the first level appeal decision

Kansas City Life Insurance Company must notify you of the second level appeal
decision within:

   15 days after receiving the second level appeal*

*UnitedHealthcare may require a one-time extension of no more than 15 days only
if more time is needed due to circumstances beyond their control.

 

Post-Service Claims

Type of Claim or Appeal

  

Timing

If your claim is incomplete, UnitedHealthcare must notify you within:

   30 days

You must then provide completed claim information to UnitedHealthcare within:

   45 days after receiving an extension notice*

 

78

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Post-Service Claims

Type of Claim or Appeal

  

Timing

If UnitedHealthcare denies your initial claim, they must notify you of the
denial:

•    if the initial claim is complete, within:

   30 days

•    after receiving the completed claim (if the initial claim is incomplete),
within:

   30 days

You must appeal the claim denial no later than:

   180 days after receiving the denial

UnitedHealthcare must notify you of the first level appeal decision within:

   30 days after receiving the first level appeal

You must appeal the first level appeal (file a second level appeal) within:

   60 days after receiving the first level appeal decision

Kansas City Life Insurance Company must notify you of the second level appeal
decision within:

   30 days after receiving the second level appeal

*UnitedHealthcare may be entitled to a one-time extension of no more than 15
days only if more time is needed due to circumstances beyond their control.

Concurrent Care Claims

If an on-going course of treatment was previously approved for a specific period
of time or number of treatments, and your request to extend the treatment is an
Urgent Care request for Benefits as defined above, your request will be decided
within 24 hours, provided your request is made at least 24 hours prior to the
end of the approved treatment. UnitedHealthcare will make a determination on
your request for the extended treatment within 24 hours from receipt of your
request.

If your request for extended treatment is not made at least 24 hours prior to
the end of the approved treatment, the request will be treated as an Urgent Care
request for Benefits and decided according to the timeframes described above. If
an on-going course of treatment was previously approved for a specific period of
time or number of treatments, and you request to extend treatment in a
non-urgent circumstance, your request will be considered a new request and
decided according to post-service or pre-service timeframes, whichever applies.

Limitation of Action

You cannot bring any legal action against Kansas City Life Insurance Company or
the Claims Administrator to recover reimbursement until 90 days after you have
properly submitted a request for reimbursement as described in this section and
all required reviews of your claim have been completed. If you want to bring a
legal action against Kansas City

 

79

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Life Insurance Company or the Claims Administrator, you must do so within three
years from the expiration of the time period in which a request for
reimbursement must be submitted or you lose any rights to bring such an action
against Kansas City Life Insurance Company or the Claims Administrator.

You cannot bring any legal action against Kansas City Life Insurance Company or
the Claims Administrator for any other reason unless you first complete all the
steps in the appeal process described in this section. After completing that
process, if you want to bring a legal action against Kansas City Life Insurance
Company or the Claims Administrator you must do so within three years of the
date you are notified of our final decision on your appeal or you lose any
rights to bring such an action against Kansas City Life Insurance Company or the
Claims Administrator.

 

80

   SECTION 9 - CLAIMS PROCEDURES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

SECTION 10 – COORDINATION OF BENEFITS (COB)

What this section includes:

 

 

•

 

How your Benefits under this Plan coordinate with other medical Plans;

 

 

•

 

How coverage is affected if you become eligible for Medicare; and

 

 

•

 

Procedures in the event the Plan overpays Benefits.

Coordination of Benefits (COB) applies to you if you are covered by more than
one health benefits Plan, including any one of the following:

 

 

•

 

another employer sponsored health benefits Plan;

 

 

•

 

a medical component of a group long-term care Plan, such as skilled nursing
care;

 

 

•

 

no-fault or traditional “fault” type medical payment benefits or personal injury
protection benefits under an auto insurance policy;

 

 

•

 

medical payment benefits under any premises liability or other types of
liability coverage; or

 

 

•

 

Medicare or other governmental health benefit.

If coverage is provided under two or more Plans, COB determines which Plan is
primary and which Plan is secondary. The Plan considered primary pays its
benefits first, without regard to the possibility that another Plan may cover
some expenses. Any remaining expenses may be paid under the other Plan, which is
considered secondary. The secondary Plan may determine its benefits based on the
benefits paid by the primary Plan.

Don’t forget to update your Dependents’ Medical Coverage Information

Avoid delays on your Dependent claims by updating your Dependent’s medical
coverage information. Just log on to www.myuhc.com or call the toll-free number
on your ID card to update your COB information. You will need the name of your
Dependent’s other medical coverage, along with the policy number.

Determining Which Plan is Primary

If you are covered by two or more Plans, the benefit payment follows the rules
below in this order:

 

 

•

 

this Plan will always be secondary to medical payment coverage or personal
injury protection coverage under any auto liability or no-fault insurance
policy;

 

 

•

 

when you have coverage under two or more medical Plans and only one has COB
provisions, the Plan without COB provisions will pay benefits first;

 

 

•

 

a Plan that covers a person as a Participant pays benefits before a Plan that
covers the person as a Dependent;

 

 

•

 

if you are receiving COBRA continuation coverage under another employer Plan,
this Plan will pay Benefits first;

 

81

   SECTION 10 - COORDINATION OF BENEFITS (COB)



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

your Dependent children will receive primary coverage from the parent whose
birth date occurs first in a calendar year. If both parents have the same birth
date, the Plan that pays benefits first is the one that has been in effect the
longest. This birthday rule applies only if:

 

 

•

 

the parents are married or living together whether or not they have ever been
married and not legally separated; or

 

 

•

 

a court decree awards joint custody without specifying that one party has the
responsibility to provide health care coverage;

 

 

•

 

if two or more Plans cover a Dependent child of divorced or separated parents
and if there is no court decree stating that one parent is responsible for
health care, the child will be covered under the Plan of:

 

 

•

 

the parent with custody of the child; then

 

 

•

 

the Spouse of the parent with custody of the child; then

 

 

•

 

the parent not having custody of the child; then

 

 

•

 

the Spouse of the parent not having custody of the child;

 

 

•

 

Plans for active Participants pay before Plans covering laid-off or retired
Participants;

 

 

•

 

the Plan that has covered the individual claimant the longest will pay first;
The expenses must be covered in part under at least one of the Plans; and

 

 

•

 

finally, if none of the above rules determines which Plan is primary or
secondary, the allowable expenses shall be shared equally between the Plans
meeting the definition of Plan. In addition, this Plan will not pay more than it
would have paid had it been the primary Plan.

The following examples illustrate how the Plan determines which Plan pays first
and which Plan pays second.

Determining Primary and Secondary Plan – Examples

1) Let’s say you and your Spouse both have family medical coverage through your
respective employers. You are unwell and go to see a Physician. Since you’re
covered as a Participant under this Plan, and as a Dependent under your Spouse’s
Plan, this Plan will pay Benefits for the Physician’s office visit first.

2) Again, let’s say you and your Spouse both have family medical coverage
through your respective employers. You take your Dependent child to see a
Physician. This Plan will look at your birthday and your Spouse’s birthday to
determine which Plan pays first. If you were born on June 11 and your Spouse was
born on May 30, your Spouse’s Plan will pay first.

When This Plan is Secondary

If this Plan is secondary, it determines the amount it will pay for a Covered
Health Service by following the steps below.

 

 

•

 

the Plan determines the amount it would have paid had it been the only Plan
involved.

 

82

   SECTION 10 - COORDINATION OF BENEFITS (COB)



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

the Plan pays the entire difference between the allowable expense and the amount
paid by the primary Plan – as long as this amount is not more than the Plan
would have paid had it been the only Plan involved.

The maximum combined payment you may receive from all Plans cannot exceed 100%
of the total allowable expense. See the textbox below for the definition of
allowable expense.

Determining the Allowable Expense When This Plan is Secondary

When this Plan is secondary, the allowable expense is the primary Plan’s Network
rate. If the primary Plan bases its reimbursement on reasonable and customary
charges, the allowable expense is the primary Plan’s reasonable and customary
charge. If both the primary Plan and this Plan do not have a contracted rate,
the allowable expense will be the greater of the two Plans’ reasonable and
customary charges.

What is an allowable expense?

For purposes of COB, an allowable expense is a health care expense that is
covered at least in part by one of the health benefit Plans covering you.

When a Covered Person Qualifies for Medicare

Determining Which Plan is Primary

To the extent permitted by law, this Plan will pay Benefits second to Medicare
when you become eligible for Medicare, even if you don’t elect it. There are,
however, Medicare-eligible individuals for whom the Plan pays Benefits first and
Medicare pays benefits second:

 

 

•

 

employees with active current employment status age 65 or older and their
Spouses age 65 or older; and

 

 

•

 

individuals with end-stage renal disease, for a limited period of time.

Determining the Allowable Expense When This Plan is Secondary

If this Plan is secondary to Medicare, the Medicare approved amount is the
allowable expense, as long as the provider accepts Medicare. If the provider
does not accept Medicare, the Medicare limiting charge (the most a provider can
charge you if they don’t accept Medicare) will be the allowable expense.
Medicare payments, combined with Plan Benefits, will not exceed 100% of the
total allowable expense.

If you are eligible for, but not enrolled in, Medicare, and this Plan is
secondary to Medicare, Benefits payable under this Plan will be reduced by the
amount that would have been paid if you had been enrolled in Medicare.

Medicare Cross-Over Program

The Plan offers a Medicare Cross-over Program for Medicare Part A claims. If you
enroll for this program, you no longer have to file a separate claim with the
Plan to receive secondary benefits for these expenses.

 

83

   SECTION 10 - COORDINATION OF BENEFITS (COB)



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Once the Medicare Part A carrier[s] have reimbursed your health care provider,
the Medicare carrier will electronically submit the necessary information to the
Claims Administrator to process the balance of your claim under the provisions
of this Plan.

To participate in the Medicare Cross-over Program, you must complete a special
form authorizing this service and submit it to the Claims Administrator. Your
Spouse also can enroll for this program, as long as he or she is eligible for
Medicare and this Plan is your only secondary medical coverage.

You can verify that the automated cross-over is in place when your copy of the
explanation of Medicare benefits (EOMB) states your claim has been forwarded to
your secondary carrier. Until this message appears, you must continue to file
secondary claims with the Claims Administrator.

This cross-over process does not apply to expenses under Part A of Medicare
(hospital expenses) expenses that Medicare does not cover. You must continue to
file claims for these expenses.

For information about enrollment or if you have questions about the program,
call the telephone number listed on the back of your ID card.

Right to Receive and Release Needed Information

Certain facts about health care coverage and services are needed to apply these
COB rules and to determine benefits payable under this Plan and other Plans. The
Plan Administrator may get the facts needed from, or give them to, other
organizations or persons for the purpose of applying these rules and determining
benefits payable under this Plan and other Plans covering the person claiming
benefits.

The Plan Administrator does not need to tell, or get the consent of, any person
to do this. Each person claiming benefits under this Plan must give
UnitedHealthcare any facts needed to apply those rules and determine benefits
payable. If you do not provide UnitedHealthcare the information needed to apply
these rules and determine the Benefits payable, your claim for Benefits will be
denied.

Overpayment and Underpayment of Benefits

If you are covered under more than one medical Plan, there is a possibility that
the other Plan will pay a benefit that UnitedHealthcare should have paid. If
this occurs, the Plan may pay the other Plan the amount owed.

If the Plan pays you more than it owes under this COB provision, you should pay
the excess back promptly. Otherwise, the Company may recover the amount in the
form of salary, wages, or benefits payable under any Company-sponsored benefit
Plans, including this Plan. The Company also reserves the right to recover any
overpayment by legal action or offset payments on future Eligible Expenses.

If the Plan overpays a health care provider, UnitedHealthcare reserves the right
to recover the excess amount, by legal action if necessary.

 

84

   SECTION 10 - COORDINATION OF BENEFITS (COB)



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Refund of Overpayments

If Kansas City Life Insurance Company pays for Benefits for expenses incurred on
account of a Covered Person, that Covered Person, or any other person or
organization that was paid, must make a refund to Kansas City Life Insurance
Company if:

 

 

•

 

all or some of the expenses were not paid by the Covered Person or did not
legally have to be paid by the Covered Person;

 

 

•

 

all or some of the payment Kansas City Life Insurance Company made exceeded the
Benefits under the Plan; or

 

 

•

 

all or some of the payment was made in error.

The refund equals the amount Kansas City Life Insurance Company paid in excess
of the amount that should have paid under the Plan. If the refund is due from
another person or organization, the Covered Person agrees to help Kansas City
Life Insurance Company get the refund when requested.

If the Covered Person, or any other person or organization that was paid, does
not promptly refund the full amount, Kansas City Life Insurance Company may
reduce the amount of any future Benefits for the Covered Person that are payable
under the Plan. The reductions will equal the amount of the required refund.
Kansas City Life Insurance Company may have other rights in addition to the
right to reduce future Benefits.

 

85

   SECTION 10 - COORDINATION OF BENEFITS (COB)



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 11 – SUBROGATION AND REIMBURSEMENT

What this section includes:

 

 

•

 

How your Benefits are impacted if you suffer a Sickness or Injury caused by a
third party.

The Plan has a right to subrogation and reimbursement, as defined below.

Right of Recovery

The Plan has the right to recover benefits it has paid on you or your
Dependent’s behalf that were:

 

 

•

 

made in error;

 

 

•

 

due to a mistake in fact;

 

 

•

 

advanced during the time period of meeting the calendar year Deductible; or

 

 

•

 

advanced during the time period of meeting the Out-of-Pocket Maximum for the
calendar year.

Benefits paid because you or your Dependent misrepresented facts are also
subject to recovery.

If the Plan provides a Benefit for you or your Dependent that exceeds the amount
that should have been paid, the Plan will:

 

 

•

 

require that the overpayment be returned when requested, or

 

 

•

 

reduce a future benefit payment for you or your Dependent by the amount of the
overpayment.

If the Plan provides an advancement of benefits to you or your Dependent during
the time period of the Deductible and/or meeting the Out-of-Pocket Maximum for
the calendar year, the Plan will send you or your Dependent a monthly statement
identifying the amount you owe with payment instructions. The Plan has the right
to recover Benefits it has advanced by:

 

 

•

 

submitting a reminder letter to you or a covered Dependent that details any
outstanding balance owed to the Plan; and

 

 

•

 

conducting courtesy calls to you or a covered Dependent to discuss any
outstanding balance owed to the Plan.

Right to Subrogation

The right to subrogation means the Plan is substituted to and shall succeed to
any and all legal claims that you may be entitled to pursue against any third
party for Benefits that the Plan has paid. Subrogation applies when the Plan has
paid on your behalf Benefits for a

 

86

   SECTION 11 - SUBROGATION AND REIMBURSEMENT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Sickness or Injury for which a third party is considered responsible, e.g. an
insurance carrier if you are involved in an auto accident.

The Plan shall be subrogated to, and shall succeed to, all rights of recovery
from any or all third parties, under any legal theory of any type, for 100
percent of any services and Benefits the Plan has paid on your behalf relating
to any Sickness or Injury caused by any third party.

Right to Reimbursement

The right to reimbursement means that if a third party causes a Sickness or
Injury for which you receive a settlement, judgment, or other recovery, you must
use those proceeds to fully return to the Plan 100% of any Benefits you received
for that Sickness or Injury.

Third Parties

The following persons and entities are considered third parties:

 

 

•

 

a person or entity alleged to have caused you to suffer a Sickness, Injury or
damages, or who is legally responsible for the Sickness, Injury or damages;

 

 

•

 

Kansas City Life Insurance Company in workers’ compensation cases; or

 

 

•

 

any person or entity who is or may be obligated to provide you with benefits or
payments under:

 

 

•

 

underinsured or uninsured motorist insurance;

 

 

•

 

medical provisions of no-fault or traditional insurance (auto, homeowners or
otherwise);

 

 

•

 

workers’ compensation coverage; or

 

 

•

 

any other insurance carrier or third party administrator.

Subrogation and Reimbursement Provisions

As a Covered Person, you agree to the following:

 

 

•

 

the Plan has a first priority right to receive payment on any claim against a
third party before you receive payment from that third party.

 

 

•

 

the Plan’s subrogation and reimbursement rights apply to full and partial
settlements, judgments, or other recoveries paid or payable to you or your
representative, no matter how those proceeds are captioned or characterized.
Payments include, but are not limited to, economic, non-economic, and punitive
damages. The Plan is not required to help you to pursue your claim for damages
or personal injuries, or pay any of your associated costs, including attorneys’
fees. No so-called “Fund Doctrine” or “Common Fund Doctrine” or “Attorney’s Fund
Doctrine” shall defeat this right.

 

 

•

 

the Plan may enforce its subrogation and reimbursement rights regardless of
whether you have been “made whole” (fully compensated for your injuries and
damages).

 

 

•

 

you will cooperate with the Plan and its agents in a timely manner to protect
its legal and equitable rights to subrogation and reimbursement, including, but
not limited to:

 

 

•

 

complying with the terms of this section;

 

87

   SECTION 11 - SUBROGATION AND REIMBURSEMENT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

•

 

providing any relevant information requested;

 

 

•

 

signing and/or delivering documents at its request;

 

 

•

 

appearing at medical examinations and legal proceedings, such as depositions or
hearings; and

 

 

•

 

obtaining the Plan’s consent before releasing any party from liability or
payment of medical expenses.

 

 

•

 

if you receive payment as part of a settlement or judgment from any third party
as a result of a Sickness or Injury, and the Plan alleges some or all of those
funds are due and owed to it, you agree to hold those settlement funds in trust,
either in a separate bank account in your name or in your attorney’s trust
account. You agree that you will serve as a trustee over those funds to the
extent of the Benefits the Plan has paid.

 

 

•

 

if the Plan incurs attorneys’ fees and costs in order to collect third party
settlement funds held by you or your representative, the Plan has the right to
recover those fees and costs from you.

 

 

•

 

you may not accept any settlement that does not fully reimburse the Plan,
without its written approval.

 

 

•

 

you will assign to the Plan all rights of recovery against third parties to the
extent of Benefits the Plan has provided for a Sickness or Injury caused by a
third party.

 

 

•

 

the Plan’s rights will not be reduced due to your own negligence.

 

 

•

 

the Plan may file suit in your name and take appropriate action to assert its
rights under this section. The Plan is not required to pay you part of any
recovery it may obtain from a third party, even if it files suit in your name.

 

 

•

 

the provisions of this section apply to the parents, guardian, or other
representative of a Dependent child who incurs a Sickness or Injury caused by a
third party.

 

 

•

 

in case of your wrongful death, the provisions of this section apply to your
estate, the personal representative of your estate, and your heirs.

 

 

•

 

your failure to cooperate with the Plan or its agents is considered a breach of
contract. As such, the Plan has the right to terminate your Benefits, deny
future Benefits, take legal action against you, and/or set off from any future
Benefits the value of Benefits the Plan has paid relating to any Sickness or
Injury caused by any third party to the extent not recovered by the Plan due to
you or your representative not cooperating with the Plan.

 

 

•

 

if a third party causes you to suffer a Sickness or Injury while you are covered
under this Plan, the provisions of this section continue to apply, even after
you are no longer a Covered Person.

 

 

•

 

the Plan has the authority and discretion to resolve all disputes regarding the
interpretation of the language stated herein.

Subrogation – Example

Suppose you are injured in a car accident that is not your fault, and you
receive Benefits under the Plan to treat your injuries. Under subrogation, the
Plan has the right to take legal action in your name against the driver who
caused the accident and that driver’s insurance carrier to recover the cost of
those Benefits.

 

88

   SECTION 11 - SUBROGATION AND REIMBURSEMENT



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 12 - WHEN COVERAGE ENDS

What this section includes:

 

 

•

 

Circumstances that cause coverage to end;

 

 

•

 

Extended coverage; and

 

 

•

 

How to continue coverage after it ends.

Your entitlement to Benefits automatically ends on the date that coverage ends,
even if you are hospitalized or are otherwise receiving medical treatment on
that date.

When your coverage ends, Kansas City Life Insurance Company will still pay
claims for Covered Health Services that you received before your coverage ended.
However, once your coverage ends, Benefits are not provided for health services
that you receive after coverage ended, even if the underlying medical condition
occurred before your coverage ended.

Your coverage under the Plan will end on the earliest of:

 

 

•

 

the last day of the month your employment with the Company ends;

 

 

•

 

the date the Plan ends;

 

 

•

 

the last day of the month you stop making the required contributions;

 

 

•

 

the last day of the month you are no longer eligible;

 

 

•

 

the last day of the month UnitedHealthcare receives written notice from Kansas
City Life Insurance Company to end your coverage, or the date requested in the
notice, if later; or

 

 

•

 

the last day of the month you retire or are pensioned under the Plan, unless
specific coverage is available for retired or pensioned persons and you are
eligible for that coverage.

Coverage for your eligible Dependents will end on the earliest of:

 

 

•

 

the date your coverage ends;

 

 

•

 

the last day of the month you stop making the required contributions;

 

 

•

 

the last day of the month UnitedHealthcare receives written notice from Kansas
City Life Insurance Company to end your coverage, or the date requested in the
notice, if later;

 

 

•

 

the last day of the month your Dependents no longer qualify as Dependents under
this Plan.

Other Events Ending Your Coverage

Your coverage may also end when any of the following happen. If your coverage is
terminated for any of the below reasons you will be provided a 30 day advance
written notice that coverage has ended on the date the Plan Administrator
identifies in the notice.

 

89

   SECTION 12 - WHEN COVERAGE ENDS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

Fraud, Misrepresentation or False Information—occurs when there has been fraud
or misrepresentation, or the Participant knowingly gave UnitedHealthcare or
Kansas City Life Insurance Company false material information. Examples include
false information relating to another person’s eligibility or status as a
Dependent. UnitedHealthcare reserves the right to demand that you pay back
Benefits Kansas City Life Insurance Company paid to you, or paid in your name,
during the time you were incorrectly covered under the Plan.

 

 

•

 

Material Violation – occurs when there was a material violation of the terms of
the Plan.

 

 

•

 

Threatening Behavior – occurs when you have committed acts of physical or verbal
abuse that pose a threat to Kansas City Life Insurance Company.

Note: Kansas City Life Insurance Company has the right to demand that you pay
back Benefits Kansas City Life Insurance Company paid to you, or paid in your
name, during the time you were incorrectly covered under the Plan.

Coverage for a Disabled Child

If an unmarried enrolled Dependent child with a mental or physical disability
reaches an age when coverage would otherwise end, the Plan will continue to
cover the child, as long as:

 

 

•

 

the child is unable to be self-supporting due to a mental or physical handicap
or disability;

 

 

•

 

the child depends mainly on you for support;

 

 

•

 

you provide to Kansas City Life Insurance Company proof of the child’s
incapacity and dependency within 31 days of the date coverage would have
otherwise ended because the child reached a certain age; and

 

 

•

 

you provide proof, upon Kansas City Life Insurance Company’s request, that the
child continues to meet these conditions.

The proof might include medical examinations at Kansas City Life Insurance
Company’s expense. However, you will not be asked for this information more than
once a year. If you do not supply such proof within 31 days, the Plan will no
longer pay Benefits for that child.

Coverage will continue, as long as the enrolled Dependent is incapacitated and
dependent upon you, unless coverage is otherwise terminated in accordance with
the terms of the Plan.

Continuing Coverage Through COBRA

If you lose your Plan coverage, you may have the right to extend it under the
Consolidated Budget Reconciliation Act of 1985 (COBRA), as defined in
Section 14, Glossary.

Continuation coverage under COBRA is available only to Plans that are subject to
the terms of COBRA. You can contact your Plan Administrator to determine if
Kansas City Life Insurance Company is subject to the provisions of COBRA.

 

90

   SECTION 12 - WHEN COVERAGE ENDS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Continuation Coverage under Federal Law (COBRA)

Much of the language in this section comes from the federal law that governs
continuation coverage. You should call your Plan Administrator if you have
questions about your right to continue coverage.

In order to be eligible for continuation coverage under federal law, you must
meet the definition of a “Qualified Beneficiary”. A Qualified Beneficiary is any
of the following persons who were covered under the Plan on the day before a
qualifying event:

 

 

•

 

a Participant;

 

 

•

 

a Participant’s enrolled Dependent, including with respect to the Participant’s
children, a child born to or placed for adoption with the Participant during a
period of continuation coverage under federal law; or

 

 

•

 

a Participant’s former Spouse.

Qualifying Events for Continuation Coverage under COBRA

The following table outlines situations in which you may elect to continue
coverage under COBRA for yourself and your Dependents, and the maximum length of
time you can receive continued coverage. These situations are considered
qualifying events.

 

If Coverage Ends Because of

the Following Qualifying

Events:

 

You May Elect COBRA:

 

For Yourself

  For Your Spouse   For Your
Child(ren)

 

Your work hours are reduced

 

  18 months   18 months   18 months

 

Your employment terminates for

any reason (other than gross

misconduct)

 

  18 months   18 months   18 months

 

You or your family member

become eligible for Social Security

disability benefits at any time

within the first 60 days of losing

coverage1

 

  29 months   29 months   29 months

 

You die

 

  N/A   36 months   36 months

 

You divorce (or legally separate)

 

  N/A   36 months   36 months

 

Your child is no longer an eligible

family member (e.g., reaches the

maximum age limit)

 

  N/A   N/A   36 months

 

You become entitled to Medicare

 

  N/A   See table
below   See table
below

 

91

   SECTION 12 - WHEN COVERAGE ENDS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

If Coverage Ends Because of

the Following Qualifying

Events:

 

You May Elect COBRA:

 

For Yourself

  For Your Spouse   For Your
Child(ren)

Kansas City Life Insurance

Company files for bankruptcy

under Title 11, United States

Code.2

  36 months   36 months3   36 months3

1Subject to the following conditions: (i) notice of the disability must be
provided within the latest of 60 days after a). the determination of the
disability, b). the date of the qualifying event, c). the date the Qualified
Beneficiary would lose coverage under the Plan, and in no event later than the
end of the first 18 months; (ii) the Qualified Beneficiary must agree to pay any
increase in the required premium for the additional 11 months over the original
18 months; and (iii) if the Qualified Beneficiary entitled to the 11 months of
coverage has non-disabled family members who are also Qualified Beneficiaries,
then those non-disabled Qualified Beneficiaries are also entitled to the
additional 11 months of continuation coverage. Notice of any final determination
that the Qualified Beneficiary is no longer disabled must be provided within 30
days of such determination. Thereafter, continuation coverage may be terminated
on the first day of the month that begins more than 30 days after the date of
that determination.

2This is a qualifying event for any Retired Participant and his or her enrolled
Dependents if there is a substantial elimination of coverage within one year
before or after the date the bankruptcy was filed.

3From the date of the Participant’s death if the Participant dies during the
continuation coverage.

How Your Medicare Eligibility Affects Dependent COBRA Coverage

The table below outlines how your Dependents’ COBRA coverage is impacted if you
become entitled to Medicare.

 

If Dependent Coverage Ends When:

  

You May Elect

COBRA Dependent

Coverage For Up To:

You become entitled to Medicare and don’t experience any additional qualifying
events

   18 months

You become entitled to Medicare, after which you experience a second qualifying
event* before the initial 18-month period expires

   36 months

You experience a qualifying event*, after which you become entitled to Medicare
before the initial 18-month period expires; and, if absent this initial
qualifying event, your Medicare entitlement would have resulted in loss of
Dependent coverage under the Plan

   36 months

 

*

Your work hours are reduced or your employment is terminated for reasons other
than gross misconduct.

 

92

   SECTION 12 - WHEN COVERAGE ENDS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Getting Started

You will be notified by mail if you become eligible for COBRA coverage as a
result of a reduction in work hours or termination of employment. The
notification will give you instructions for electing COBRA coverage, and advise
you of the monthly cost. Your monthly cost is the full cost, including both
Participant and Employer costs, plus a 2% administrative fee or other cost as
permitted by law.

You will have up to 60 days from the date you receive notification or 60 days
from the date your coverage ends to elect COBRA coverage, whichever is later.
You will then have an additional 45 days to pay the cost of your COBRA coverage,
retroactive to the date your Plan coverage ended.

During the 60-day election period, the Plan will, only in response to a request
from a provider, inform that provider of your right to elect COBRA coverage,
retroactive to the date your COBRA eligibility began.

While you are a participant in the medical Plan under COBRA, you have the right
to change your coverage election:

 

 

•

 

during Open Enrollment; and

 

 

•

 

following a change in family status, as described under Changing Your Coverage
in Section 2, Introduction.

Notification Requirements

If your covered Dependents lose coverage due to divorce, legal separation, or
loss of Dependent status, you or your Dependents must notify the Plan
Administrator within 60 days of the latest of:

 

 

•

 

the date of the divorce, legal separation or an enrolled Dependent’s loss of
eligibility as an enrolled Dependent;

 

 

•

 

the date your enrolled Dependent would lose coverage under the Plan; or

 

 

•

 

the date on which you or your enrolled Dependent are informed of your obligation
to provide notice and the procedures for providing such notice.

You or your Dependents must also notify the Plan Administrator when a qualifying
event occurs that will extend continuation coverage.

If you or your Dependents fail to notify the Plan Administrator of these events
within the 60 day period, the Plan Administrator is not obligated to provide
continued coverage to the affected Qualified Beneficiary. If you are continuing
coverage under federal law, you must notify the Plan Administrator within 60
days of the birth or adoption of a child.

 

93

   SECTION 12 - WHEN COVERAGE ENDS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Once you have notified the Plan Administrator, you will then be notified by mail
of your election rights under COBRA.

Notification Requirements for Disability Determination

If you extend your COBRA coverage beyond 18 months because you are eligible for
disability benefits from Social Security, you must provide Human Resources with
notice of the Social Security Administration’s determination within 60 days
after you receive that determination, and before the end of your initial
18-month continuation period.

The notice requirements will be satisfied by providing written notice to the
Plan Administrator at the address stated in Section 15, Important Administrative
Information: ERISA. The contents of the notice must be such that the Plan
Administrator is able to determine the covered Employee and qualified
beneficiary(ies), the qualifying event or disability, and the date on which the
qualifying event occurred.

Trade Act of 2002

The Trade Act of 2002 amended COBRA to provide for a special second 60-day COBRA
election period for certain Participants who have experienced a termination or
reduction of hours and who lose group health Plan coverage as a result. The
special second COBRA election period is available only to a very limited group
of individuals: generally, those who are receiving trade adjustment assistance
(TAA) or ‘alternative trade adjustment assistance’ under a federal law called
the Trade Act of 1974. These Participants are entitled to a second opportunity
to elect COBRA coverage for themselves and certain family members (if they did
not already elect COBRA coverage), but only within a limited period of 60 days
from the first day of the month when an individual begins receiving TAA (or
would be eligible to receive TAA but for the requirement that unemployment
benefits be exhausted) and only during the six months immediately after their
group health Plan coverage ended.

If a Participant qualifies or may qualify for assistance under the Trade Act of
1974, he or she should contact the Plan Administrator for additional
information. The Participant must contact the Plan Administrator promptly after
qualifying for assistance under the Trade Act of 1974 or the Participant will
lose his or her special COBRA rights. COBRA coverage elected during the special
second election period is not retroactive to the date that Plan coverage was
lost, but begins on the first day of the special second election period.

When COBRA Ends

COBRA coverage will end before the maximum continuation period shown above if:

 

 

•

 

you or your covered Dependent becomes covered under another group medical Plan,
as long as the other Plan doesn’t limit your coverage due to a preexisting
condition; or if the other Plan does exclude coverage due to your preexisting
condition, your COBRA benefits would end when the exclusion period ends;

 

 

•

 

you or your covered Dependent becomes entitled to, and enrolls in, Medicare
after electing COBRA;

 

 

•

 

the first required premium is not paid within 45 days;

 

 

•

 

any other monthly premium is not paid within 30 days of its due date;

 

94

   SECTION 12 - WHEN COVERAGE ENDS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

the entire Plan ends; or

 

 

•

 

coverage would otherwise terminate under the Plan as described in the beginning
of this section.

Note: If you selected continuation coverage under a prior Plan which was then
replaced by coverage under this Plan, continuation coverage will end as
scheduled under the prior Plan or in accordance with the terminating events
listed in this section, whichever is earlier.

Uniformed Services Employment and Reemployment Rights Act

A Participant who is absent from employment for more than 30 days by reason of
service in the Uniformed Services may elect to continue Plan coverage for the
Participant and the Participant’s Dependents in accordance with the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended (USERRA).

The terms “Uniformed Services” or “Military Service” mean the Armed Forces, the
Army National Guard and the Air National Guard when engaged in active duty for
training, inactive duty training, or full-time National Guard duty, the
commissioned corps of the Public Health Service, and any other category of
persons designated by the President in time of war or national emergency.

If qualified to continue coverage pursuant to the USERRA, Participants may elect
to continue coverage under the Plan by notifying the Plan Administrator in
advance, and providing payment of any required contribution for the health
coverage. This may include the amount the Plan Administrator normally pays on a
Participant’s behalf. If a Participant’s Military Service is for a period of
time less than 31 days, the Participant may not be required to pay more than the
regular contribution amount, if any, for continuation of health coverage.

A Participant may continue Plan coverage under USERRA for up to the lesser of:

 

 

•

 

the 24 month period beginning on the date of the Participant’s absence from
work; or

 

 

•

 

the day after the date on which the Participant fails to apply for, or return
to, a position of employment.

Regardless of whether a Participant continues health coverage, if the
Participant returns to a position of employment, the Participant’s health
coverage and that of the Participant’s eligible Dependents will be reinstated
under the Plan. No exclusions or waiting period may be imposed on a Participant
or the Participant’s eligible Dependents in connection with this reinstatement,
unless a Sickness or Injury is determined by the Secretary of Veterans Affairs
to have been incurred in, or aggravated during, the performance of military
service.

You should call the Plan Administrator if you have questions about your rights
to continue health coverage under USERRA.

 

95

   SECTION 12 - WHEN COVERAGE ENDS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 13 - OTHER IMPORTANT INFORMATION

What this section includes:

 

 

•

 

Court-ordered Benefits for Dependent children;

 

 

•

 

Your relationship with UnitedHealthcare and Kansas City Life Insurance Company;

 

 

•

 

Relationships with providers;

 

 

•

 

Interpretation of Benefits;

 

 

•

 

Information and records;

 

 

•

 

Incentives to providers and you;

 

 

•

 

The future of the Plan; and

 

 

•

 

How to access the official Plan documents.

Qualified Medical Child Support Orders (QMCSOs)

A qualified medical child support order (QMCSO) is a judgment, decree or order
issued by a court or appropriate state agency that requires a child to be
covered for medical benefits. Generally, a QMCSO is issued as part of a
paternity, divorce, or other child support settlement.

If the Plan receives a medical child support order for your child that instructs
the Plan to cover the child, the Plan Administrator will review it to determine
if it meets the requirements for a QMCSO. If it determines that it does, your
child will be enrolled in the Plan as your Dependent, and the Plan will be
required to pay Benefits as directed by the order.

You may obtain, without charge, a copy of the procedures governing QMCSOs from
the Plan Administrator.

Note: A National Medical Support Notice will be recognized as a QMCSO if it
meets the requirements of a QMCSO.

Your Relationship with UnitedHealthcare and Kansas City Life Insurance Company

In order to make choices about your health care coverage and treatment, Kansas
City Life Insurance Company believes that it is important for you to understand
how UnitedHealthcare interacts with the Plan Sponsor’s benefit Plan and how it
may affect you. UnitedHealthcare helps administer the Plan Sponsor’s benefit
Plan in which you are enrolled. UnitedHealthcare does not provide medical
services or make treatment decisions. This means:

 

 

•

 

Kansas City Life Insurance Company and UnitedHealthcare do not decide what care
you need or will receive. You and your Physician make those decisions;

 

96

   SECTION 13 - OTHER IMPORTANT INFORMATION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

UnitedHealthcare communicates to you decisions about whether the Plan will cover
or pay for the health care that you may receive (the Plan pays for Covered
Health Services, which are more fully described in this SPD); and

 

 

•

 

the Plan may not pay for all treatments you or your Physician may believe are
necessary. If the Plan does not pay, you will be responsible for the cost.

Kansas City Life Insurance Company and UnitedHealthcare may use individually
identifiable information about you to identify for you (and you alone)
procedures, products or services that you may find valuable. Kansas City Life
Insurance Company and UnitedHealthcare will use individually identifiable
information about you as permitted or required by law, including in our
operations and in our research. Kansas City Life Insurance Company and
UnitedHealthcare will use de-identified data for commercial purposes including
research.

Relationship with Providers

The relationships between Kansas City Life Insurance Company, UnitedHealthcare
and Network providers are solely contractual relationships between independent
contractors. Network providers are not Kansas City Life Insurance Company’s
agents or employees, nor are they agents or employees of UnitedHealthcare.
Kansas City Life Insurance Company and any of its employees are not agents or
employees of Network providers, nor are UnitedHealthcare and any of its
employees agents or employees of Network providers.

Kansas City Life Insurance Company and UnitedHealthcare do not provide health
care services or supplies, nor do they practice medicine. Instead, Kansas City
Life Insurance Company and UnitedHealthcare arranges for health care providers
to participate in a Network and pay Benefits. Network providers are independent
practitioners who run their own offices and facilities. UnitedHealthcare’s
credentialing process confirms public information about the providers’ licenses
and other credentials, but does not assure the quality of the services provided.
They are not Kansas City Life Insurance Company’s employees nor are they
employees of UnitedHealthcare. Kansas City Life Insurance Company and
UnitedHealthcare do not have any other relationship with Network providers such
as principal-agent or joint venture. Kansas City Life Insurance Company and
UnitedHealthcare are not liable for any act or omission of any provider.

UnitedHealthcare is not considered to be an employer of the Plan Administrator
for any purpose with respect to the administration or provision of benefits
under this Plan.

Kansas City Life Insurance Company and the Plan Administrator are solely
responsible for:

 

 

•

 

enrollment and classification changes (including classification changes
resulting in your enrollment or the termination of your coverage);

 

 

•

 

the timely payment of Benefits; and

 

 

•

 

notifying you of the termination or modifications to the Plan.

 

97

   SECTION 13 - OTHER IMPORTANT INFORMATION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Your Relationship with Providers

The relationship between you and any provider is that of provider and patient.
Your provider is solely responsible for the quality of the services provided to
you. You:

 

 

•

 

are responsible for choosing your own provider;

 

 

•

 

are responsible for paying, directly to your provider, any amount identified as
a member responsibility, including Copayments, Coinsurance, any Annual
Deductible and any amount that exceeds Eligible Expenses;

 

 

•

 

are responsible for paying, directly to your provider, the cost of any
non-Covered Health Service;

 

 

•

 

must decide if any provider treating you is right for you (this includes Network
providers you choose and providers to whom you have been referred); and

 

 

•

 

must decide with your provider what care you should receive.

Interpretation of Benefits

Kansas City Life Insurance Company and UnitedHealthcare have the sole and
exclusive discretion to:

 

 

•

 

interpret Benefits under the Plan;

 

 

•

 

interpret the other terms, conditions, limitations and exclusions of the Plan,
including this SPD and any Riders and/or Amendments; and

 

 

•

 

make factual determinations related to the Plan and its Benefits.

Kansas City Life Insurance Company and UnitedHealthcare may delegate this
discretionary authority to other persons or entities that provide services in
regard to the administration of the Plan.

In certain circumstances, for purposes of overall cost savings or efficiency,
Kansas City Life Insurance Company may, in its discretion, offer Benefits for
services that would otherwise not be Covered Health Services. The fact that
Kansas City Life Insurance Company does so in any particular case shall not in
any way be deemed to require Kansas City Life Insurance Company to do so in
other similar cases.

Information and Records

Kansas City Life Insurance Company and UnitedHealthcare may use your
individually identifiable health information to administer the Plan and pay
claims, to identify procedures, products, or services that you may find
valuable, and as otherwise permitted or required by law. Kansas City Life
Insurance Company and UnitedHealthcare may request additional information from
you to decide your claim for Benefits. Kansas City Life Insurance Company and
UnitedHealthcare will keep this information confidential. Kansas City Life
Insurance Company and the Claims Administrator may also use your de-identified
data for commercial purposes, including research, as permitted by law.

 

98

   SECTION 13 - OTHER IMPORTANT INFORMATION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

By accepting Benefits under the Plan, you authorize and direct any person or
institution that has provided services to you to furnish Kansas City Life
Insurance Company and UnitedHealthcare with all information or copies of records
relating to the services provided to you. Kansas City Life Insurance Company and
UnitedHealthcare have the right to request this information at any reasonable
time. This applies to all Covered Persons, including Enrolled Dependents whether
or not they have signed the Participant’s enrollment form. Kansas City Life
Insurance Company and UnitedHealthcare agree that such information and records
will be considered confidential.

Kansas City Life Insurance Company and UnitedHealthcare have the right to
release any and all records concerning health care services which are necessary
to implement and administer the terms of the Plan, for appropriate medical
review or quality assessment, or as Kansas City Life Insurance Company is
required to do by law or regulation. During and after the term of the Plan,
Kansas City Life Insurance Company and UnitedHealthcare and its related entities
may use and transfer the information gathered under the Plan in a de-identified
format for commercial purposes, including research and analytic purposes.

For complete listings of your medical records or billing statements Kansas City
Life Insurance Company recommends that you contact your health care provider.
Providers may charge you reasonable fees to cover their costs for providing
records or completing requested forms.

If you request medical forms or records from UnitedHealthcare, they also may
charge you reasonable fees to cover costs for completing the forms or providing
the records.

In some cases, Kansas City Life Insurance Company and UnitedHealthcare will
designate other persons or entities to request records or information from or
related to you, and to release those records as necessary. Our designees have
the same rights to this information as does the Plan Administrator.

Incentives to Providers

Network providers may be provided financial incentives by UnitedHealthcare to
promote the delivery of health care in a cost efficient and effective manner.
These financial incentives are not intended to affect your access to health
care.

Examples of financial incentives for Network providers are:

 

 

•

 

bonuses for performance based on factors that may include quality, member
satisfaction, and/or cost-effectiveness; or

 

 

•

 

a practice called capitation which is when a group of Network providers receives
a monthly payment from UnitedHealthcare for each Covered Person who selects a
Network provider within the group to perform or coordinate certain health
services. The Network providers receive this monthly payment regardless of
whether the cost of providing or arranging to provide the Covered Person’s
health care is less than or more than the payment.

 

99

   SECTION 13 - OTHER IMPORTANT INFORMATION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

If you have any questions regarding financial incentives you may contact the
telephone number on your ID card. You can ask whether your Network provider is
paid by any financial incentive, including those listed above; however, the
specific terms of the contract, including rates of payment, are confidential and
cannot be disclosed. In addition, you may choose to discuss these financial
incentives with your Network provider.

Incentives to You

Sometimes you may be offered coupons or other incentives to encourage you to
participate in various wellness programs or certain disease management programs.
The decision about whether or not to participate is yours alone but Kansas City
Life Insurance Company recommends that you discuss participating in such
programs with your Physician. These incentives are not Benefits and do not alter
or affect your Benefits. You may call the number on the back of your ID card if
you have any questions.

Rebates and Other Payments

Kansas City Life Insurance Company and UnitedHealthcare may receive rebates for
certain drugs that are administered to you in a Physician’s office, or at a
Hospital or Alternate Facility. This includes rebates for those drugs that are
administered to you before you meet your Annual Deductible. Kansas City Life
Insurance Company and UnitedHealthcare do not pass these rebates on to you, nor
are they applied to your Annual Deductible or taken into account in determining
your Copays or Coinsurance.

Workers’ Compensation Not Affected

Benefits provided under the Plan do not substitute for and do not affect any
requirements for coverage by workers’ compensation insurance.

Future of the Plan

Although the Company expects to continue the Plan indefinitely, it reserves the
right to discontinue, alter or modify the Plan in whole or in part, at any time
and for any reason, at its sole determination.

The Company’s decision to terminate or amend a Plan may be due to changes in
federal or state laws governing employee benefits, the requirements of the
Internal Revenue Code or Employee Retirement Income Security Act of 1974
(ERISA), or any other reason. A Plan change may transfer Plan assets and debts
to another Plan or split a Plan into two or more parts. If the Company does
change or terminate a Plan, it may decide to set up a different Plan providing
similar or different benefits.

If this Plan is terminated, Covered Persons will not have the right to any other
Benefits from the Plan, other than for those claims incurred prior to the date
of termination, or as otherwise provided under the Plan. In addition, if the
Plan is amended, Covered Persons may be subject to altered coverage and
Benefits.

The amount and form of any final benefit you receive will depend on any Plan
document or contract provisions affecting the Plan and Company decisions. After
all Benefits have been

 

100

   SECTION 13 - OTHER IMPORTANT INFORMATION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

paid and other requirements of the law have been met, certain remaining Plan
assets will be turned over to the Company and others as may be required by any
applicable law.

Plan Document

This Summary Plan Description (SPD) represents an overview of your Benefits. In
the event there is a discrepancy between the SPD and the official Plan document,
the Plan document will govern. Copies of these documents, as well as the latest
summary annual reports of Plan operations and Plan descriptions as filed with
the Internal Revenue Service and the U.S. Department of Labor, are available for
your inspection during regular business hours in the office of the Plan
Administrator. You (or your personal representative) may obtain a copy of these
documents by written request to the Plan Administrator, for a nominal charge.

 

101

   SECTION 13 - OTHER IMPORTANT INFORMATION



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 14—GLOSSARY

What this section includes:

 

 

•

 

Definitions of terms used throughout this SPD.

Many of the terms used throughout this SPD may be unfamiliar to you or have a
specific meaning with regard to the way the Plan is administered and how
Benefits are paid. This section defines terms used throughout this SPD, but it
does not describe the Benefits provided by the Plan.

Addendum – any attached written description of additional or revised provisions
to the Plan. The benefits and exclusions of this SPD and any amendments thereto
shall apply to the Addendum except that in the case of any conflict between the
Addendum and SPD and/or Amendments to the SPD, the Addendum shall be
controlling.

Alternate Facility – a health care facility that is not a Hospital and that
provides one or more of the following services on an outpatient basis, as
permitted by law:

 

 

•

 

surgical services;

 

 

•

 

Emergency Health Services; or

 

 

•

 

rehabilitative, laboratory, diagnostic or therapeutic services.

An Alternate Facility may also provide Mental Health or Substance Use Disorder
Services on an outpatient basis or inpatient basis.

Amendment – any attached written description of additional or alternative
provisions to the Plan. Amendments are effective only when distributed by the
Plan Sponsor or the Plan Administrator. Amendments are subject to all
conditions, limitations and exclusions of the Plan, except for those that the
amendment is specifically changing.

Annual Deductible (or Deductible) – the amount you must pay for Covered Health
Services in a calendar year before the Plan will begin paying Benefits in that
calendar year. The Deductible is shown in the first table in Section 5, Plan
Highlights.

Autism Spectrum Disorders – a group of neurobiological disorders that includes
Autistic Disorder, Rhett’s Syndrome, Asperger’s Disorder, Childhood
Disintegrated Disorder, and Pervasive Development Disorders Not Otherwise
Specified (PDDNOS).

Bariatric Resource Services (BRS) – a program administered by UnitedHealthcare
or its affiliates made available to you by Kansas City Life Insurance. The BRS
program provides:

 

 

•

 

specialized clinical consulting services to Employees and enrolled Dependents to
educate on obesity treatment options; and

 

 

•

 

access to specialized Network facilities and Physicians for obesity surgery
services.

 

102

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Benefits – Plan payments for Covered Health Services, subject to the terms and
conditions of the Plan and any Addendums and/or Amendments.

Body Mass Index (BMI) – a calculation used in obesity risk assessment which uses
a person’s weight and height to approximate body fat.

BMI – see Body Mass Index (BMI).

Cancer Resource Services (CRS) – a program administered by UnitedHealthcare or
its affiliates made available to you by Kansas City Life Insurance Company. The
CRS program provides:

 

 

•

 

specialized consulting services to Participants and enrolled Dependents with
cancer;

 

 

•

 

access to cancer centers with expertise in treating specific forms of cancer –
even the most rare and complex conditions; and

 

 

•

 

guidance for the patient on the prescribed Plan of care and the potential side
effects of radiation and chemotherapy.

CHD – see Congenital Heart Disease (CHD).

Claims Administrator – UnitedHealthcare (also known as United HealthCare
Services, Inc.) and its affiliates, who provide certain claim administration
services for the Plan.

Clinical Trial – a scientific study designed to identify new health services
that improve health outcomes. In a Clinical Trial, two or more treatments are
compared to each other and the patient is not allowed to choose which treatment
will be received.

COBRA – see Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA).

Coinsurance – the percentage of Eligible Expenses you are required to pay for
certain Covered Health Services as described in Section 3, How the Plan Works.

Company – Kansas City Life Insurance Company.

 

 

•

 

Complications of Pregnancy – a condition suffered by a Dependent child that
requires medical treatment before or after Pregnancy ends.

Congenital Anomaly – a physical developmental defect that is present at birth
and is identified within the first twelve months of birth.

Congenital Heart Disease (CHD) – any structural heart problem or abnormality
that has been present since birth. Congenital heart defects may:

 

 

•

 

be passed from a parent to a child (inherited);

 

 

•

 

develop in the fetus of a woman who has an infection or is exposed to radiation
or other toxic substances during her Pregnancy; or

 

 

•

 

have no known cause.

 

103

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) – a federal law
that requires employers to offer continued health insurance coverage to certain
employees and their dependents whose group health insurance has been terminated.

Continuous Creditable Coverage – health care coverage under any of the types of
Plans listed below, during which there was no break in coverage of 63
consecutive days or more:

 

 

•

 

a group health Plan;

 

 

•

 

health insurance coverage;

 

 

•

 

Medicare;

 

 

•

 

Medicaid;

 

 

•

 

medical and dental care for members and certain former members of the uniformed
services, and for their dependents;

 

 

•

 

a medical care program of the Indian Health Services Program or a tribal
organization;

 

 

•

 

a state health benefits risk pool;

 

 

•

 

The Federal Employees Health Benefits Program;

 

 

•

 

The State Children’s Health Insurance Program (S-CHIP);

 

 

•

 

health Plans established and maintained by foreign governments or political
subdivisions and by the U.S. government;

 

 

•

 

any public health benefit program provided by a state, county, or other
political subdivision of a state; or

 

 

•

 

a health benefit Plan under the Peace Corps Act.

If you or your eligible Dependents were covered by any of the above Plans before
first becoming covered by this Plan, you should have received a Certificate of
Creditable Coverage when that Plan’s coverage ended.

Copayment (or Copay) – the set dollar amount you are required to pay for certain
Covered Health Services as described in Section 3, How the Plan Works.

Cosmetic Procedures – procedures or services that change or improve appearance
without significantly improving physiological function, as determined by the
Claims Administrator. Reshaping a nose with a prominent bump is a good example
of a Cosmetic Procedure because appearance would be improved, but there would be
no improvement in function like breathing.

Cost-Effective – the least expensive equipment that performs the necessary
function. This term applies to Durable Medical Equipment and prosthetic devices.

Covered Health Services – those health services, including services, supplies or
Pharmaceutical Products, which Kansas City Life Insurance Company determines to
be:

 

104

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

provided for the purpose of preventing, diagnosing or treating Sickness, Injury,
Mental Illness, Substance Use Disorder, or their symptoms;

 

 

•

 

consistent with nationally recognized scientific evidence as available, and
prevailing medical standards and clinical guidelines as described below;

 

 

•

 

not provided for the convenience of the Covered Person, Physician, facility or
any other person;

 

 

•

 

included in Sections 5 and 6, Plan Highlights and Additional Coverage Details;

 

 

•

 

provided to a Covered Person who meets the Plan’s eligibility requirements, as
described under Eligibility in Section 2, Introduction; and

 

 

•

 

not identified in Section 8, Exclusions.

In applying the above definition, “scientific evidence” and “prevailing medical
standards” have the following meanings:

 

¡

 

“scientific evidence” means the results of controlled Clinical Trials or other
studies published in peer-reviewed, medical literature generally recognized by
the relevant medical specialty community; and

 

¡

 

“prevailing medical standards and clinical guidelines” means nationally
recognized professional standards of care including, but not limited to,
national consensus statements, nationally recognized clinical guidelines, and
national specialty society guidelines.

The Claims Administrator maintains clinical protocols that describe the
scientific evidence, prevailing medical standards and clinical guidelines
supporting its determinations regarding specific services. You can access these
clinical protocols (as revised from time to time) on www.myuhc.com or by calling
the number on the back of your ID card. This information is available to
Physicians and other health care professionals on UnitedHealthcareOnline.

Covered Person – either the Participant or an enrolled Dependent only while
enrolled and eligible for Benefits under the Plan. References to “you” and
“your” throughout this SPD are references to a Covered Person.

CRS – see Cancer Resource Services (CRS).

Custodial Care – services that do not require special skills or training and
that:

 

 

•

 

provide assistance in activities of daily living (including but not limited to
feeding, dressing, bathing, ostomy care, incontinence care, checking of routine
vital signs, transferring and ambulating);

 

 

•

 

do not seek to cure, or which are provided during periods when the medical
condition of the patient who requires the service is not changing; or

 

 

•

 

do not require continued administration by trained medical personnel in order to
be delivered safely and effectively.

 

105

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Deductible – see Annual Deductible.

Dependent – an individual who meets the eligibility requirements specified in
the Plan, as described under Eligibility in Section 2, Introduction. A Dependent
does not include anyone who is also enrolled as a Participant. No one can be a
Dependent of more than one Participant.

Designated Facility – a facility that has entered into an agreement with the
Claims Administrator or with an organization contracting on behalf of the Plan,
to provide Covered Health Services for the treatment of specified diseases or
conditions. A Designated Facility may or may not be located within your
geographic area.

To be considered a Designated Facility, a facility must meet certain standards
of excellence and have a proven track record of treating specific conditions.

DME – see Durable Medical Equipment (DME).

Domiciliary Care – living arrangements designed to meet the needs of people who
cannot live independently but do not require Skilled Nursing Facility services.

Durable Medical Equipment (DME) – medical equipment that is all of the
following:

 

 

•

 

used to serve a medical purpose with respect to treatment of a Sickness, Injury
or their symptoms;

 

 

•

 

not disposable;

 

 

•

 

not of use to a person in the absence of a Sickness, Injury or their symptoms;

 

 

•

 

durable enough to withstand repeated use;

 

 

•

 

not implantable within the body; and

 

 

•

 

appropriate for use, and primarily used, within the home.

Eligible Expenses – charges for Covered Health Services that are provided while
the Plan is in effect, determined as follows:

 

For:    Eligible Expenses are Based On:

Network Benefits

  

Contracted rates with the provider

Non-Network Benefits

  

•   negotiated rates agreed to by the non-Network provider and either the Claims
Administrator or one of its vendors, affiliates or subcontractors.

  

 

•   one of the following:

 

-        for Covered Health Services other than Pharmaceutical Products,
selected data resources which, in the judgment of the Claims Administrator,
represent competitive fees in that geographic area;

 

106

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

For:    Eligible Expenses are Based On:   

-        for Covered Health Services that are Pharmaceutical Products, 100% of
the amount that the Centers for Medicare and Medicaid Services (CMS) would have
paid under the Medicare program for the drug determined by either:

-        reference to available CMS schedules; or

-        methods similar to those used by CMS;

  

-        fee(s) that are negotiated with the provider;

  

•   60% of the billed charge; or

  

•   A fee schedule that the Claims Administrator develops.

  

These provisions do not apply if you receive Covered Health Services from a
non-Network provider in an Emergency. In that case, Eligible Expenses are the
amounts billed by the provider, unless the Claims Administrator negotiates lower
rates.

For certain Covered Health Services, you are required to pay a percentage of
Eligible Expenses in the form of a Copay and/or Coinsurance.

Eligible Expenses are subject to the Claims Administrator’s reimbursement policy
guidelines. You may request a copy of the guidelines related to your claim from
the Claims Administrator.

Emergency – a serious medical condition or symptom resulting from Injury,
Sickness or Mental Illness, or Substance Use Disorder which:

 

 

•

 

arises suddenly; and

 

 

•

 

in the judgment of a reasonable person, requires immediate care and treatment,
generally received within 24 hours of onset, to avoid jeopardy to life or
health.

Emergency Health Services – health care services and supplies necessary for the
treatment of an Emergency.

Employee Retirement Income Security Act of 1974 (ERISA) – the federal
legislation that regulates retirement and employee welfare benefit programs
maintained by employers and unions.

Employer – Kansas City Life Insurance Company.

EOB – see Explanation of Benefits (EOB).

ERISA – see Employee Retirement Income Security Act of 1974 (ERISA).

 

107

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Experimental or Investigational Services – medical, surgical, diagnostic,
psychiatric, Substance Use Disorder or other health care services, technologies,
supplies, treatments, procedures, drug therapies, medications or devices that,
at the time UnitedHealthcare and Kansas City Life Insurance Company make a
determination regarding coverage in a particular case, are determined to be any
of the following:

 

 

•

 

not approved by the U.S. Food and Drug Administration (FDA) to be lawfully
marketed for the proposed use and not identified in the American Hospital
Formulary Service or the United States Pharmacopoeia Dispensing Information as
appropriate for the proposed use;

 

 

•

 

subject to review and approval by any institutional review board for the
proposed use (Devices which are FDA approved under the Humanitarian Use Device
exemption are not considered to be Experimental or Investigational); or

 

 

•

 

the subject of an ongoing Clinical Trial that meets the definition of a Phase 1,
2 or 3 Clinical Trial set forth in the FDA regulations, regardless of whether
the trial is actually subject to FDA oversight.

Exceptions:

 

 

•

 

If you have a life threatening Sickness or condition (one that is likely to
cause death within one year of the request for treatment), UnitedHealthcare and
Kansas City Life Insurance Company may, at their discretion, consider an
otherwise Experimental or Investigational Service to be a Covered Health Service
for that Sickness or condition. Prior to such consideration, UnitedHealthcare
and Kansas City Life Insurance Company must determine that, although unproven,
the service has significant potential as an effective treatment for that
Sickness or condition, and that the service would be provided under standards
equivalent to those defined by the National Institutes of Health.

Explanation of Benefits (EOB) – a statement provided by UnitedHealthcare to you,
your Physician, or another health care professional that explains:

 

 

•

 

the Benefits provided (if any);

 

 

•

 

the allowable reimbursement amounts;

 

 

•

 

Deductibles;

 

 

•

 

Coinsurance;

 

 

•

 

any other reductions taken;

 

 

•

 

the net amount paid by the Plan; and

 

 

•

 

the reason(s) why the service or supply was not covered by the Plan.

Health Statement(s) – a single, integrated statement that summarizes EOB
information by providing detailed content on account balances and claim
activity.

 

108

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Home Health Agency – a program or organization authorized by law to provide
health care services in the home.

Hospital – an institution, operated as required by law, which is:

 

 

•

 

primarily engaged in providing health services, on an inpatient basis, for the
acute care and treatment of sick or injured individuals. Care is provided
through medical, mental health, Substance Use Disorder, diagnostic and surgical
facilities, by or under the supervision of a staff of Physicians; and

 

 

•

 

has 24 hour nursing services.

A Hospital is not primarily a place for rest, Custodial Care or care of the aged
and is not a Skilled Nursing Facility, convalescent home or similar institution.

Injury – bodily damage other than Sickness, including all related conditions and
recurrent symptoms.

Inpatient Rehabilitation Facility – a Hospital (or a special unit of a Hospital
that is designated as an Inpatient Rehabilitation Facility) that provides
physical therapy, occupational therapy and/or speech therapy on an inpatient
basis, as authorized by law.

Inpatient Stay – an uninterrupted confinement, following formal admission to a
Hospital, Skilled Nursing Facility or Inpatient Rehabilitation Facility.

Intensive Outpatient Treatment – a structured outpatient Mental Health or
Substance Use Disorder treatment program that may be free-standing or
Hospital-based and provides services for at least three hours per day, two or
more days per week.

Intermittent Care—skilled nursing care that is provided or needed either:

 

 

•

 

fewer than seven days each week; or

 

 

•

 

fewer than eight hours each day for periods of 21 days or less.

Exceptions may be made in special circumstances when the need for additional
care is finite and predictable.

Kidney Resource Services (KRS) – a program administered by UnitedHealthcare or
its affiliates made available to you by Kansas City Life Insurance Company. The
KRS program provides:

 

 

•

 

specialized consulting services to Participants and enrolled Dependents with
ESRD or chronic kidney disease;

 

 

•

 

access to dialysis centers with expertise in treating kidney disease; and

 

 

•

 

guidance for the patient on the prescribed Plan of care.

Late Enrollee – a Participant or Dependent who enrolls for coverage under the
Plan at a time other than:

 

109

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

within 31 days of the date you first become eligible for coverage under the
Plan;

 

 

•

 

during an Open Enrollment; or

 

 

•

 

within 31 days of the date you experience a change in family status as described
under Changing Your Coverage in Section 2, Introduction.

Manipulative Treatment – the therapeutic application of Manipulative and/or
manipulative treatment with or without ancillary physiologic treatment and/or
rehabilitative methods rendered to restore/improve motion, reduce pain and
improve function in the management of an identifiable neuromusculoskeletal
condition.

Medicaid – a federal program administered and operated individually by
participating state and territorial governments that provides medical benefits
to eligible low-income people needing health care. The federal and state
governments share the program’s costs.

Medicare – Parts A, B, C and D of the insurance program established by Title
XVIII, United States Social Security Act, as amended by 42 U.S.C. Sections 1394,
et seq. and as later amended.

Mental Health Services – Covered Health Services for the diagnosis and treatment
of Mental Illnesses. The fact that a condition is listed in the current
Diagnostic and Statistical Manual of Mental Disorders does not mean that
treatment for the condition is a Covered Health Service.

Mental Health/Substance Use Disorder (MH/SA) Administrator – the organization or
individual designated by Kansas City Life Insurance Company who provides or
arranges Mental Health and Substance Use Disorder Services under the Plan.

Mental Illness – mental health or psychiatric diagnostic categories listed in
the American Psychiatric Association’s Diagnostic and Statistical Manual of
Mental Disorders, unless they are listed in Section 8, Exclusions.

Network – when used to describe a provider of health care services, this means a
provider that has a participation agreement in effect (either directly or
indirectly) with the Claims Administrator or with its affiliate to participate
in the Network; however, this does not include those providers who have agreed
to discount their charges for Covered Health Services by way of their
participation in the Shared Savings Program. The Claims Administrator’s
affiliates are those entities affiliated with the Claims Administrator through
common ownership or control with the Claims Administrator or with the Claims
Administrator’s ultimate corporate parent, including direct and indirect
subsidiaries.

A provider may enter into an agreement to provide only certain Covered Health
Services, but not all Covered Health Services, or to be a Network provider for
only some products. In this case, the provider will be a Network provider for
the Covered Health Services and products included in the participation
agreement, and a non-Network provider for other Covered Health Services and
products. The participation status of providers will change from time to time.

 

110

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Network Benefits—description of how Benefits are paid for Covered Health
Services provided by Network provider. Refer to Section 5, Plan Highlights for
details about how Network Benefits apply.

Non-Network Benefits—description of how Benefits are paid for Covered Health
Services provided by non-Network providers. Refer to Section 5, Plan Highlights
for details about how Non-Network Benefits apply.

Open Enrollment – the period of time, determined by Kansas City Life Insurance
Company, during which eligible Participants may enroll themselves and their
Dependents under the Plan. Kansas City Life Insurance Company determines the
period of time that is the Open Enrollment period.

Out-of-Pocket Maximum – the maximum amount you pay every calendar year. Refer to
Section 5, Plan Highlights for the Out-of-Pocket Maximum amount. See Section 3,
How the Plan Works for a description of how the Out-of-Pocket Maximum works.

Participant – a full-time Participant of the Employer who meets the eligibility
requirements specified in the Plan, as described under Eligibility in Section 2,
Introduction. A Participant must live and/or work in the United States.

Partial Hospitalization/Day Treatment – a structured ambulatory program that may
be a free-standing or Hospital-based program and that provides services for at
least 20 hours per week.

Personal Health Support – programs provided by the Claims Administrator that
focus on prevention, education, and closing the gaps in care designed to
encourage an efficient system of care for you and your covered Dependents.

Personal Health Support Nurse – the primary nurse that UnitedHealthcare may
assign to you if you have a chronic or complex health condition. If a Personal
Health Support Nurse is assigned to you, this nurse will call you to assess your
progress and provide you with information and education.

Pharmaceutical Products – FDA-approved prescription pharmaceutical products
administered in connection with a Covered Health Service by a Physician or other
health care provider within the scope of the provider’s license, and not
otherwise excluded under the Plan.

Physician – any Doctor of Medicine or Doctor of Osteopathy who is properly
licensed and qualified by law.

Please note: Any podiatrist, dentist, psychologist, chiropractor, optometrist or
other provider who acts within the scope of his or her license will be
considered on the same basis as a Physician. The fact that a provider is
described as a Physician does not mean that Benefits for services from that
provider are available to you under the Plan.

Plan – The Kansas City Life Employee Medical Plan.

 

111

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Plan Administrator – Kansas City Life Insurance Company or its designee.

Plan Sponsor – Kansas City Life Insurance Company.

Preexisting Condition – any Sickness or that is identified by the Plan
Administrator as having been diagnosed or treated, or for which prescriptions
drugs were prescribed or taken within the six months before coverage under this
Plan begins (or the first day of any waiting period, if earlier). A Preexisting
Condition does not include Pregnancy. Genetic information is not an indicator of
a Preexisting Condition, if there is not a diagnosis of a condition related to
the genetic information.

If you have Continuous Creditable Coverage, you or your Dependent will be
eligible to receive Plan Benefits for a Preexisting Condition. Continuous
Creditable Coverage is defined in this section.

Pregnancy – includes prenatal care, postnatal care, childbirth, and any
complications associated with Pregnancy.

Primary Physician – a Physician who has a majority of his or her practice in
general pediatrics, internal medicine, obstetrics/gynecology, family practice or
general medicine.

Reconstructive Procedure – a procedure performed to address a physical
impairment where the expected outcome is restored or improved function. The
primary purpose of a Reconstructive Procedure is either to treat a medical
condition or to improve or restore physiologic function. Reconstructive
Procedures include surgery or other procedures which are associated with an
Injury, Sickness or Congenital Anomaly. The primary result of the procedure is
not changed or improved physical appearance. The fact that a person may suffer
psychologically as a result of the impairment does not classify surgery or any
other procedure done to relieve the impairment as a Reconstructive Procedure.

Residential Treatment Facility – a facility which provides a program of
effective Mental Health Services or Substance Use Disorder Services treatment
and which meets all of the following requirements:

 

 

•

 

it is established and operated in accordance with applicable state law for
residential treatment programs;

 

 

•

 

it provides a program of treatment under the active participation and direction
of a Physician and approved by the Mental Health/Substance Use Disorder
Administrator;

 

 

•

 

it has or maintains a written, specific and detailed treatment program requiring
full-time residence and full-time participation by the patient; and

 

 

•

 

it provides at least the following basic services in a 24-hour per day,
structured milieu:

 

 

-

room and board;

 

-

evaluation and diagnosis;

 

-

counseling; and

 

-

referral and orientation to specialized community resources.

A Residential Treatment Facility that qualifies as a Hospital is considered a
Hospital.

 

112

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Retired Employee – an Employee who retires while covered under the Plan.

Semi-private Room—a room with two or more beds. When an Inpatient Stay in a
Semi-private Room is a Covered Health Service, the difference in cost between a
Semi-private Room and a private room is a benefit only when a private room is
necessary in terms of generally accepted medical practice, or when a
Semi-private Room is not available.

Shared Savings Program—the Shared Savings Program provides access to discounts
from non-Network Physicians who participate in that program. UnitedHealthcare
will use the Shared Savings Program to pay claims when doing so will lower
Eligible Expenses. While UnitedHealthcare might negotiate lower Eligible
Expenses for Non-Network Benefits, the Coinsurance will stay the same as
described in Section 5, Plan Highlights.

UnitedHealthcare does not credential the Shared Savings Program providers and
the Shared Savings Program providers are not Network providers. Accordingly, in
benefit Plans that have both Network and non-Network levels of Benefits,
Benefits for Covered Health Services provided by Shared Savings Program
providers will be paid at the non-Network Benefit level (except in situations
when Benefits for Covered Health Services provided by non-Network providers are
payable at Network Benefit levels, as in the case of Emergency Health Services).
When UnitedHealthcare uses the Shared Savings Program to pay a claim, the
patient responsibility is limited to Coinsurance calculated on the contracted
rate paid to the provider, in addition to any required Annual Deductible.

Sickness – physical illness, disease or Pregnancy. The term Sickness as used in
this SPD does not include Mental Illness or Substance Use Disorder, regardless
of the cause or origin of the Mental Illness or Substance Use Disorder.

Skilled Care – skilled nursing, teaching, and rehabilitation services when:

 

 

•

 

they are delivered or supervised by licensed technical or professional medical
personnel in order to obtain the specified medical outcome and provide for the
safety of the patient;

 

 

•

 

a Physician orders them;

 

 

•

 

they are not delivered for the purpose of assisting with activities of daily
living, including, but not limited to, dressing, feeding, bathing or
transferring from a bed to a chair;

 

 

•

 

they require clinical training in order to be delivered safely and effectively;
and

 

 

•

 

they are not Custodial Care, as defined in this section.

Skilled Nursing Facility – a nursing facility that is licensed and operated as
required by law. A Skilled Nursing Facility that is part of a Hospital is
considered a Skilled Nursing Facility for purposes of the Plan.

Specialist Physician—a Physician who has a majority of his or her practice in
areas other than general pediatrics, internal medicine, obstetrics/gynecology,
family practice or general medicine.

 

113

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Spouse – an individual to whom you are legally married.

Substance Use Disorder Services—Covered Health Services for the diagnosis and
treatment of alcoholism and Substance Use Disorder disorders that are listed in
the current Diagnostic and Statistical Manual of Mental Disorders, unless those
services are specifically excluded.

Total Disability – a Participant’s inability to perform all substantial job
duties because of physical or mental impairment, or a Dependent’s or retired
person’s inability to perform the normal activities of a person of like age and
gender.

Transitional Care – Mental Health Services/Substance Use Disorder Services that
are provided through transitional living facilities, group homes and supervised
apartments that provide 24-hour supervision that are either:

 

 

•

 

sober living arrangements such as drug-free housing, alcohol/drug halfway
houses. These are transitional, supervised living arrangements that provide
stable and safe housing, an alcohol/drug-free environment and support for
recovery. A sober living arrangement may be utilized as an adjunct to ambulatory
treatment when treatment doesn’t offer the intensity and structure needed to
assist the Covered Person with recovery; or

 

 

•

 

supervised living arrangement which are residences such as transitional living
facilities, group homes and supervised apartments that provide members with
stable and safe housing and the opportunity to learn how to manage their
activities of daily living. Supervised living arrangements may be utilized as an
adjunct to treatment when treatment doesn’t offer the intensity and structure
needed to assist the Covered Person with recovery.

UnitedHealth Premium Program – a program that identifies network Physicians or
facilities that have been designated as a UnitedHealth Premium Program Physician
or facility for certain medical conditions.

To be designated as a UnitedHealth Premium provider, Physicians and facilities
must meet program criteria. The fact that a Physician or facility is a Network
Physician or facility does not mean that it is a UnitedHealth Premium Program
Physician or facility.

Unproven Services – health services, including medications that are determined
not to be effective for treatment of the medical condition and/or not to have a
beneficial effect on health outcomes due to insufficient and inadequate clinical
evidence from well-conducted randomized controlled trials or cohort studies in
the prevailing published peer-reviewed medical literature:

 

 

•

 

Well-conducted randomized controlled trials are two or more treatments compared
to each other, with the patient not being allowed to choose which treatment is
received.

 

 

•

 

Well-conducted cohort studies are studies in which patients who receive study
treatment are compared to a group of patients who receive standard therapy. The
comparison group must be nearly identical to the study treatment group.

 

114

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

UnitedHealthcare has a process by which it compiles and reviews clinical
evidence with respect to certain health services. From time to time,
UnitedHealthcare issues medical and drug policies that describe the clinical
evidence available with respect to specific health care services. These medical
and drug policies are subject to change without prior notice. You can view these
policies at www.myuhc.com.

Please note:

 

 

•

 

If you have a life threatening Sickness or condition (one that is likely to
cause death within one year of the request for treatment), UnitedHealthcare and
Kansas City Life Insurance Company may, at their discretion, consider an
otherwise Unproven Service to be a Covered Health Service for that Sickness or
condition. Prior to such a consideration, UnitedHealthcare and Kansas City Life
Insurance Company must first establish that there is sufficient evidence to
conclude that, albeit unproven, the service has significant potential as an
effective treatment for that Sickness or condition, and that the service would
be provided under standards equivalent to those defined by the National
Institutes of Health.

 

 

•

 

UnitedHealthcare and Kansas City Life Insurance Company may, in their
discretion, consider an otherwise Unproven Service to be a Covered Health
Service for a Covered Person with a Sickness or Injury that is not
life-threatening. For that to occur, all of the following conditions must be
met:

 

 

-

If the service is one that requires review by the U.S. Food and Drug
Administration (FDA), it must be FDA-approved.

 

-

It must be performed by a Physician and in a facility with demonstrated
experience and expertise.

 

-

The Covered Person must consent to the procedure acknowledging that
UnitedHealthcare and Kansas City Life Insurance Company do not believe that
sufficient clinical evidence has been published in peer-reviewed medical
literature to conclude that the service is safe and/or effective.

 

-

At least two studies must be available in published peer-reviewed medical
literature that would allow UnitedHealthcare and Kansas City Life Insurance
Company to conclude that the service is promising but unproven.

 

-

The service must be available from a Network Physician and/or a Network
facility.

The decision about whether such a service can be deemed a Covered Health Service
is solely at UnitedHealthcare and Kansas City Life Insurance Company’s
discretion. Other apparently similar promising but unproven services may not
qualify.

Urgent Care – treatment of an unexpected Sickness or Injury that is not
life-threatening but requires outpatient medical care that cannot be postponed.
An urgent situation requires prompt medical attention to avoid complications and
unnecessary suffering, such as high fever, a skin rash, or an ear infection.

Urgent Care Center – a facility that provides Urgent Care services, as
previously defined in this section. In general, Urgent Care Centers:

 

 

•

 

do not require an appointment;

 

115

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

 

 

•

 

are open outside of normal business hours, so you can get medical attention for
minor illnesses that occur at night or on weekends; and

 

 

•

 

provide an alternative if you need immediate medical attention, but your
Physician cannot see you right away.

 

116

   SECTION 14 - GLOSSARY



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

SECTION 15 – PRESCRIPTION DRUGS

The Kansas City Life Employee Medical Plan offers prescription drug coverage for
all covered persons. Please note the Plan’s Prescription Drug Program does not
provide prescription drug coverage for retirees’, retirees’ dependents, and
surviving spouses if they are eligible for Medicare.

What this section includes:

 

 

•

 

Benefits available for Prescription Drugs;

 

 

•

 

How to utilize the retail and mail order service for obtaining Prescription
Drugs;

 

 

•

 

Any benefit limitations and exclusions that exist for Prescription Drugs; and

 

 

•

 

Definitions of terms used throughout this section related to the Prescription
Drug Plan.

Prescription Drug Coverage Highlights

The table below provides an overview of the Plan’s Prescription Drug coverage.
It includes Copay amounts that apply when you have a prescription filled at a
Pharmacy. For detailed descriptions of your Benefits, refer to Retail and Mail
Order in this section.

You are responsible for paying any amounts due to the pharmacy at the time you
receive your prescription drugs.

 

Covered Health Services1

  

Percentage of

Prescription Drug

Cost Payable by the

Plan:

  

Percentage of

Predominant

Reimbursement Rate

Payable by the Plan:

  

Network

  

Non-Network

Retail - up to a 31-day supply

   100% after you pay a:

•   tier-1

   $10.00 Copay    $10.00 Copay

•   tier-2

   $25.00 Copay    $25.00 Copay

•   tier-3

   $40.00 Copay    $40.00 Copay

Mail order - up to a 90-day supply

   100% after you pay a:

•   tier-1

   $25.00 Copay

•   tier-2

   $62.50 Copay

•   tier-3

   $100.00 Copay

 

1 

You must notify UnitedHealthcare to receive full Benefits for certain
Prescription Drugs. Otherwise, you may pay more out-of-pocket. See Notification
Requirements in this section for details.

 

117

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

Identification Card (ID Card) – Network Pharmacy

You must either show your ID card at the time you obtain your Prescription Drug
at a Network Pharmacy or you must provide the Network Pharmacy with identifying
information that can be verified by the Claims Administrator during regular
business hours.

If you don’t show your ID card or provide verifiable information at a Network
Pharmacy, you will be required to pay the Usual and Customary Charge for the
Prescription Drug at the pharmacy.

Benefit Levels

Benefits are available for outpatient Prescription Drugs that are considered
Covered Health Services.

The Plan pays Benefits at different levels for tier-1, tier-2 and tier-3
Prescription Drugs. All Prescription Drugs covered by the Plan are categorized
into these three tiers on the Prescription Drug List (PDL). The tier status of a
Prescription Drug can change periodically, generally quarterly but no more than
six times per calendar year, based on the Prescription Drug List Management
Committee’s periodic tiering decisions. When that occurs, you may pay more or
less for a Prescription Drug, depending on its tier assignment. Since the PDL
may change periodically, you can visit www.myuhc.com or call UnitedHealthcare at
the toll-free number on your ID card for the most current information.

Each tier is assigned a Copay, which is the amount you pay when you visit the
pharmacy or order your medications through mail order. Your Copay will also
depend on whether or not you visit the pharmacy or use the mail order
service—see the table shown at the beginning of this section for further
details. Here’s how the tier system works:

 

 

•

 

Tier-1 is your lowest Copay option. For the lowest out-of-pocket expense, you
should consider tier-1 drugs if you and your Physician decide they are
appropriate for your treatment.

 

 

•

 

Tier-2 is your middle Copay option. Consider a tier-2 drug if no tier-1 drug is
available to treat your condition.

 

 

•

 

Tier-3 is your highest Copay option. The drugs in tier-3 are usually more
costly. Sometimes there are alternatives available in tier-1 or tier-2.

For Prescription Drugs at a retail Network Pharmacy, you are responsible for
paying the lower of:

 

 

•

 

the applicable Copay;

 

118

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

 

•

 

the Network Pharmacy’s Usual and Customary Charge for the Prescription Drug; or

 

 

•

 

the Prescription Drug Cost that UnitedHealthcare agreed to pay the Network
Pharmacy.

For Prescription Drugs from a mail order Network Pharmacy, you are responsible
for paying the lower of:

 

 

•

 

the applicable Copay; or

 

 

•

 

the Prescription Drug cost for that particular Prescription Drug.

Retail

The Plan has a Network of participating retail pharmacies, which includes many
large drug store chains. You can obtain information about Network Pharmacies by
contacting UnitedHealthcare at the toll-free number on your ID card or by
logging onto www.myuhc.com.

To obtain your prescription from a retail pharmacy, simply present your ID card
and pay the Copay. The Plan pays Benefits for certain covered Prescription
Drugs:

 

 

•

 

as written by a Physician;

 

 

•

 

up to a consecutive 31-day supply, unless adjusted based on the drug
manufacturer’s packaging size or based on supply limits;

 

 

•

 

when a Prescription Drug is packaged or designed to deliver in a manner that
provides more than a consecutive 31-day supply, the Copay that applies will
reflect the number of days dispensed; and

 

 

•

 

a one-cycle supply of an oral contraceptive. You may obtain up to three cycles
at one time if you pay a Copay for each cycle supplied.

Note: Pharmacy Benefits apply only if your prescription is for a Covered Health
Service, and not for Experimental or Investigational, or Unproven Services.
Otherwise, you are responsible for paying 100% of the cost.

Mail Order

The mail order service may allow you to purchase up to a 90-day supply of a
covered maintenance drug through the mail. Maintenance drugs help in the
treatment of chronic illnesses, such as heart conditions, allergies, high blood
pressure, and arthritis.

To use the mail order service, all you need to do is complete a patient profile
and enclose your prescription order or refill. Your medication, plus
instructions for obtaining refills, will arrive by mail about 14 days after your
order is received. If you need a patient profile form, or if you have any
questions, you can reach UnitedHealthcare at the toll-free number on your ID
card.

The Plan pays mail order Benefits for certain covered Prescription Drugs:

 

 

•

 

as written by a Physician; and

 

119

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

 

•

 

up to a consecutive 90-day supply, unless adjusted based on the drug
manufacturer’s packaging size or based on supply limits.

These supply limits do not apply to Specialty Prescription Drugs Specialty
Prescription Drugs from a mail order Network Pharmacy are subject to the supply
limits stated above under the heading Specialty Prescription Drugs.

You may be required to fill an initial Prescription Drug order and obtain 1 – 3
refills through a retail pharmacy prior to using a mail order Network Pharmacy.

Note: To maximize your benefit, ask your Physician to write your prescription
order or refill for a 90-day supply, with refills when appropriate. You will be
charged a mail order Copay for any prescription order or refill if you use the
mail order service, regardless of the number of days’ supply that is written on
the order or refill. Be sure your Physician writes your mail order or refill for
a 90-day supply, not a 30-day supply with three refills.

Designated Pharmacy

If you require certain Prescription Drugs, UnitedHealthcare may direct you to a
Designated Pharmacy with whom it has an arrangement to provide those
Prescription Drugs.

Want to lower your out-of-pocket Prescription Drug costs?

Consider tier-1 Prescription Drugs, if you and your Physician decide they are
appropriate.

Assigning Prescription Drugs to the PDL

UnitedHealthcare’s Prescription Drug List (PDL) Management Committee makes the
final approval of Prescription Drug placement in tiers. In its evaluation of
each Prescription Drug, the PDL Management Committee takes into account a number
of factors including, but not limited to, clinical and economic factors.
Clinical factors may include:

 

 

•

 

evaluations of the place in therapy;

 

 

•

 

relative safety and efficacy; and

 

 

•

 

whether supply limits or notification requirements should apply.

Economic factors may include:

 

 

•

 

the acquisition cost of the Prescription Drug; and

 

 

•

 

available rebates and assessments on the cost effectiveness of the Prescription
Drug.

Some Prescription Drugs are most cost effective for specific indications as
compared to others, therefore, a Prescription Drug may be listed on multiple
tiers according to the indication for which the Prescription Drug was
prescribed.

When considering a Prescription Drug for tier placement, the PDL Management
Committee reviews clinical and economic factors regarding Covered Persons as a
general population. Whether a particular Prescription Drug is appropriate for an
individual Covered Person is a determination that is made by the Covered Person
and the prescribing Physician.

 

120

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

The PDL Management Committee may periodically change the placement of a
Prescription Drug among the tiers. These changes will not occur more than six
times per calendar year and may occur without prior notice to you.

Prescription Drug, Prescription Drug List (PDL), and Prescription Drug List
(PDL) Management Committee are defined at the end of this section.

Prescription Drug List (PDL)

The Prescription Drug List (PDL) is a tool that helps guide you and your
Physician in choosing the medications that allow the most effective and
affordable use of your Prescription Drug benefit.

Notification Requirements

Before certain Prescription Drugs are dispensed to you, it is the responsibility
of your Physician, your pharmacist or you to notify UnitedHealthcare.
UnitedHealthcare will determine if the Prescription Drug is:

 

 

•

 

a Covered Health Service as defined by the Plan; and

 

 

•

 

not Experimental or Investigational or Unproven, as defined in Section 14,
Glossary.

Network Pharmacy Notification

When Prescription Drugs are dispensed at a Network Pharmacy, the prescribing
provider, the pharmacist, or you are responsible for notifying the Claims
Administrator.

Non-Network Pharmacy Notification

When Prescription Drugs are dispensed at a non-Network Pharmacy, you or your
Physician are responsible for notifying the Claims Administrator.

If UnitedHealthcare is not notified before the Prescription Drug is dispensed,
you may pay more for that Prescription Drug order or refill. You will be
required to pay for the Prescription Drug at the time of purchase. The
contracted pharmacy reimbursement rates (the Prescription Drug Cost) will not be
available to you at a non-Network Pharmacy. If UnitedHealthcare is not notified
before you purchase the Prescription Drug, you can request reimbursement after
you receive the Prescription Drug—see Section 9, Claims Procedures, for
information on how to file a claim.

When you submit a claim on this basis, you may pay more because you did not
notify the Claims Administrator before the Prescription Drug was dispensed. The
amount you are reimbursed will be based on the Prescription Drug Cost (for
Prescription Drugs from a Network Pharmacy) or the Predominant Reimbursement
Rate (for Prescription Drugs from a non-Network Pharmacy), less the required
Copayment and/or Coinsurance and any Deductible that applies.

To determine if a Prescription Drug requires notification, either visit
www.myuhc.com or call the toll-free number on your ID card. The Prescription
Drugs requiring notification are subject to UnitedHealthcare’s periodic review
and modification.

 

121

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

Benefits may not be available for the Prescription Drug after the Claims
Administrator reviews the documentation provided and determines that the
Prescription Drug is not a Covered Health Service or it is an Experimental or
Investigational or Unproven Service.

Prescription Drug Benefit Claims

For Prescription Drug claims procedures, please refer to Section 9, Claims
Procedures.

Limitation on Selection of Pharmacies

If the Claims Administrator determines that you may be using Prescription Drugs
in a harmful or abusive manner, or with harmful frequency, your selection of
Network Pharmacies may be limited. If this happens, you may be required to
select a single Network Pharmacy that will provide and coordinate all future
pharmacy services. Benefits will be paid only if you use the designated single
Network Pharmacy. If you don’t make a selection within 31 days of the date the
Plan Administrator notifies you, the Claims Administrator will select a single
Network Pharmacy for you.

Supply Limits

Some Prescription Drugs are subject to supply limits that may restrict the
amount dispensed per prescription order or refill. To determine if a
Prescription Drug has been assigned a maximum quantity level for dispensing,
either visit www.myuhc.com or call the toll-free number on your ID card. Whether
or not a Prescription Drug has a supply limit is subject to UnitedHealthcare’s
periodic review and modification.

Note: Some products are subject to additional supply limits based on criteria
that the Plan Administrator and the Claims Administrator have developed, subject
to periodic review and modification. The limit may restrict the amount dispensed
per prescription order or refill and/or the amount dispensed per month’s supply.

If a Brand-name Drug Becomes Available as a Generic

If a Brand-name Prescription Drug becomes available as a Generic drug, the tier
placement of the Brand-name Drug may change and an Ancillary Charge may apply.
As a result, your Copay may change. You will pay the Copay applicable for the
tier to which the Prescription Drug is assigned.

Prescription Drugs that are Chemically Equivalent

If two drugs are chemically equivalent (they contain the same active ingredient)
and you or your Physician choose not to substitute a lower tiered drug for the
higher tiered drug, you will pay the difference between the higher tiered drug
and the lower tiered drug, in addition to the lower tiered drug’s Copayment.
This difference in cost is called an Ancillary Charge. An Ancillary Charge may
apply when a covered Prescription Drug is dispensed at your or the provider’s
request and there is another drug that is chemically the same available at a
lower tier.

 

122

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

Special Programs

Kansas City Life Insurance Company and UnitedHealthcare may have certain
programs in which you may receive an enhanced or reduced benefit based on your
actions such as adherence/compliance to medication regimens. You may access
information on these programs through the Internet at www.myuhc.com or by
calling the number on the back of your ID card.

Rebates and Other Discounts

UnitedHealthcare and Kansas City Life Insurance Company may, at times, receive
rebates for certain drugs on the PDL. UnitedHealthcare does not pass these
rebates and other discounts on to you nor does UnitedHealthcare take them into
account when determining your Copays.

The Claims Administrator and a number of its affiliated entities, conduct
business with various pharmaceutical manufacturers separate and apart from this
Prescription Drug section. Such business may include, but is not limited to,
data collection, consulting, educational grants and research. Amounts received
from pharmaceutical manufacturers pursuant to such arrangements are not related
to this Prescription Drug section. The Claims Administrator is not required to
pass on to you, and does not pass on to you, such amounts.

Coupons, Incentives and Other Communications

UnitedHealthcare may send mailings to you or your Physician that communicate a
variety of messages, including information about Prescription Drugs. These
mailings may contain coupons or offers from pharmaceutical manufacturers that
allow you to purchase the described Prescription Drug at a discount or to obtain
it at no charge. Pharmaceutical manufacturers may pay for and/or provide the
content for these mailings. Only your Physician can determine whether a change
in your Prescription order or refill is appropriate for your medical condition.

Exclusions – What the Prescription Drug Plan Will Not Cover

Exclusions from coverage listed under Section 8, Exclusions also apply to this
section, except that any preexisting condition exclusion in Section 8,
Exclusions is not applicable to this section. In addition, the following
exclusions apply.

Medications that are:

 

1.

for any condition, Injury, Sickness or mental illness arising out of, or in the
course of, employment for which benefits are available under any workers’
compensation law or other similar laws, whether or not a claim for such benefits
is made or payment or benefits are received;

 

2.

any Prescription Drug for which payment or benefits are provided or available
from the local, state or federal government (for example Medicare) whether or
not payment or benefits are received, except as otherwise provided by law;

 

123

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

3.

Pharmaceutical Products for which Benefits are provided in the medical (not in
Section 15, Prescription Drugs) portion of the Plan;

 

4.

available over-the-counter that do not require a prescription order or refill by
federal or state law before being dispensed, unless the Plan Administrator has
designated over-the-counter medication as eligible for coverage as if it were a
Prescription Drug and it is obtained with a prescription order or refill from a
Physician. Prescription Drugs that are available in over-the-counter form or
comprised of components that are available in over-the-counter form or
equivalent. Certain Prescription Drugs that the Plan Administrator has
determined are Therapeutically Equivalent to an over-the-counter drug. Such
determinations may be made up to six times during a calendar year, and the Plan
Administrator may decide at any time to reinstate Benefits for a Prescription
Drug that was previously excluded under this provision;

 

5.

Compounded drugs that do not contain at least one ingredient that has been
approved by the U.S. Food and Drug Administration and requires a prescription
order or refill. Compounded drugs that are available as a similar commercially
available Prescription Drug. (Compounded drugs that contain at least one
ingredient that requires a prescription order or refill are assigned to Tier-3);

 

6.

dispensed outside of the United States, except in an Emergency;

 

7.

durable medical equipment (prescribed and non-prescribed outpatient supplies,
other than the diabetic supplies and inhaler spacers specifically stated as
covered);

 

8.

Over the counter for smoking cessation;

 

9.

growth hormone for children with familial short stature based on heredity and
not caused by a diagnosed medical condition;

 

10.

the amount dispensed (days’ supply or quantity limit) which exceeds the supply
limit;

 

11.

new drugs and/or new dosages, until they are reviewed and assigned to a tier by
the PDL Management Committee;

 

12.

prescribed, dispensed or intended for use during an Inpatient Stay;

 

13.

prescribed for appetite suppression, and other weight loss products;

 

14.

prescribed to treat infertility;

 

15.

Prescription Drugs, including new Prescription Drugs or new dosage forms, that
Kansas City Life Insurance Company determines do not meet the definition of a
Covered Health Service;

 

16.

Prescription Drugs that contain (an) active ingredient(s) available in and
Therapeutically Equivalent to another covered Prescription Drug;

 

124

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

17.

Prescription Drugs that contain (an) active ingredient(s) which is (are) a
modified version of and Therapeutically Equivalent to another covered
Prescription Drug;

 

18.

typically administered by a qualified provider or licensed health professional
in an outpatient setting. This exclusion does not apply to Depo Provera and
other injectable drugs used for contraception;

 

19.

in a particular Therapeutic Class (visit www.myuhc.com or call the number on the
back of your ID card for information on which Therapeutic Classes are excluded);

 

20.

unit dose packaging of Prescription Drugs;

 

21.

used for conditions and/or at dosages determined to be Experimental or
Investigational, or Unproven, unless UnitedHealthcare and Kansas City Life
Insurance Company have agreed to cover an Experimental or Investigational or
Unproven treatment, as defined in Section 14, Glossary;

 

22.

used for cosmetic purposes;

 

23.

vitamins, except for the following which require a prescription:

 

 

-

prenatal vitamins;

 

-

vitamins with fluoride; and

 

-

single entity vitamins.

Glossary – Prescription Drugs

Ancillary Charge – a charge, in addition to the Copayment, that you are required
to pay when a covered Prescription Drug is dispensed at your or the provider’s
request, when a chemically equivalent Prescription Drug is available on a lower
tier. For Prescription Drugs from Network Pharmacies, the Ancillary Charge is
calculated as the difference between the Prescription Drug Charge or MAC list
price for Network Pharmacies for the Prescription Drug on the higher tier, and
the Prescription Drug Charge or MAC List price of the chemically equivalent
Prescription Drug available on the lower tier. For Prescription Drugs from
non-Network Pharmacies, the Ancillary Charge is calculated as the difference
between the Predominant Reimbursement Rate or MAC List price for non-Network
Pharmacies for the Prescription Drug on the higher tier, and the Predominant
Reimbursement Rate or MAC List price of the chemically equivalent Prescription
Drug available on the lower tier.

Brand-name – a Prescription Drug that is either:

 

 

•

 

manufactured and marketed under a trademark or name by a specific drug
manufacturer; or

 

 

•

 

identified by UnitedHealthcare as a Brand-name Drug based on available data
resources including, but not limited to, First DataBank, that classify drugs as
either Brand-name or Generic based on a number of factors.

 

125

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

You should know that all products identified as “brand name” by the
manufacturer, pharmacy, or your Physician may not be classified as Brand-name by
the Claims Administrator.

Copayment (or Copay) – the set dollar amount you are required to pay for certain
Prescription Drugs.

Designated Pharmacy – a pharmacy that has entered into an agreement with
UnitedHealthcare or with an organization contracting on its behalf, to provide
specific Prescription Drugs. The fact that a pharmacy is a Network Pharmacy does
not mean that it is a Designated Pharmacy.

Generic – a Prescription Drug that is either:

 

 

•

 

chemically equivalent to a Brand-name drug; or

 

 

•

 

identified by UnitedHealthcare as a Generic Drug based on available data
resources, including, but not limited to, First DataBank, that classify drugs as
either Brand-name or Generic based on a number of factors.

You should know that all products identified as a “generic” by the manufacturer,
pharmacy or your Physician may not be classified as a Generic by the Claims
Administrator.

Network Pharmacy – a retail or mail order pharmacy that has:

 

 

•

 

entered into an agreement with the Claims Administrator to dispense Prescription
Drugs to Covered Persons;

 

 

•

 

agreed to accept specified reimbursement rates for Prescription Drugs; and

 

 

•

 

been designated by the Claims Administrator as a Network Pharmacy.

PDL – see Prescription Drug List (PDL).

PDL Management Committee – see Prescription Drug List (PDL) Management
Committee.

Predominant Reimbursement Rate – the amount the Plan will pay to reimburse you
for a Prescription Drug Product that is dispensed at a non-Network Pharmacy. The
Predominant Reimbursement Rate for a particular Prescription Drug dispensed at a
non-Network Pharmacy includes a dispensing fee and any applicable sales tax. The
Claims Administrator calculates the Predominant Reimbursement Rate using its
Prescription Drug Cost that applies for that particular Prescription Drug at
most Network Pharmacies.

Prescription Drug - a medication, product or device that has been approved by
the Food and Drug Administration and that can, under federal or state law, only
be dispensed using a prescription order or refill. A Prescription Drug includes
a medication that, due to its characteristics, is appropriate for
self-administration or administration by a non-skilled caregiver. For purposes
of this Plan, Prescription Drugs include:

 

126

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

 

 

•

 

inhalers (with spacers);

 

 

•

 

insulin;

 

 

•

 

the following diabetic supplies:

 

 

•

 

insulin syringes with needles;

 

 

•

 

blood testing strips—glucose;

 

 

•

 

urine testing strips—glucose;

 

 

•

 

ketone testing strips and tablets;

 

 

•

 

lancets and lancet devices;

 

 

•

 

insulin pump supplies, including infusion sets, reservoirs, glass cartridges,
and insertion sets; and

 

 

•

 

glucose monitors.

Prescription Drug Cost – the rate the Claims Administrator has agreed to pay its
Network Pharmacies, including a dispensing fee and any applicable sales tax, for
a Prescription Drug dispensed at a Network Pharmacy.

Prescription Drug List (PDL) – a list that categorizes into tiers medications,
products or devices that have been approved by the U.S. Food and Drug
Administration. This list is subject to periodic review and modification
(generally quarterly, but no more than six times per calendar year). You may
determine to which tier a particular Prescription Drug has been assigned by
contacting UnitedHealthcare at the toll-free number on your ID card or by
logging onto www.myuhc.com.

Prescription Drug List (PDL) Management Committee – the committee that
UnitedHealthcare designates for, among other responsibilities, classifying
Prescription Drugs into specific tiers.

Therapeutic Class – a group or category of Prescription Drug with similar uses
and/or actions.

Therapeutically Equivalent – when Prescription Drugs can be expected to produce
essentially the same therapeutic outcome and toxicity.

Usual and Customary Charge – the usual fee that a pharmacy charges individuals
for a Prescription Drug without reference to reimbursement to the pharmacy by
third parties. The Usual and Customary Charge includes a dispensing fee and any
applicable sales tax.

 

127

   SECTION 15 - PRESCRIPTION DRUGS



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

SECTION 16 – IMPORTANT ADMINISTRATIVE INFORMATION: ERISA

What this section includes:

 

 

•

 

Plan administrative information, including your rights under ERISA.

This section includes information on the administration of the medical Plan, as
well as information required of all Summary Plan Descriptions by ERISA as
defined in Section 14, Glossary. While you may not need this information for
your day-to-day participation, it is information you may find important.

Plan Sponsor and Administrator

Kansas City Life Insurance Company is the Plan Sponsor and Plan Administrator of
the Kansas City Life Employee Medical Plan and has the discretionary authority
to interpret the Plan. You may contact the Plan Administrator at:

Plan Administrator – Medical Plan Kansas

City Life Insurance Company

Human Resources

3520 Broadway

Kansas City, MO 64111

(816) 753-7299, extension 8226

Claims Administrator

UnitedHealthcare is the Plan’s Claims Administrator. The role of the Claims
Administrator is to handle the day-to-day administration of the Plan’s coverage
as directed by the Plan Administrator, through an administrative agreement with
the Company. The Claims Administrator shall not be deemed or construed as an
employer for any purpose with respect to the administration or provision of
Benefits under the Plan Sponsor’s Plan. The Claims Administrator shall not be
responsible for fulfilling any duties or obligations of an employer with respect
to the Plan Sponsor’s Plan.

You may contact the Claims Administrator by phone at the number on your ID card
or in writing at:

United HealthCare Services, Inc.

185 Asylum Street

Hartford, CT 06103-3408

Agent for Service of Legal Process

Should it ever be necessary, you or your personal representative may serve legal
process on the agent of service for legal process for the Plan. The Plan’s Agent
of Service is:

General Counsel

Kansas City Life Insurance Company

3520 Broadway

Kansas City, MO 64111

(816) 753-7000

 

128

   SECTION 16 - ERISA



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

Legal process may also be served on the Plan Administrator.

Other Administrative Information

This section of your SPD contains information about how the Plan is administered
as required by ERISA.

Type of Administration

The Plan is a self-funded welfare Plan and the administration is provided
through one or more third party administrators.

 

Plan Name:

  

Kansas City Life Employee Medical Plan

Plan Number:

  

503

Employer ID:

  

44-0308260

Plan Type:

  

Welfare benefits plan – group health plan

Calendar year:

  

January 1 through December 31

Plan Administration:

  

Self-Insured

Source of Plan

Contributions:

  

Employee and Company

Source of Benefits:

  

Assets of the Company

Your ERISA Rights

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be permitted to:

 

 

•

 

receive information about Plan Benefits;

 

 

•

 

examine, without charge, at the Plan Administrator’s office and at other
specified worksites, all Plan documents – including pertinent insurance
contracts, trust agreements, collective bargaining agreements, summary annual
reports, and other documents filed with the Internal Revenue Service or the U.S.
Department of Labor, and available at the Public Disclosure Room of the Employee
Benefits Security Administration;

 

 

•

 

obtain copies of all Plan documents and other Plan information, including
insurance contracts and collective bargaining agreements, and copies of the
latest summary annual reports, and updated Summary Plan Descriptions, by writing
to the Plan Administrator. The Plan Administrator may make a reasonable charge
for copies; and

 

 

•

 

receive a summary annual report of the Plan’s financial activities. The Plan
Administrator is required by law to furnish each participant with a copy of this
summary annual report.

You can continue health care coverage for yourself, Spouse or Dependents if
there is a loss of coverage under the Plan as a result of a qualifying event.
You or your Dependents may

 

129

   SECTION 16 - ERISA



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

have to pay for such coverage. Review this Summary Plan Description and the Plan
documents to understand the rules governing your COBRA continuation coverage
rights.

You will be provided a certificate of creditable coverage in writing, free of
charge, from UnitedHealthcare:

 

 

•

 

when you lose coverage under the Plan;

 

 

•

 

when you become entitled to elect COBRA;

 

 

•

 

when your COBRA coverage ends;

 

 

•

 

if you request a certificate of credible coverage before losing coverage; or

 

 

•

 

if you request a certificate of credible coverage up to 24 months after losing
coverage.

You may request a certificate of creditable coverage by calling the toll-free
number on your ID card.

If you have creditable coverage from another group health Plan, you may receive
a reduction or elimination of exclusionary periods of coverage for preexisting
conditions under your group health Plan. Without evidence of creditable
coverage, Plan Benefits for the treatment of a preexisting condition may be
excluded for 12 months (18 months for late enrollees) after your enrollment date
in your coverage. In addition to creating rights for Plan participants, ERISA
imposes duties on the people who are responsible for the operation of the Plan.
The people who operate your Plan, who are called “fiduciaries” of the Plan, have
a duty to do so prudently and in the interest of you and other Plan participants
and beneficiaries. No one, including your Employer or any other person may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a Plan Benefit or exercising your rights under ERISA.

If your claim for a Plan Benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules. See Section 9, Claims Procedures, for details.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest summary annual
report from the Plan, and do not receive them within 30 days, you may file suit
in a federal court. In such a case, the court may require the Plan Administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent for reasons beyond the control of
the Plan Administrator.

If you have a claim for Benefits, which is denied or ignored, in whole or in
part, and you have exhausted the administrative remedies available under the
Plan, you may file suit in a state or federal court. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order, you may file suit in federal court. If it
should happen that the Plan’s fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court.

 

130

   SECTION 16 - ERISA



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS TRADITIONAL PLAN

 

The court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees; for
example, if it finds your claim is frivolous.

If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or write to the Division of Technical Assistance and
Inquiries, Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W. Washington, DC 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration at
(866) 444-3272.

The Plan’s Benefits are administered by Kansas City Life Insurance Company, the
Plan Administrator. UnitedHealthcare is the Claims Administrator and processes
claims for the Plan and provides appeal services; however, UnitedHealthcare and
Kansas City Life Insurance Company are not responsible for any decision you or
your Dependents make to receive treatment, services or supplies, whether
provided by a Network or non-Network provider. UnitedHealthcare and Kansas City
Life Insurance Company are neither liable nor responsible for the treatment,
services or supplies provided by Network or non-Network providers.

 

131

   SECTION 16 - ERISA



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

ATTACHMENT I – HEALTH CARE REFORM NOTICES

Patient Protection and Affordable Care Act (“PPACA”)

Grandfathered Health Plan Notice

This group health plan believes this Plan is a “grandfathered health plan” under
the Patient Protection and Affordable Care Act (the Affordable Care Act). As
permitted by the Affordable Care Act, a grandfathered health plan can preserve
certain basic health coverage that was already in effect when that law was
enacted. Being a grandfathered health plan means that your Plan may not include
certain consumer protections of the Affordable Care Act that apply to other
plans, for example, the requirement for the provision of preventive health
services without any cost sharing. However, grandfathered health plans must
comply with certain other consumer protections in the Affordable Care Act, for
example, the elimination of lifetime limits on benefits.

Questions regarding which protections apply and which protections do not apply
to a grandfathered health plan and what might cause a plan to change from
grandfathered health plan status can be directed to the Plan Administrator at
(816) 753-7000.You may also contact the Employee Benefits Security
Administration, U.S. Department of Labor at 1-866-444-3272 or
www.dol.gov/ebsa/healthreform. This website has a table summarizing which
protections do and do not apply to grandfathered health plans.

 

132

   ATTACHMENT I - HEALTH CARE REFORM NOTICES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

ADDENDUM—PARENTSTEPS®

Introduction

This Addendum to the Summary Plan Description illustrates the benefits you may
be eligible for under the ParentSteps program.

When the words “you” and “your” are used the Plan is referring to people who are
Covered Persons as the term is defined in the Summary Plan Description (SPD).
See Section 14, Glossary in the SPD.

Important:

ParentSteps is not a health insurance plan. You are responsible for the full
cost of any services purchased. ParentSteps will collect the provider payment
from you online via the ParentSteps website and forward the payment to the
provider on your behalf. Always use your health insurance plan for Covered
Health Services described in the Summary Plan Description 5, Plan Highlights)
when a benefit is available.

What is ParentSteps?

ParentSteps is a discount program that offers savings on certain medications and
services for the treatment of infertility that are not Covered Health Services
under your health plan.

This program also offers:

 

 

•

 

guidance to help you make informed decisions on where to receive care;

 

 

•

 

education and support resources through experienced infertility nurses;

 

 

•

 

access to providers contracted with UnitedHealthcare that offer discounts for
infertility medical services; and

 

 

•

 

discounts on select medications when filled through a designated pharmacy
partner.

Because this is not a health insurance plan, you are not required to receive a
referral or submit any claim forms.

Discounts through this program are available to you and your Dependents.
Dependents are defined in the Summary Plan Description in Section 14, Glossary.

Registering for ParentSteps

Prior to obtaining discounts on infertility medical treatment or speaking with
an infertility nurse you need to register for the program online at
www.myoptumhealthparentsteps.com or by calling ParentSteps toll-free at
1-877-801-3507.

 

133

   ATTACHMENT I - HEALTH CARE REFORM NOTICES



--------------------------------------------------------------------------------

KANSAS CITY LIFE INSURANCE COMPANY MEDICAL CHOICE PLUS PLAN

 

Selecting a Contracted Provider

After registering for the program you can view ParentSteps facilities and
clinics online based on location, compare IVF cycle outcome data for each
participating provider and see the specific rates negotiated by ParentSteps with
each provider for select types of infertility treatment in order to make an
informed decision.

Visiting Your Selected Health Care Professional

Once you have selected a provider, you will be asked to choose that clinic for a
consultation. You should then call and make an appointment with that clinic and
mention you are a ParentSteps member. ParentSteps will validate your choice and
send a validation email to you and the clinic.

Obtaining a Discount

If you and your provider choose a treatment in which ParentSteps discounts
apply, the provider will enter in your proposed course of treatment. ParentSteps
will alert you, via email, that treatment has been assigned. Once you log in to
the ParentSteps website, you will see your treatment plan with a cost breakdown
for your review.

After reviewing the treatment plan and determining it is correct you can pay for
the treatment online. Once this payment has been made successfully ParentSteps
will notify your provider with a statement saying that treatments may begin.

Speaking with a Nurse

Once you have successfully registered for the ParentSteps program you may
receive additional educational and support resources through an experienced
infertility nurse. You may even work with a single nurse throughout your
treatment if you choose.

For questions about diagnosis, treatment options, your plan of care or general
support, please contact a ParentSteps nurse via phone (toll-free) by calling
1-866-774-4626.

ParentSteps nurses are available from 8 a.m. to 5 p.m. Central Time; Monday
through Friday, excluding holidays.

Additional ParentSteps Information

Additional information on the ParentSteps program can be obtained online at
www.myoptumhealthparentsteps.com or by calling 1-877-801-3507 (toll-free).

 

134

   ATTACHMENT I - HEALTH CARE REFORM NOTICES